                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 In re:                                                )
                                                       )           Chapter 11
 Curae Health, Inc., et al.   1
                                                       )           Case No. 18-05665
                                                       )
 1721 Midpark Road, Suite B200                         )           Judge Walker
 Knoxville, TN 37921                                   )
                            Debtors.                   )           Jointly Administered

      DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING
      DEBTORS TO: (I)(A) SHUT DOWN THE CLARKSDALE HOSPITAL; (B) REJECT
      UNEXPIRED LEASES AND CONTRACTS OF CLARKSDALE; AND (C) RECEIVE
                    RELATED RELIEF; OR, IN THE ALTERNATIVE,
      (II)(A) TRANSFER OPERATIONS OF THE CLARKSDALE HOSPITAL TO A NEW
      OPERATOR FREE AND CLEAR OF ANY LIENS, CLAIMS, OR ENCUMBRANCES
     PURSUANT TO AN OPERATIONS TRANSFER AGREEMENT TO BE FILED WITH
      THE COURT; (B) ASSUME AND ASSIGN THE COAHOMA COUNTY LEASE AND
     CERTAIN OTHER UNEXPIRED LEASES AND CONTRACTS REQUESTED BY THE
                 NEW OPERATOR; AND (C) RECEIVE RELATED RELIEF

          By this motion (the “Emergency Motion”), the above-captioned debtors and debtors in

 possession (the “Debtors”) seek entry of an order2 pursuant to sections 105(a), 363, and 365 of

 title 11 of the United States Code (the “Bankruptcy Code”), rules 2002 and 6006 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 9075-1 of the Local Rules

 of the Bankruptcy Court for the Middle District of Tennessee (the “Local Rules”) authorizing,

 but not directing, the Debtors to: (I)(A) shut down the Clarksdale Hospital (as defined below);

 (B) reject unexpired leases and contracts of Clarksdale; and (C) receive necessary related relief;

 or, in the alternative, (II)(A) transfer the operations of the Clarksdale Hospital to a new operator
 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
 Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
 Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).
 2
   Because Debtors seek relief in the alternative, Debtors have not filed a proposed order contemporaneously with the
 filing of this Emergency Motion but will file a proposed order with the Court prior to any hearing on Debtors’
 Emergency Motion or on such date as required by the Court.



 65544948.4
Case 3:18-bk-05665           Doc 314      Filed 10/12/18 Entered 10/12/18 17:23:06                      Desc Main
                                        Document      Page 1 of 116
 free and clear of all liens, claims, and encumbrances; (B) assume and assign the Coahoma

 County Lease and certain other unexpired leases and contracts of Clarksdale requested by the

 new operator; and (C) receive necessary related relief. The Debtors further request that the

 Court set a hearing on this Emergency Motion as provided in Debtors’ Motion for a Hearing

 filed contemporaneously herewith. In support of this Emergency Motion, the Debtors

 respectfully state as follows:

                                        PRELIMINARY STATEMENT

            The Debtors filed these Chapter 11 Cases3 for the purpose of keeping the Debtors’

 hospital Facilities open for the benefit of the Mississippi communities in which they are located

 until such time as the Facilities can be sold to new operators. Unfortunately, Debtors cannot

 continue to operate the Clarksdale Hospital without creating significant risk to all of the

 Debtors’ Mississippi Facilities. Since the Petition Date, the Clarksdale Hospital has significantly

 underperformed under the Debtors’ Budget for various reasons. Over the next three months, the

 Clarksdale Hospital is projected to operate at a cumulative negative cash flow of approximately

 $2.5 million. The Debtors’ estates cannot sustain this level of negative cash flow, and Debtors

 must take immediate action to prevent the shutdown of all of the Debtors’ Facilities.

            Debtors are working diligently to locate a new operator willing to take over operation of

 the Clarksdale Hospital. If a new operator, or Coahoma County, were to step forward and agree

 to take over the Clarksdale Hospital, needed medical care could continue to be provided to the

 communities where the Clarksdale Hospital is located, the employees of the Clarksdale Hospital

 could remain employed, and the Debtors’ estates would avoid the imposition of WARN Act

 liability and other shut down costs. However, in the event a new operator cannot be located in


 3
     Capitalized terms used in this Preliminary Statement have the meaning ascribed to them in this Emergency Motion.


                                                           2
 65544948.4
Case 3:18-bk-05665             Doc 314      Filed 10/12/18 Entered 10/12/18 17:23:06                    Desc Main
                                          Document      Page 2 of 116
 the very near term, Debtors must shut down the Clarksdale Hospital in order to preserve the

 operations of the Amory Facilities and Batesville Facilities and carry them through the sale

 process. Stated otherwise, if no new operator steps forward to take over Clarksdale, continuing

 to carry Clarksdale would bring down both Amory and Batesville. The Debtors’ financial

 projections forecast that, even if the Debtors shut down the Clarksdale Hospital and are required

 to incur WARN Act liability and other shut down costs, Debtors will have sufficient liquidity to

 comply with their obligations under the DIP Financing, avoid administrative insolvency, and

 carry Amory and Batesville through the sale process.

          Debtors understand and appreciate the gravity of the relief requested in this Emergency

 Motion and do not seek such relief lightly. This is an unfortunate situation. But Debtors must

 either shut down the Clarksdale Hospital or transfer operations of the Clarksdale Hospital to a

 new operator in early November. If the Debtors continue to operate the Clarksdale Hospital all

 of the Debtors’ Facilities will be forced to shut down.

                                 JURISDICTION AND VENUE

          1.     The United States Bankruptcy Court for the Middle District of Tennessee (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     The statutory bases for the relief requested herein are sections 105(a), 363 and

 365 of the Bankruptcy Code and Bankruptcy Rules 2002 and 6006.

                                  GENERAL BACKGROUND

          4.     On August 24, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 for relief under chapter 11 of the Bankruptcy Code with this Court commencing the above-



                                                 3
 65544948.4
Case 3:18-bk-05665        Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06          Desc Main
                                    Document      Page 3 of 116
 captioned chapter 11 cases (the “Chapter 11 Cases”). The general factual background regarding

 the Debtors, including their business operations, debt structure, and the events leading to the

 filing of the Chapter 11 Cases is set forth in detail in the Declaration of Stephen N. Clapp, Chief

 Executive Officer of Curae Health, Inc., in Support of Chapter 11 Petitions and First Day

 Pleadings (the “First Day Declaration”) [Docket No. 49] and fully incorporated herein by

 reference.

          5.    The Debtors continue to operate their businesses and manage their properties as

 debtors-in-possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

          6.    On August 29, 2018, the Court entered an order authorizing the joint

 administration of the Chapter 11 Cases [Docket No. 59].

          7.    Support for this Emergency Motion is set forth in detail in the Declaration of

 Stephen N. Clapp, Chief Executive Officer of Curae Health, Inc., in Support of Debtors’

 Emergency Motion the (“Clapp Declaration”), attached hereto as Exhibit A, and the

 Declaration of Marshall Glade, Financial Advisor to the Debtors, in support of Debtors’

 Emergency Motion (the “Glade Declaration”), attached hereto as Exhibit B.

                               THE CLARKSDALE HOSPITAL

          8.    In 2017, Debtor Curae Health, Inc. (“Curae”) acquired three hospitals in

 Mississippi from Community Health Systems, Inc. (“CHS”), including a 181-bed regional

 medical center located in Clarksdale, Mississippi (the “Clarksdale Hospital”, together with the

 Debtors’ hospital facilities in Batesville, Mississippi (the “Batesville Facilities”) and Amory,

 Mississippi, (the “Amory Facilities”), the “Facilities”). Clapp Declaration, at ¶ 6. The

 Clarksdale Hospital is operated by Debtor Clarksdale Regional Medical Center, Inc., a




                                                 4
 65544948.4
Case 3:18-bk-05665       Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                   Document      Page 4 of 116
 Tennessee nonprofit corporation (together with Clarksdale Regional Physicians, LLC,

 “Clarksdale”). Id.

          9.    Clarksdale leases the Clarksdale Hospital from Coahoma County, Mississippi

 (“Coahoma County”) pursuant to that certain Lease Agreement dated as of December 28, 1995

 among Coahoma County acting through the Coahoma County Board of Supervisors, Clarksdale

 HMA, Inc., and Health Management Associates, Inc. as guarantor (the “Original Lease”). The

 Original Lease was subsequently amended and assigned to Clarksdale pursuant to that certain

 Assignment and Assumption of Lease dated as of November 1, 2017 between Clarksdale HMA,

 LLC (f/k/a Clarksdale HMA, Inc.) and Clarksdale (the “Coahoma County Lease”), attached

 hereto as Exhibit C. Id. at ¶ 7. Pursuant to its terms, the Coahoma County Lease continues to be

 guaranteed by Health Management Associates, Inc.

          10.   Prior to the Petition Date, all of the Debtors’ Facilities experienced a dramatic

 decline in net revenue. Id. at ¶ 8. This dramatic decline more than offset the expense savings that

 were realized as a result of the Debtors’ operating model. Id.

          11.      Given the Debtors’ pre-petition financial condition, financing arrangements,

 and capital structure, the Debtors filed a motion on August 24, 2018 (the “DIP Financing

 Motion”) [Docket No. 7] seeking post-petition financing (the “DIP Financing”) in accordance

 with a budget (the “Budget”) to, inter alia, fund payroll and continue to provide quality patient

 care to the patients of the Facilities operated by the Debtors until the Facilities can be sold to new

 operators. The Court entered an interim order granting Debtors’ DIP Financing Motion on

 August 30, 2018 (the “Interim DIP Order”) [Docket No. 60]. The DIP Financing has been

 essential to the Debtors’ ability to preserve the value of the estates during the initial stages of

 these Chapter 11 Cases.



                                                   5
 65544948.4
Case 3:18-bk-05665         Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                     Document      Page 5 of 116
          12.    After the Petition Date, Clarksdale’s financial performance has been significantly

 worse than forecasted in the Budget as a result of, inter alia, lower than expected patient

 volumes and delayed collection of receipts. Clapp Declaration, at ¶ 9. The delayed collection of

 receipts was a result of transitioning to a new billing system. Curae transitioned Clarksdale to a

 new billing system provided by MedHost of Tennessee in September, 2018. Id. As is typical in

 the transition of an accounting and billing system, Clarksdale experienced a delay in its ability to

 submit invoices. Id. The inability to collect receipts combined with lower than normal patient

 volumes has created a significant cash flow deficit and extreme variance from the Debtors’

 Budget. Glade Declaration, at ¶ 4. This cash flow deficit will continue to increase if immediate

 action is not taken. Id.

          13.    Debtors filed these Chapter 11 Cases to keep the Facilities open for the benefit of

 their communities and transition the Facilities to new operators. Clapp Declaration, at ¶ 10.

 Unfortunately, the poor financial performance of the Clarksdale Hospital since the Petition Date

 has created a cash drain on the Debtors’ estates. Id. If the Debtors continue to operate the

 Clarksdale Hospital all of the Debtors’ Facilities will be forced to shut down. Id.

          14.    Based on the pre- and post-petition performance of Clarksdale, Debtors, with the

 assistance of their financial advisors, have created and analyzed three potential scenarios going

 forward. Glade Declaration, at ¶ 5. The first scenario provides for the Debtors operating the

 Clarksdale Hospital as a going concern through a normal bankruptcy sale process. Id. The second

 scenario provides for shutting down the Clarksdale Hospital and rejecting the Coahoma County

 Lease in early November. Id. The third scenario provides for transitioning the Clarksdale

 Hospital to a new operator and assuming and assigning the Coahoma County Lease to the new

 operator in early November. Id. The following table summarizes the financial position of



                                                  6
 65544948.4
Case 3:18-bk-05665          Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06          Desc Main
                                      Document      Page 6 of 116
 Clarksdale under each scenario through February 22, 2018. Id. Detailed financial projections

 supporting the cash flow summaries (the “Cash Flow Projections”) under each scenario are

 attached hereto as Exhibit D.

                           Clarksdale Cash Flow Summary [1]
                                             Scenario
                          Going Concern     Shutdown     New Operator


                                 (2,538,542)          (679,083)        2,025,793

                     Notes:
                     [1] Cumulative cash flows for Week Ending
                     10/12/18 to 2/22/19


          15.   If the Debtors operate under scenario one and continue to carry Clarksdale

 through a bankruptcy sale process, Debtors project that the Debtors’ estates will have a

 cumulative negative cash flow of over $2.5 million attributable to Clarksdale. Id. at ¶ 6. The

 Debtors cannot continue to operate the Clarksdale Hospital without extreme detriment to the

 Amory Facilities, Batesville Facilities, and Debtors’ creditors. Id. The only way Debtors can

 continue to operate the Clarksdale Hospital is with an infusion of cash of at least $2.5 million. Id.

 Debtors have communicated the urgency of the situation to Coahoma County in the hopes of

 reaching an agreement whereby Coahoma County would either contribute such funding or take

 over operations of the Clarksdale Hospital. Id. Unfortunately, no such agreement has been

 reached, and the Debtors cannot continue to operate the Clarksdale Hospital. Id. If the Debtors

 continue to operate the Clarksdale Hospital all of the Debtors’ Facilities will be at risk of

 shutting down. Id. Accordingly, Debtors believe that continuing to operate the Clarksdale

 Hospital is not a viable option without additional funding. Id.




                                                  7
 65544948.4
Case 3:18-bk-05665       Doc 314      Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                    Document      Page 7 of 116
          16.   Because continuing to operate the Clarksdale Hospital is not a viable option and

 Debtors do not currently have an operator interested in immediately taking over operation of the

 Clarksdale Hospital, Debtors believe that shutting down the Clarksdale Hospital under scenario

 two is their only option at this time. Id. at ¶ 12. If the Debtors shut down the Clarksdale Hospital

 under scenario two, Debtors will have enough time and cash to sell the Amory Facilities and

 Batesville Facilities to new operators under normal bankruptcy sale processes. Glade

 Declaration, at ¶ 7. Importantly, scenario two only works if Debtors begin shutting down the

 Clarksdale Hospital in early November. Id.

          17.   Scenario three provides the best probable outcome in these Chapter 11 Cases.

 Glade Declaration, at ¶ 8. Under scenario three, the Clarksdale Hospital will stay open and

 continue to serve the community, and Debtors will have a positive cumulative cash flow. Id.

 However, scenario three depends entirely on finding a new qualified operator willing to take

 over the operations of the Clarksdale Hospital in a very short time period. Id. Debtors have

 engaged in extensive marketing of all of the Facilities. Clapp Declaration, at ¶ 13. Debtors, with

 the help of their investment banker, have reached out to approximately thirty-six companies with

 respect to the sale of the Clarksdale Hospital. Id. Despite Debtors’ marketing efforts, there has

 been limited interest from potential buyers with respect to acquiring just the Clarksdale Hospital.

 Id. Based on this limited interest, Debtors do not believe that a sale of the Clarksdale Hospital

 through a normal bankruptcy sale process will generate enough proceeds to cover Clarksdale’s

 negative cash flow. Id. The only way scenario three works is if Debtors can identify a new

 operator and transfer operations of the Clarksdale Hospital on an expedited timeline. Glade

 Declaration, at ¶ 8.

          18.   Debtors have been working diligently to find a solution and avoid a shutdown of



                                                  8
 65544948.4
Case 3:18-bk-05665       Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                   Document      Page 8 of 116
 the Clarksdale Hospital. Clapp Declaration, at ¶ 14. Unfortunately, based on the Cash Flow

 Projections and the lack of additional funding or a new operator to take over operations, shutting

 down the Clarksdale Hospital is the Debtors’ only viable option at this time. Id.

                                       RELIEF REQUESTED

          19.    By this Motion, the Debtors seek to either: (I) shut down the operations of the

 Clarksdale Hospital and reject all unexpired leases and contracts of Clarksdale; or (II) transfer

 operations of the Clarksdale Hospital to a yet to be determined new operator free and clear of all

 liens, claims, and encumbrances (if such an operator can be found prior to the hearing on this

 Emergency Motion) and assume and assign the Coahoma County Lease and certain other

 unexpired leases and contracts of Clarksdale.

                                        BASIS FOR RELIEF

 I.       Debtors Seek Authority to Shut Down the Clarksdale Hospital and Reject All the
          Unexpired Leases and Contracts of Clarksdale, including the Coahoma County
          Lease

          A.     Shutting Down the Operations of the Clarksdale Hospital Is a Sound
                 Exercise of the Debtors’ Business Judgment, in the Best Interests of the
                 Debtors’ Estates, and Necessary to Prevent the Shutdown of All of the
                 Debtors’ Facilities

          20.    The decision to wind down a debtor’s business is arguably a transaction outside

 the ordinary course of business for which court approval in accordance with section 363(b) of the

 Bankruptcy Code is required. Section 363(b) of the Bankruptcy Code provides, in relevant part,

 that a debtor “after notice and a hearing, may use, sell or lease, other than in the ordinary course

 of business, property of the estate . . . .” 11 U.S.C. § 363(b).

          21.    In reviewing a debtor’s decision to use estate property pursuant to section 363 of

 the Bankruptcy Code, courts have routinely held that if such use represents reasonable business

 judgment on the part of the debtor, such use should be approved. See In re Lionel Corp., 722


                                                    9
 65544948.4
Case 3:18-bk-05665        Doc 314     Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                    Document      Page 9 of 116
 F.2d 1063, 1070–71 (2d Cir. 1983) (requiring a “good business reason” to approve a transaction

 under section 363). “Ordinarily, the position of the trustee is afforded deference, particularly

 where business judgment is entailed in the analysis or where there is no objection.” In re

 Lahijani, 325 B.R. 282, 289 (9th Cir. B.A.P. 2005).

          22.   Courts emphasize that the business judgment rule is not an onerous standard and

 may be satisfied “as long as the proposed transaction appears to enhance the debtor’s estate.” In

 re Food Barn Stores, Inc., 107 F.3d 558, 566 n.16 (8th Cir. 1997); accord In re AbitibiBowater,

 418 B.R. 815, 831 (Banks. D. Del. 2009) (the business judgment standard is “not a difficult

 standard to satisfy”). Under the business judgment rule, “management of a corporation’s affairs

 is placed in the hands of its board of directors and officers, and the Court should interfere with

 their decisions only if it is made clear that those decisions are, inter alia, clearly erroneous, made

 arbitrarily, are in breach of the officers’ and directors’ fiduciary duty to the corporation, are

 made on the basis of inadequate information or study, are made in bad faith, or are in violation of

 the Bankruptcy Code.” In re Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003)

 (citing In re United Artists Theatre Co., 315 F.3d 217, 233 (3d Cir. 2003); Richmond Leasing

 Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985); In re Defender Drug Stores,

 Inc., 145 B.R. 312, 317 (9th Cir. B.A.P. 1992)).

          23.    Here, the Debtors have determined in their business judgment that it is prudent to

 shut down operations at the Clarksdale Hospital. Operating the Clarksdale Hospital will result in

 significant negative cash flow and put all of the Debtors’ Facilities at risk of shutting down. In

 the event the Debtors receive a bona fide offer to acquire the Clarksdale assets as a going

 concern prior to the hearing on this Emergency Motion, the Debtors will instead seek to transfer

 operations of the Clarksdale Hospital free and clear of all liens, claims, and encumbrances.



                                                  10
 65544948.4
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                  Desc Main
                                 Document    Page 10 of 116
 Absent such an offer, however, the Debtors have determined that it is in the best interests of their

 estates and creditors to cease operations and focus on a safe and orderly wind-down in

 accordance with all applicable state and federal laws.4

          B.     Rejection of Clarksdale’s Unexpired Leases and Contracts Is a Sound
                 Exercise of the Debtors’ Business Judgment and in the Best Interests of the
                 Debtors’ Estates

          24.    Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

 court’s approval, may assume or reject any executory contract or unexpired lease.” 11 U.S.C.

 § 365(a) (2017). Courts routinely approve motions to reject executory contracts or unexpired

 leases upon a showing that the debtor’s decision to take such action will benefit the debtor’s

 estate and is an exercise of sound business judgment. See NLRB v. Bildisco & Bildisco, 465 U.S.

 513, 523 (1984) (stating that the traditional standard applied by courts to authorize the rejection

 of an executory contract is that of “business judgment”); In re Evans Coal Corp., 485 B.R. 162,

 167 (Bankr. E.D. Tenn. 2013); In re Taylor, 913 F.2d 102 (3d. Cir. 1990); In re Buckhead

 America Corp., 180 B.R. 83 (Bankr. D. Del. 1995).

          25.    Courts generally will not second-guess a debtor’s business judgment concerning

 the rejection of an executory contract or unexpired lease. See In re Trans World Airlines, Inc.,

 261 B.R. 103, 121 (Bankr. D. Del. 2001) (“A debtor’s decision to reject an executory contract

 must be summarily affirmed unless it is the product of bad faith, or whim or caprice.”). The

 “business judgment” test is not a strict standard; it merely requires a showing that either

 assumption or rejection of the executory contract or unexpired lease will benefit the debtor’s

 estate. See N.L.R.B. v. Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir. 1982) (noting that the

 “usual test for rejection of an executory contract is simply whether rejection would benefit the

 4
   In connection with the filing of this Emergency Motion, Debtors have issued notices to the employees of
 Clarksdale as required under the Worker Adjustment and Retraining Notification Act.


                                                    11
 65544948.4
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                    Desc Main
                                 Document    Page 11 of 116
 estate”), aff’d, 465 U.S. 513. Further, “[s]ection 365 enables the trustee to maximize the value of

 the debtor’s estate by assuming executory contracts and unexpired leases that benefit the estate

 and rejecting those that do not.” L.R.S.C. Co. v. Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs.,

 Inc.), 209 F.3d 291, 298 (3d Cir. 2000); see also In re Register, 95 B.R. 73, 74 (Bankr. M.D.

 Tenn. 1989); Stewart Title Guar. Co. v. Old Republic Nat’l Title Ins. Co., 83 F.3d 735, 741 (5th

 Cir. 1996) (section 365 of the Bankruptcy Code “allows a trustee to relieve the bankruptcy estate

 of burdensome agreements which have not been completely performed”).

          26.   Here, the Debtors’ rejection of Clarksdale’s unexpired leases and contracts (the

 “Clarksdale Contracts”), including the Coahoma County Lease, is an appropriate exercise of

 their business judgment and will reduce the administrative burden on their estates. A list of the

 Clarksdale Contracts that may be rejected with their respective contract counterparties and

 proposed Cure Amounts thereunder (the “Contract Counterparties”) is attached hereto as

 Exhibit E-1. To engage in an orderly wind down of the operations at the Clarksdale Hospital and

 minimize the cost to the estates, Debtors must be able to reject all the Clarksdale Contracts

 effective as soon as the Court grants the Debtors authority to shut down the Clarksdale Hospital.

 Debtors are not seeking authority to reject any payor contracts or contracts or leases that affect

 the operations of Curae, the Amory Facilities, or the Batesville Facilities. Accordingly, Debtors

 seek authority, but not direction, to reject the Clarksdale Contracts.

          II.   Alternatively, Debtors Seek Authority to Transfer Operations of the
                Clarksdale Hospital to a New Operator Free and Clear of All Liens, Claims,
                and Encumbrances

          27.   In the event Debtors can identify a qualified new operator for the Clarksdale

 Hospital prior to the hearing on this Emergency Motion, Debtors request authority to transfer on

 an expedited and emergency basis the operations of the Clarksdale Hospital to the new operator



                                                  12
 65544948.4
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                 Document    Page 12 of 116
 free and clear of all liens, claims, and encumbrances and assume and assign the unexpired leases

 and contracts of Clarksdale requested by the new operator.

          A.    Transfer of the Clarksdale Hospital to a New Operator Is in the Best
                Interests of Debtors’ Estates and Such Transfer Should Be Free and Clear of
                Liens, Claims, and Encumbrances

          28.   Pursuant to 11 U.S.C. § 363(f), the Debtors seek authority to sell and transfer the

 Clarksdale Hospital free and clear of all liens, claims, and encumbrances. A sale free and clear of

 liens, claims, encumbrances, and other interests is necessary to maximize the possibility of

 finding a new operator for the Clarksdale Hospital.

          29.   A transfer subject to liens, claims, encumbrances, and other interests would result

 in substantially less likelihood of finding a new operator, which would require the Debtors to

 shut down the Clarksdale Hospital.

          30.   A transfer free and clear of liens is particularly appropriate under the

 circumstances because not permitting the Debtors to transfer operations of the Clarksdale

 Hospital would significantly decrease the overall value of the Debtors’ estates. Moreover, any

 liens, claims, encumbrances, and other interests in, to, or against any of the Clarksdale assets that

 exist immediately prior to the closing of the transfer will attach to any proceeds with the same

 validity, priority, force, and effect as it had at such time, subject to the rights and defenses of the

 Debtors or any party in interest.

          B.    Assumption and Assignment of the Coahoma County Lease and Certain of
                Clarkdale’s Unexpired Leases and Contracts Is a Sound Exercise of the
                Debtors’ Business Judgment and in the Best Interests of the Debtors’ Estates

          31.    Section 365 of the Bankruptcy Code permits a debtor-in-possession, with court

 approval, to assume, assume and assign, or reject any executory contracts. See, e.g., In re

 VisionAmerica, Inc., 2001 WL 1097741, at *3 (Bankr. W.D. Tenn. Sept. 12, 2001); In re Beare



                                                   13
 65544948.4
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                  Desc Main
                                 Document    Page 13 of 116
 Co., 177 B.R. 879, 882 (Bankr. W.D. Tenn. 1994); In re Rovine Corp., 5 B.R. 402, 403 (Bankr.

 W.D. Tenn. 1980); 11 U.S.C. § 365(a).

          32.   “In order for it to be assumed, an executory contract must benefit a debtor’s

 bankruptcy estate , . . . and the assumption of the contract must be an exercise of ‘reasonable

 business judgment.’” In re Beare Co., 177 B.R. 879, 882 (Bankr. W.D. Tenn. 1994) (internal

 citations omitted); Matter of Taylor, 913 F.2d 102 (3rd Cir. 1990); In re Global International

 Airways, 35 B.R. 881 (Bankr. W.D. Mo. 1983). The business judgment test is not a strict

 standard, but merely requires a showing that either the assumption or rejection of a contract will

 benefit a debtor’s estate. In re Bildisco, 682 F.2d 72, 79 (3rd Cir. 1982), aff’d sub nom. N.L.R.B.

 v. Bildisco & Bildisco, 465 U.S. 513, 104 S. Ct. 1118, 79 L. Ed. 2d 482 (1984); In re Beare Co.,

 177 B.R. 879, 882 (Bankr. W.D. Tenn. 1994). If a debtor-in-possession assumes an executory

 contract, the debtor-in-possession “must perform the contract according to its terms, cure any

 defaults, and provide adequate assurance of future performance.” In re Terrell, 892 F.2d 469,

 471 (6th Cir. 1989).

          33.   Once an executory contract has been assumed, a debtor may assign that contract

 so long as adequate assurances regarding future performance are provided. Cinicola v.

 Scharffenberger, 248 F.3d 110, 120 (3d Cir. 2001) (“Before an executory contract may be

 assigned, the trustee first must assume the contract and ‘adequate assurance of future

 performance’ of the contract must be provided. 11 U.S.C. §§ 365(f)(2)(A), (B). This requirement

 provides needed protection to the non-debtor party because the assignment relieves the trustee

 and the bankruptcy estate from liability for breaches arising after the assignment.”). The

 Bankruptcy Code “provides debtors with broad authority to assume and assign executory

 contracts” and “although assignment requires the satisfaction of certain conditions, the



                                                 14
 65544948.4
Case 3:18-bk-05665       Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                Document    Page 14 of 116
 Bankruptcy Code favors free assignability.” Id. at 123 (citing In re Columbia Gas Sys. Inc., 50

 F.3d 233, 238 (3d Cir.1995); 11 U.S.C. § 365(f)(1); 2 NORTON BANKRUPTCY LAW AND PRACTICE

 § 39:1 (William L. Norton Jr. ed., 2d ed. 1997); Rickel Home Centers, Inc., 209 F.3d 291, 299

 (3d Cir.2000)).

          34.    Here, assumption and assignment of certain of the Clarksdale Contracts, including

 the Coahoma County Lease, to a new operator is in the best interests of the Debtors and will

 benefit the Debtors’ estates. Debtors have been and will continue to work diligently to find a new

 operator of the Clarksdale Hospital. If the Debtors receive a bona fide offer to purchase the

 Clarksdale assets and such offer includes adequate assurance of future performance of the

 Clarksdale Contracts, Debtors believe that assumption and assignment of the Clarksdale

 Contracts will be in the best interests of all interested parties.

          35.    Assumption and assignment of certain of the Clarksdale Contracts will be

 necessary to any orderly transition of the operations of the Clarksdale Hospital to a new operator.

 Providing for an orderly transition of operations is the best way to ensure the Clarksdale Hospital

 will stay open and continue to serve the community.

          36.    A list of the Clarksdale Contracts that may be assumed and assigned, including

 proposed Cure Amounts for the same, is attached hereto as Exhibit E-2, and notice of this

 Motion and opportunity to object is being served on the Contract Counterparties. The new

 operator shall be responsible for any and all cure amounts to be paid to the Contract

 Counterparties, and the Debtors will not incur any expenses in connection with any assumption

 and assignment of the Clarksdale Contracts.

          37.    In the event Debtors identify a qualified new operator to take over operations of

 the Clarksdale Hospital, Debtors will file a supplement to this Emergency Motion providing a



                                                    15
 65544948.4
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06              Desc Main
                                  Document    Page 15 of 116
 final list of unexpired leases and contracts to be assumed and assigned or rejected and proposed

 procedures for assumption and assignment.

          38.   Accordingly, Debtors seek authority, but not direction, to assume and assign

 certain of the Clarksdale Contracts.

                                             NOTICE

          39.   Concurrently with the filing of this Motion, the Debtors shall provide notice of

 this Motion to: (a) the Office of the United States Trustee for the Middle District of Tennessee;

 (b) Centers for Medicare and Medicaid Services; (c) State of Tennessee Department of Health

 Division of Licensure and Regulation Office of Health Care Facilities; (d) Mississippi State

 Department of Health; (e) counsel to the official committee of unsecured creditors established in

 these cases pursuant to Section 1102 of the Bankruptcy Code; (f) ServisFirst Bank and its

 counsel; (g) Midcap Financial Trust and its counsel; (h) CHS/Community Health Systems, Inc.

 and its counsel (i) all Tennessee local counsel having entered a notice of appearance in these

 cases; (j) the Internal Revenue Service; (k) the Tennessee Attorney General’s Office; (l) the

 Mississippi Attorney General’s Office; (m) the Tennessee Secretary of State; (n) the Contract

 Counterparties; (o) the Mississippi Health Facilities Licensure Unit; (p) the patient care

 ombudsman and her proposed counsel; and (q) any party that has requested notice pursuant to

 Bankruptcy Rule 2002. Service is being executed via the Court’s CM/ECF system, email, hand

 delivery, and/or overnight mail.

          WHEREFORE, the Debtors respectfully request that the Court grant the relief sought

 herein and such other and further relief as the Court may deem proper.




                                                16
 65544948.4
Case 3:18-bk-05665       Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06              Desc Main
                                Document    Page 16 of 116
 Dated: October 12, 2018
        Nashville, Tennessee
                                       POLSINELLI PC
                                        /s/ Michael Malone
                                       Michael Malone
                                       401 Commerce Street, Suite 900
                                       Nashville, TN 37219
                                       Telephone: (615) 259-1510
                                       Facsimile: (615) 259-1573
                                       mmalone@polsinelli.com

                                       -and-

                                       David E. Gordon (Admitted Pro Hac Vice)
                                       Caryn E. Wang (Admitted Pro Hac Vice)
                                       1201 West Peachtree Street NW
                                       Atlanta, Georgia
                                       Telephone: (404) 253-6000
                                       Facsimile: (404) 684-6060
                                       dgordon@polsinelli.com
                                       cewang@polsinelli.com

                                       Counsel to the Debtors and
                                       Debtors in Possession




                                         17
 65544948.4
Case 3:18-bk-05665     Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06      Desc Main
                              Document    Page 17 of 116
                                   EXHIBIT A

                                 Clapp Declaration




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 18 of 116
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 In re:                                                )
                                                       )           Chapter 11
 Curae Health, Inc., et al.   1
                                                       )           Case No. 18-05665
                                                       )
 1721 Midpark Road, Suite B200                         )           Judge Walker
 Knoxville, TN 37921                                   )
                            Debtors.                   )           Jointly Administered

              DECLARATION OF STEPHEN N. CLAPP IN SUPPORT OF DEBTORS’
                               EMERGENCY MOTION

          Pursuant to 28 U.S.C. § 1764, Stephen N. Clapp, declares as follows under the penalty of

 perjury:

          1.      I am the President and Chief Executive Officer (“CEO”) of Curae Health, Inc.

 (“Curae” or “the Company”), a Tennessee nonprofit corporation. Curae is the sole member and

 sponsoring organization of Amory Regional Medical Center, Inc. (“Amory”); Batesville

 Regional Medical Center, Inc. (“Batesville”); and Clarksdale Regional Medical Center, Inc.

 (“Clarksdale”). Amory, Batesville, and Clarksdale are each the sole member of a physician

 entity as follows: Amory is the sole member of Amory Regional Physicians, LLC (“Amory

 Physicians”); Batesville is the sole member of Batesville Regional Physicians, LLC (“Batesville

 Physicians”); Clarksdale is the sole member of Clarksdale Regional Physicians, LLC

 (“Clarksdale Physicians”). Curae, Amory, Batesville, Clarksdale, Amory Physicians, Batesville

 Physicians, and Clarksdale Physicians are the debtors and debtors in possession in the above-

 captioned chapter 11 cases (the “Chapter 11 Cases”) and shall be collectively referred to herein


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
 Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
 Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).



 65655482.1
Case 3:18-bk-05665           Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                          Desc Main
                                    Document    Page 19 of 116
 as the “Debtors” or the “Company”. I am authorized to submit this declaration (the

 “Declaration”) on behalf of the Debtors.

        2.      I have served as President and CEO of Curae since it was formed in 2014. Prior to

 serving as President and CEO of Curae, I served as President and CEO of Restoration

 Healthcare, LLC (“Restoration”), a for-profit rural hospital company that was focused on

 helping to save struggling rural hospitals. I served as President and CEO of Restoration from the

 time it was formed in 2006 until 2013 when Restoration divested its last hospital. Prior to

 forming Restoration, I worked for Baptist Health System of East Tennessee (“Baptist”) from

 1995 to 2006. For several years, I served as Senior Vice President of Baptist, and during that

 time I was responsible for overseeing: (a) the hospital and other operating entities; (b) strategic

 planning; (c) business development; (d) physician recruitment; and (e) real estate.

        3.      I am familiar with the Debtors’ business operations, financial condition, policies

 and procedures, day-to-day operations, and books and records. Except as otherwise noted, I have

 personal knowledge of the matters set forth herein or have gained knowledge of such matters

 from other employees, agents, attorneys, and advisors, the accuracy and completeness of which

 information I relied upon to provide this Declaration.

        4.      References to the Bankruptcy Code (as hereafter defined), the chapter 11 process,

 and related legal matters are based on my understanding of such matters in reliance on the

 explanation provided by, and the advice of, counsel. If called upon to testify, I would testify

 competently to the facts set forth in this Declaration.

        5.      I submit this Declaration on behalf of the Debtors in support of the DEBTORS’

 EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS TO: (I)(A)

 SHUT DOWN THE CLARKSDALE HOSPITAL; (B) REJECT ALL UNEXPIRED LEASES AND



                                                   2
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                 Document    Page 20 of 116
 CONTRACTS OF CLARKSDALE; AND (C) RECEIVE RELATED RELIEF; OR, IN THE

 ALTERNATIVE, (II)(A) TRANSFER OPERATIONS OF THE CLARKSDALE HOSPITAL TO A

 NEW OPERATOR FREE AND CLEAR OF ANY LIENS, CLAIMS, OR ENCUMBRANCES

 PURSUANT TO AN OPERATIONS TRANSFER AGREEMENT TO BE FILED WITH THE

 COURT; (B) ASSUME AND ASSIGN THE COAHOMA COUNTY LEASE AND CERTAIN

 OTHER UNEXPIRED LEASES AND CONTRACTS REQUESTED BY THE NEW OPERATOR;

 AND (C) RECEIVE RELATED RELIEF (the “Emergency Motion”).2

         6.      In 2017, Curae acquired three hospitals in Mississippi from CHS: the Clarksdale

 Hospital, the Batesville Facilities, and the Amory Facilities. The Clarksdale Hospital is operated

 by Debtor Clarksdale, a Tennessee nonprofit corporation.

         7.      Clarksdale leases the Clarksdale Hospital from Coahoma County pursuant to the

 Coahoma County Lease, attached to the Emergency Motion as Exhibit C.

         8.      Prior to the Petition Date, all of the Debtors’ Facilities experienced a dramatic

 decline in net revenue. This dramatic decline more than offset the expense savings that were

 realized as a result of the Debtors’ operating model.

         9.      After the Petition Date, Clarksdale’s financial performance has been significantly

 worse than forecasted in the Budget as a result of, inter alia, lower than expected patient

 volumes and delayed collection of receipts. The delayed collection of receipts was a result of

 transitioning to a new billing system. Curae transitioned Clarksdale to a new billing system

 provided by MedHost of Tennessee in September, 2018. As is typical in the transition of an

 accounting and billing system, Clarksdale experienced a delay in its ability to submit invoices.




 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Emergency Motion.


                                                    3
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                    Desc Main
                                 Document    Page 21 of 116
         10.    Debtors filed these Chapter 11 Cases to keep the Facilities open for the benefit of

 their communities and transition the Facilities to new operators. Unfortunately, the poor financial

 performance of the Clarksdale Hospital since the Petition Date has created a cash drain on the

 Debtors’ estates. If the Debtors continue to operate the Clarksdale Hospital all of the Debtors’

 Facilities will be forced to shut down.

         11.    Debtors’ management and professionals have communicated the urgency of the

 situation to Coahoma County in the hopes of reaching an agreement whereby Coahoma County

 would either contribute such funding or take over operations of the Clarksdale Hospital.

 Unfortunately, no such agreement has been reached, and the Debtors cannot continue to operate

 the Clarksdale Hospital. If the Debtors continue to operate the Clarksdale Hospital all of the

 Debtors’ Facilities will be at risk of shutting down. I believe that continuing to operate the

 Clarksdale Hospital is not a viable option without additional funding.

         12.    Because continuing to operate the Clarksdale Hospital is not a viable option and

 Debtors do not currently have an operator interested in immediately taking over operation of the

 Clarksdale Hospital, I believe that shutting down the Clarksdale Hospital is their only option at

 this time.

         13.    Debtors, with the help of their investment banker, have reached out to

 approximately thirty-six companies with respect to the sale of the Clarksdale Hospital. Despite

 Debtors’ marketing efforts, there has been limited interest from potential buyers with respect to

 acquiring just the Clarksdale Hospital. Based on this limited interest, Debtors do not believe that

 a sale of the Clarksdale Hospital through a normal bankruptcy sale process will generate enough

 proceeds to cover Clarksdale’s negative cash flow.




                                                 4
Case 3:18-bk-05665       Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                Document    Page 22 of 116
        14.     Debtors’ management and professionals have been working diligently to find a

 solution and avoid a shutdown of the Clarksdale Hospital. Unfortunately, based on the Cash

 Flow Projections and the lack of additional funding or a new operator to take over operations,

 shutting down the Clarksdale Hospital is the Debtors’ only viable option at this time.

        15.     I believe that the relief sought in the Emergency Motion is a sound exercise of the

 Debtors’ business judgment because such relief in the best interests of the Debtors’ estates, the

 Debtors’ creditors, and other parties in interest.

        16.     I hereby certify that the foregoing statements are true and correct to the best of my

 knowledge, information and belief, and respectfully request that all of the relief requested in the

 Motion be granted, together with such other and further relief as is just.

        I declare under penalty of perjury that the foregoing is true and correct.

                                    [Signature on Following Page]




                                                      5
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                 Document    Page 23 of 116
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 24 of 116
                                   EXHIBIT B

                                 Glade Declaration




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 25 of 116
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 In re:                                                )
                                                       )           Chapter 11
 Curae Health, Inc., et al.   1
                                                       )           Case No. 18-05665
                                                       )
 1721 Midpark Road, Suite B200                         )           Judge Walker
 Knoxville, TN 37921                                   )
                            Debtors.                   )           Jointly Administered

              DECLARATION OF MARSHALL GLADE IN SUPPORT OF DEBTORS’
                              EMERGENCY MOTION

          I, MARSHALL GLADE of GlassRatner Advisory & Capital Group, LLC, make this

 Declaration pursuant to 28 U.S.C. § 1746, and state:


          1.      I am a Managing Director with GlassRatner Advisory & Capital Group, LLC

 (“GlassRatner”). GlassRatner is a professional services firm engaged in the business of

 providing financial advisory and distressed asset management services, with offices located at

 3445 Peachtree Road, Atlanta, GA 30326, and additional offices located in Florida, California,

 Texas, New York and Arizona. GlassRatner is employed as financial advisor to the Debtors.

 Except as otherwise noted, I have personal knowledge of the matters set forth herein.2

          2.      References to the Bankruptcy Code (as hereafter defined), the chapter 11 process,

 and related legal matters are based on my understanding of such matters in reliance on the

 explanation provided by, and the advice of, counsel. If called upon to testify, I would testify



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
 Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
 Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).
 2
    Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at
 GlassRatner and are based on information provided by such professionals.



 65655978.1
Case 3:18-bk-05665           Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                          Desc Main
                                    Document    Page 26 of 116
 competently to the facts set forth in this Declaration.

          3.    I submit this Declaration in support of the DEBTORS’ EMERGENCY MOTION

 FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS TO: (I)(A) SHUT DOWN THE

 CLARKSDALE HOSPITAL; (B) REJECT ALL UNEXPIRED LEASES AND CONTRACTS OF

 CLARKSDALE; AND (C) RECEIVE RELATED RELIEF; OR, IN THE ALTERNATIVE, (II)(A)

 TRANSFER OPERATIONS OF THE CLARKSDALE HOSPITAL TO A NEW OPERATOR FREE

 AND CLEAR OF ANY LIENS, CLAIMS, OR ENCUMBRANCES PURSUANT TO AN

 OPERATIONS TRANSFER AGREEMENT TO BE FILED WITH THE COURT; (B) ASSUME

 AND ASSIGN THE COAHOMA COUNTY LEASE AND CERTAIN OTHER UNEXPIRED

 LEASES AND CONTRACTS REQUESTED BY THE NEW OPERATOR; AND (C) RECEIVE

 RELATED RELIEF (the “Emergency Motion”).3

          4.    After the Petition Date, Clarksdale’s financial performance has been significantly

 worse than forecasted in the Budget, which has created a significant cash flow deficit and

 extreme variance from the Debtors’ Budget. This cash flow deficit will continue to increase if

 immediate action is not taken.

          5.    Based on the pre- and post-petition performance of Clarksdale, GlassRatner

 assisted the Debtors in creating and analyzing three potential scenarios going forward. The first

 scenario provides for the Debtors operating the Clarksdale Hospital as a going concern through a

 normal bankruptcy sale process. The second scenario provides for shutting down the Clarksdale

 Hospital and rejecting the Coahoma County Lease in early November. The third scenario

 provides for transitioning the Clarksdale Hospital to a new operator and assuming and assigning

 the Coahoma County Lease to the new operator in early November. The table in paragraph 14 of

 3
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Emergency Motion.


                                                    2
 65655978.1
Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                   Desc Main
                                 Document    Page 27 of 116
 the Emergency Motion summarizes the financial position of Clarksdale under each scenario

 through February 22, 2018. Detailed financial projections supporting the cash flow summaries

 (the “Cash Flow Projections”) under each scenario are attached to the Emergency Motion as

 Exhibit D.

          6.    If the Debtors operate under scenario one and continue to carry Clarksdale

 through a bankruptcy sale process, Debtors project that the Debtors’ estates will have a

 cumulative negative cash flow of over $2.5 million attributable to Clarksdale. The Debtors

 cannot continue to operate the Clarksdale Hospital without extreme detriment to the Amory

 Facilities, Batesville Facilities, and Debtors’ creditors. The only way Debtors can continue to

 operate the Clarksdale Hospital is with an infusion of cash of at least $2.5 million.

          7.    If the Debtors shut down the Clarksdale Hospital under scenario two, Debtors will

 have enough time and cash to sell the Amory Facilities and Batesville Facilities to new operators

 under normal bankruptcy sale processes. Importantly, scenario two only works if Debtors begin

 shutting down the Clarksdale Hospital in early November.

          8.    Scenario three provides the best probable outcome in these Chapter 11 Cases.

 Under scenario three, the Clarksdale Hospital will stay open and continue to serve the

 community, and Debtors will have a positive cumulative cash flow. However, scenario three

 depends entirely on finding a new qualified operator willing to take over the operations of the

 Clarksdale Hospital in a very short time period. The only way scenario three works is if Debtors

 can identify a new operator and transfer operations of the Clarksdale Hospital on an expedited

 timeline.




                                                  3
 65655978.1
Case 3:18-bk-05665       Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                Document    Page 28 of 116
          9.     I hereby certify that the foregoing statements are true and correct to the best of my

 knowledge, information and belief, and respectfully request that all of the relief requested in the

 Motion be granted, together with such other and further relief as is just.

          I declare under penalty of perjury that the foregoing is true and correct.


                                    [Signature on Following Page]




                                                    4
 65655978.1
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                  Document    Page 29 of 116
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 30 of 116
                                   EXHIBIT C

                               Coahoma County Lease




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 31 of 116
                                        conﬁdential
                                      Heather Ferguson
                                     Aug 29, 2016 16:26




                                  LEASE AGREEMENT


                              dated as of December 28, 1995


                                           among


                         COAHOMA COUNTY, MISSISSIPPI,
                               acting through the
                     COAHOMA COUNTY BOARD OF SUPERVISORS



                                             and


                                       t i al on
                                      n us 6
                                CLARKSDALE HMA, INC.
                                     e
                                   ﬁd rg 6:2
                               o n Fe 1
                              c er and 16
                               a th , 20
                            H e 29
                               u g
                      HEALTH MANAGEMENT      ASSOCIATES, INC.
                             A




                                        conﬁdential
Case 3:18-bk-05665    Doc 314 Filed Heather
                                    10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                             Document       Page
                                   Aug 29, 2016     32 of 116
                                                16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26
                                  TABLE OF CONTENTS


ARTICLE          DEFINITIONS ........................................                   2
     1.1        "Assumed Liabilin’es" .....................................             2
     1.2        "Closing Balance Sheet" ....................................            2
     1.3        "Closing Date" ..........................................               2
     1.4        "Contracts"   ............................................              2
     1.5        "Excluded Assets" . .......................................             2
     1.6        "Improvements" .........................................                2
     1.7        "Lease Commencement Date" ................................              2
     1.8        "Lease Term" ...........................................                3
     1.9        "Lease Year" ...........................................                3
     1.10       "Leased Assets" .........................................               3
     1.11       "Permitted Encumbrances" ..................................             3
     1.12       "Premises" .............................................                3
     1.13       "Purchased Assets" .......................................              3

ARTICLE 2. LEASE OF LEASED ASSETS                   ............................        4

ARTICLE          USE AND CONTROL OF PREMISES ......................                     4
     3.1        Hospital Services and Related Activities .......................        4
     3.2                                   al on
                Charity Care ...........................................
                                       t i                                              4
     3.3                              n us 6
                Employees ............................................
                                    e
                                                                                        5
     3.4                           d rg 6:2
                Advisory Board .........................................
                                  ﬁ                                                     6
     3.5
                               on Fe 1
                Continued Operation ....................................                6
     3.6                      c er 16
                Operational Compliance by Lessee ...........................            6
                               a th , 20
ARTICLE 4.
                            He g 29
                 LEASE TERM ........................................                    7

ARTICLE                      Au
                 RENT ..............................................                    7
     5.1        Initial Rent and Purchase Price .............................           7
     5.2        Annual Rent ..........................................                  7
     5.3        Additional Rent ........................................                7
     5.4        Current Construction and Renovation Project ...................         7
     5.5        Elimination of Capital Debt ................................            8
     5.6        Other Obligations .......................................               8

ARTICLE          PURCHASE AND SALE OF PURCHASED ASSETS ...........                      8
     6.1        Purchase and Sale of Purchased Assets ........................          8
     6.2        Assignment of Contracts ..................................              8

ARTICLE     o    ASSUMPTION OF ASSUMED LIABILITIES .................                    9
     7.1        Limited Assumption of Liabilities ...........................           9
     7.2        Assumption o[ Certain Liabilities ............................          9

 ARTICLE         INDEMNIFICATION ...................................                    9
      8.1       Indemnification by Lessee .................................             9


                                          conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                               Document       Page
                                     Aug 29, 2016     33 of 116
                                                  16:26
                                       conﬁdential
                                     Heather Ferguson
                                    Aug 29, 2016 16:26
       8.2    Indemnification by Lessor ................................             10
       8.3    Indemnification Procedure ................................             10

 ARTICLE 9.    REPRESENTATIONS AND WARRANTIES OF LESSOR ......                       11
      9.1     Capacity, Etc. of Lessor ..................................            11
      9.2     Assets; Title ..........................................               12
      9.3     Consents; Absence o[ Conflicts With Other Agreements, Etc .......      12
      9.4     Binding Effect ........................................                13
      9.5     Financial Statements ....................................              13
      9.6     No Additional Material Liabilities ..........................          13
      9.7     Licenses .............................................                 13
      9.8     Medicare Participation; Accreditation ........................         14
      9.9     Regulatory Compliance ..................................               14
      9.10    Contracts ............................................                 14
      9.11    Equipment ...........................................                  14
      9.12    Insurance ............................................                 14
      9.13    Employee Benefit Plans ..................................              14
      9.14    Employee Relations ....................................                15
      9.15    Litigation or Proceedings .................................           15
      9.16    Special Funds .........................................               15
      9.17    Medical Staff Matters ...................................             15
      9.18    Subsequent Results .....................................              15
      9.19
                                               al on
              Environmental Matters ..................................
                                           t i
                                                                                    16
      9.20                               n us 6
              Taxes ...............................................
                                       e
                                                                                    16
      9.21                           d rg 6:2
              Disproportionate Share Hospital ...........................
                                   ﬁ
                                                                                    17
      9.22                        n Fe 1
              No Broker ...........................................
                                o                                                   17
                              c er 16
 ARTICLE 10. REPRESENTATIONS      thAND      0
                                          2WARRANTIES      OF
                                a       ,
                            He g 29
             LESSEE AND GUARANTOR                ..........................
      10.1 Capacity, Etc ..........................................
                                                                                    17
                                                                                    17
      10.2 Consents; Absence AofuConflicts With Other Leases, Etc ...........       17
       10.3   Binding Effect ........................................               17
       10.4   Information in Response to RFP ...........................            17
       10.5   No Broker ...........................................                 18

 ARTICLE 11. CONDITIONS PRECEDENT TO LESSEE’S AND
                GUARANTOR’S OBLIGATIONS .......................                     18
       11.1   Lessor’s Authority ......................................             18
       11.2   Accuracy of Representations and Warranties ..................         18
       11.3   Conditions Performed Prior to Lease Commencement Date ........        18
       11.4   Regulatory.Matters .....................................              18
       11.5   No Adverse Change ....................................                19
       11.6   Actions or Proceedings ..................................             19
       11.7   Delivery of Documents ..................................              19
       11.8   Title Matters .........................................               19

 ARTICLE 12. CONDITIONS PRECEDENT TO LESSOR’S OBLIGATION ....                       20
      12.1 Lessee’s and Guarantor’s Authority .........................             20


                                       conﬁdential
Case 3:18-bk-05665   Doc 314 Filed Heather
                                   10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                            Document       Page
                                  Aug 29, 2016     34 of 116
                                               16:26
                                       conﬁdential
                                     Heather Ferguson
                                    Aug 29, 2016 16:26
       12.2   Accuracy of Representations and Warranties ..................          20
       12.3   Conditions Performed Prior to Lease Commencement Date ........         20
       12.4   Payment of Rent and Purchase Price ........................            20
       12.5   Actions or Proceedings ..................................              20
       12.6   Delivery of Documents ..................................               21
       12.7   Licensure, Certification and Approvals .......................         21

 ARTICLE 13. EQUIPMENT .......................................                       21
      13.1 Lessor’s Equipment .....................................                  21
      13.2 Lessee’s Equipment ....................................                   21
      13.3 Disposition of Obsolete Equipment .........................               22

 ARTICLE 14. hNSURANCE .......................................                       22
      14.1  In General ...........................................                   22
      14.2 Property Insurance .....................................                  22
      14.3 Liability Insurance ......................................                22
      14.4 Mutual Releases and Waiver of Subrogation ...................             23
      14.5 Business Interruption Insurance ............................              23
      14.6 Compliance by Lessee ...................................                  23
      14.7 Remedy for Noncompliance ...............................                  23

 ARTICLE 15. FIRE AND CASUALTY DAMAGE ......................                         24

                                           al on
      15.1 Notice of Damage ......................................                   24
                                       t i
      15.2 Substantial Destruction ..................................
                                      n us 6                                         24
      15.3                          e
                                   d rg 6:2
            Partial Destruction .....................................                24
                                  ﬁ
                                n Fe 1
      15.4 Obligations of Lessor ...................................                 24
      15.5                    o
                             c er 16
            Extension of Lease Term .................................                24

                               a th , 20
                           He g 29
 ARTICLE 16. UTILITIES .........................................                     24

 AR~CLE 17. CARE OF PREMISES;Au ALTERATIONS, ADDITIONS, ETC ....                     25
      17.1 Care of Premises .................................... :..                 25
       17.2   Alterations, Additions and Capital Improvements ...............        25

 ARTICLE 18. LICENSURE AND GOVERN-M-F.NTAL APPROVAL .........                        26

 ARTICLE 19. ACCESS ...........................................                      26

 ARTICLE 20. GOVERNMENTAL FEES                .............................          26

 ARTICLE 21. QUIET ENJOYMENT ................................                        26

 ARTICLE 22. SUBLEASE AND ASSIGNMENT ........................                        26

 ARTICLE 23. LIENS, MORTGAGE, TAXES, ETC ......................                      27
      23.1  Use as Security ........................................                 27
      23.2 Taxes and Special Assessments ............................                27
      23.3 Payments in Lieu of Taxes ................................                27


                                       conﬁdential
Case 3:18-bk-05665   Doc 314 Filed Heather
                                   10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                            Document       Page
                                  Aug 29, 2016     35 of 116
                                               16:26
                                       conﬁdential
                                     Heather Ferguson
                                    Aug 29, 2016 16:26
      23.4   Liens ...............................................                  28
      23.5   Lessee’s Permitted Liens .................................             28

ARTICLE 24. LESSEE’S DEFAULT AND REMEDIES THEREFOR ........                         28
     24.1 Major Events of Default .................................                 28
     24.2 Other Breaches of Lease .................................                 30
     24.3 Indemnity for Breach ...................................                  30
     24.4 Causes Beyond a Party’s Control ...........................               30
     24.5 Lessor’s Remedies Upon Default ...........................                30
     24.6 In the Event of Bankruptcy ...............................                31
     24.7 Repossession of the Premises on Termination ..................            31

 ARTICLE 25. SURRENDER OF POSSESSION ........................                       32
      25.1 Surrender of Leased Assets ...............................               32
      25.2 Assignment and Assumption of Contracts .....................             32
      25.3 Holding Over .........................................                   32
      25.4 Survival of Indemnification ...............................              33

ARTICLE 26. EMhNENT DOMAIN .................................                        33

 ARTICLE 27. TIME FOR PERFORMANCE ..........................                        33
      27.1 Time is of the Essence ..................................                33

                                            al on
      27.2 Delay ...............................................
                                        t i
                                                                                    33

                                      en gus :26
      27.3 No Waiver ...........................................                    33
                                    d
                                  nﬁ Fer 16
ARTICLE 28. NOTICES ..........................................
                                o                                                   33
                              c er 16
ARTICLE 29. GUARANTOR’S GUARANTY
                                a th , 20 ..........................                34
                              e 29
     29.1 Guaranty ...........................................
                            H                                                       34
     29.2 Right of First Refusal g...................................               34
                              A u
ARTICLE 30. ADDITIONAL COVENANTS OF LESSEE .................                        36
     30.1  Reports and Other Information ............................               36
     30.2 Name of Hospital ......................................                   36
     30.3 Hill-Burton Obligations ..................................                36
     30.4 Utilization of Local Services ..............................              36
     30.5  Rates ...............................................                    37
     30.6 Medical Staff .........................................                   37
     30.7 Post-Lease Commencement Date Access to Information ..........             37
     30.8  Inspection of Books and Records ...........................              37
     30.9 Educational. Affiliations ..................................              38
     30.10 Prisoners and Wards of County ............................               38

 ARTICLE 31. MEDICARE PROVISIONS .............................                      38

 ARTICLE 32. MANAGEMENT OF LEASED PREMISES .................                        38

 ARTICLE 33. CERTAIN AI:rFER-ACQUIRED REAL PROPERTY AS


                                       conﬁdential
Case 3:18-bk-05665   Doc 314 Filed Heather
                                   10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                            Document       Page
                                  Aug 29, 2016     36 of 116
                                               16:26
                                       conﬁdential
                                     Heather Ferguson
                                    Aug 29, 2016 16:26
              PART OF THE LEASED ASSETS .......................                     38

ARTICLE 34. IN GENERAL ......................................                      39
     34.1 Relationships ot~ Parties ..................................             39
     34.2 Rights and Remedies ...................................                  39
     34.3 Successors ...........................................                   39
     34.4 Cooperation ..........................................                   39
     34.5 Entire Agreement; Amendment ............................                 39
     34.6 Severability ...........................................                 39
     34.7 Interpretation .........................................                 39
     34.8 Multiple Originals ......................................                40
     34.9 Applicable Law ........................................                  40
     34.10 Memorandum of Lease ..................................                  40

TABLE OF SCHEDULES .........................................                        44




                                        t i al on
                                     den gus :26
                                  n ﬁ er 16
                               co er F 16
                                a th , 20
                              He g 29
                               Au




                                       conﬁdential
Case 3:18-bk-05665   Doc 314 Filed Heather
                                   10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                            Document       Page
                                  Aug 29, 2016     37 of 116
                                               16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
                                     LEASE AGREEMENT


        This Lease Agreement (this "Lease") has been made and entered into this 28th day
  of December, 1995 by and among:

         Coahoma County, Mississippi, acting through the Coahoma County Board of
         Supervisors, a political subdivision of the State of M.ississippi ("Lessor"),

         and

         Clarksdale HMA, Inc., a Mississippi corporation ("Lessee"),

         and

         Health Management Associates, Inc., a Delaware corporation ("Guarantor").

                                     WITNESSETH:

         WHEREAS, Lessor is the owner of Northwest Mississippi Regional Medical
  Center, a 175-bed licensed general acute care non-profit community hospital, 20-bed
  licensed skilled nursing facility and home health agency licensed for six counties, all

                                               t i al on
  located in Clarksdale, Mississippi (the "Hospital’), and is authorized pursuant to Sec-

                                          en gus :26
  tion 41-13-1, et seq., Mississippi Code of 1972, as amended, to lease the Hospital to a
  Mississippi corporation; and          d
                                       ﬁ er 16
                                    n
                                  o r Foperated
         WHEREAS, the Hospitalchas been e           1 6 heretofore on behalf of Lessor by
                                                 0
                                      h 2 Regional Medical Center (the "Board of
  the Board of Trustees of Northwest tMississippi
                                   a       ,
  Trustees"); and
                               He g 29
                                 Au
         WHEREAS, Lessor has determined       that it is in the best interests of the citizens
 of the area served by the Hospital to lease the Hospital to Lessee and that this Lease
 will safeguard community health interests and enhance the public health and general
 welfare of such citizens; and

         WHEREAS, Lessor desires to lease the Hospital to Lessee and Lessee desires to
  lease the Hospital from Lessor, subject to the following terms and conditions; and

         WHEREAS, Lessee is the wholly-owned subsidiary of Guarantor, and Guarantor
  has agreed to guarantee the performance of Lessee’s obligations under this Lease, as
  hereinafter set forth.

        NOW, THEREFORE, for and in consideration of the premises and other good
  and valuable consideration, the receipt and adequacy of which are forever acknowledged
  and confessed, the parties hereto agree as follows:




                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     38 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
  ARTICLE 1. DEFINITIONS

         In addition to the other definitions contained in this Lease, as used herein the
  following terms will have the following meanings:

          1.1    "Assumed Liabilities" means: (a) the Contracts; (b) the current liabilities of
  the Hospital, comprised of accounts payable, accrued payroll and employee benefits
  expense and accrued expenses, all as set forth on Schedule 1.1(b); (c) principal and
  interest accruing after the Lease Commencement Date on the notes payable set forth on
  Schedule 1.1(c), including amounts due as a result of repricing the tax-exempt notes so
  set forth as taxable notes; (d) remaining payments of rent due after the Lease Com-
  mencement Date of the capitalized leases set forth on Schedule l.l(d); (e) the Hil]-
  Burton obligations described in Section 30.3; and (f) the cost report liability described in
  Article 31; provided, however, that Assumed Liabilities do not include any other capital
  debt or long-term liabilities of Lessor or the Hospital.

        1.2    "Closing Balance Sheet" means the trial balance of the Hospital as of
  September 30, 1995, together with an explanatory letter of Watkins, Ward and Stafford,
  independent auditors for the Hospital, annexed hereto as Schedule 1.2.

         1.3    "Closing Date" means December 29, 1995.


                                                  al on
          1.4    "Contracts" means all commitments, contracts, agreements and leases
                                              t i
  (whether written or oral) of the Hospital or of the County in respect of the Hospital,

                                         d en gus :26
  including all contracts with Hospital employees and physicians on the Hospital’s medical
                                     n ﬁ er 16
  staff, outstanding at the Lease Commencement Date, all of which are set forth on
                                  co er F 16
  Schedule 1.4, together with all other commitments, contracts, agreements and leases
                                      th , 20
  added to Schedule 1.4 subsequent to the Lease Commencement Date by mutual
                                    a
                                He g 29
  agreement of Lessor and Lessee.

        1.5
                                  Au the following assets of Lessor or of the Hospital,
               "Excluded Assets" means
  none of which are subject to this Lease: (a) assets whose use is limited, as described on
  Schedule 1.5; (b) all commitments, contracts, agreements and leases in respect of the
  Hospital not comprising the Contracts; (c) proprietau information that is not specific to
  the Hospital; (d) all credits relating to purchasing cooperatives and other similar credits
  and assets; (e) all premium rebates for insurance maintained by the Board of Trustees or
  Lessor in connection with operations of the Hospital; (f) all employee benefit agree-
  ments, arrangements, plans and programs; (g) cash designated as E-911 funds and E-911
  equipment; and (h) all other assets set forth on Schedule 1.5.

          1.6    "Improvements" means all buildings, structures, fixtures, landscaping, utility
  lines, roads, driveways, fences, parking areas, contiguous and adjacent and entry fights,
  and all other improvements to the Premises owned by Lessor and located in and upon
  the Premises.

         1.7    "Lease Commencement Date" means January 1, 1996.




                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06       Desc Main
                              Document       Page
                                    Aug 29, 2016     39 of 116
                                                 16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26
        1.8   "Lease Term" means a period consisting of 30 Lease Years, commencing on
  the Lease Commencement Date and expiring on December 31, 2025.

      1.9   "Lease Year" means a twelve-month period commencing on the Lease
  Commencement Date and on each of the next succeeding 29 anniversaries thereof.

          1.10 "Leased Assets" means: (a) the Premises; (b) all furniture, furnishings,
  equipment and vehicles contained on the Premises or used in connection therewith or
  with the operation of the Hospital, all as reflected on the Closing Balance Sheet; (c) all
  licenses, permits, certificates and authorizations required to operate the Hospital, and aH
  other rights, privileges and franchises relating to the operations or development of, and
  all patents and patent applications, trade names, trademarks and service marks (or
  variations thereof) associated with, the Hospital; (d) all businesses owned or leased by
  the Hospital or by Lessor with respect to the Hospital, including home health services
  and offices, but excluding Lessor’s interests in the Coahoma County Health Department
  and Region One Mental Health Center and related facilities; and (e) all rights, privileges
  and interests appurtenant to the foregoing; provided, however, that the Leased Assets do
  not include the Purchased Assets or the Excluded Assets.

          1.11 "Permitted Encumbrances" means: (a) standard printed title exceptions;
  (b) such encumbrances which, individually or in the aggregate, do not materially detract
  from the value or impair the use or marketability of any of the Leased Assets or the

                                               t i al on
  Purchased Assets; (c) the liens and encumbrances set forth on Schedule 1.11; and
                                             n us 6
  (d) such other liens or encumbrances as Lessee may expressly permit in writing subse-
                                           e
                                         d rg 6:2
  quent to the Lease Commencement Date; provided, however, that liens or encumbrances
                                        ﬁ
                                      n Fe 1
  arising out of any capital debt or other long-term liabilities of Lessor or the Hospital
                                    o
                                   c er 16
  (other than liens and encumbrances arising out of Assumed Liabilities and set forth on
                                      th , 20
  Schedule 1.11) are not Permitted Encumbrances.
                                    a
                                 H e 29
         1.12 "Premises" means the g  real property more particularly described on Sched-
                                  A u
  ule 1.12, together with all Improvements  thereon and interests therein, and all rights,
  privileges and easements appurtenant thereto.

         1.13 "Purchased Assets" means: (a) the Contracts; (b) all operating cash, non-
  operating cash, cash equivalents, accounts and funds, accounts receivable, including those
  related to Medicare, Medicaid and all other health care or third-party payors (less any
  estimated allowance for uncollectible accounts), inventories, prepaid expenses usable by
  Lessee, Medicare and Medicaid reimbursement and other current and other assets of the
  Hospital or of Lessor used in connection with the Hospital, the Leased Assets or the
  Purchased Assets, all as shown on the Closing Balance Sheet; and (c) all rights, privileg-
  es and interests appurtenant thereto, including good will (if any) in connection with the
  ongoing operations of the Hospital; provided, however, that the Purchased Assets do not
  include the Leased Assets or the Excluded Assets.




                                                 3

                                          conﬁdential
Case 3:18-bk-05665    Doc 314 Filed Heather
                                    10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                             Document       Page
                                   Aug 29, 2016     40 of 116
                                                16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
 ARTICLE 2. LEASE OF LEASED ASSETS

        As of the Lease Commencement Date, Lessor hereby demises, rents and lets to
 Lessee and Lessee hereby leases, rents and hires from Lessor all of Lessor’s right, title
 and interest in and to the Leased Assets, as is, where is, with all faults, except for the
 representations and warranties contained in this Lease or in the Schedules. Therefore,
 except for the representations and warranties contained in this Lease or in the Sched-
 ules, Lessor makes no representations or warranties of any nature whatsoever with
 respect to the Leased Assets, including any representation or warranty with respect to
 the merchantability, fitness, nature, condition or value of the Hospital or the Leased
 Assets, and Lessor makes no warranty or representation with respect to the future
 operations or prospects of the Leased Assets. Without limiting the effectiveness of the
 representations and warranties contained in this Lease or in the Schedules, Lessee has
 had the opportunity to inspect the Leased Assets, has inspected the Leased Assets and
 has determined that the Leased Assets are suitable for Lessee’s intended use thereof.
 On the Lease Commencement Date Lessor will deliver possession of the Leased Assets
 to Lessee.

 ARTICLE 3. USE AND CONTROL OF PREMISES

         3.1    Hospital Services and Related Activities. Lessee will use the Premises only
 for the operation of the business of an acute care hospital and other licensed health

                                            t i al on
 related activities ("Permitted Premises Use"). During the Lease Term, Lessee will operate
                                           n us 6
 an acute care hospital and related activities on the Premises and in connection therewith
                                         e
                                        d rg 6:2
 will have the exclusive right to use and control the entire Hospital operations, including
                                      ﬁ
                                   o n Fe 1
 administration, services, finances, medical and non-medical staffing, equipment, invento-
                                  c er 16
 ry, furnishings, supplies, renovation and addition to or expansion of the Premises, except
                                   a th , 20
 as otherwise provided herein. Lessee will comply with all laws and governmental regula-
                                 He g 29
 tions applicable to the operation and maintenance of the Premises. The Premises will
 not be used for illegal or unlawful purposes or for any purpose that is not a Permitted
                                  Au
 Premises Use. Lessee will provide at its own cost and expense current and modern
 equipment as generally used in accredited, comparable community hospitals, and will
 provide all equipment, machinery, furnishings, supplies and other personal property
 required or necessary for the proper operation, repair and maintenance of the Hospital
 and the Leased Assets, consistent with standards of hospital organization and administra-
 tion generally acceptable for fully accredited hospitals comparable to the Hospital.

         3.2    Charity Care. During the Lease Term, Lessee will comply with all state
 and federal requirements to provide emergency services without regard to an individual’s
 ability to pay, and accept any patient admitted by an active member of the Hospital’s
 medical staff without regard to the ability of such patient to pay for the services
 provided. Throughout the Lease Term, Lessee agrees not to refuse treatment to any
 person by reason of such person’s race, creed, color or religious or sepal preference and
 to provide uncompensated care to indigent citizens in Coahoma County, Mississippi in a
 manner consistent with the current charity care policy of the Board of Trustees. Lessee
 will be solely responsible for providing indigent care at the Hospital, and Lessor and the
 Board of Trustees will have no liability or obligation in respect thereof. Lessee will



                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     41 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

provide such care without compensation and will not seek payment from Lessor, which
will have no financial responsibility for such care.

       3.3    Employees.

              (a)    On the Lease Commencement Date, Lessee will hire and employ
each person who was an employee of the Hospital on the day immediately preceding the
Lease Commencement Date (collectively, the "Employees") and offer to each Employee
(i) compensation at a level no less favorable than that currently paid such Employee by
the Board of Trustees, and (ii) Lessee’s standard employee benefit package, as set forth
in the employee handbook annexed hereto as Schedule 3.3. All Employees will be
covered by Lessee’s standard personnel policies and procedures. Lessee retains the right
to change or terminate any such benefits and any such policies and procedures at any
time and from time to time as Lessee deems appropriate in its sole discretion.

                (b)     Lessee will give each Employee full credit for all service with the
Hospital, as if such service had been with Guarantor and its affiliates, for purposes of
eligibility to participate in, vesting and payment of benefits under (but not for purposes
of determining the amount of any benefit under) Guarantor’s 401(k) plan and any other
employee benefit plan maintained by Lessee, as permitted by law and the terms of each
such plan.

              (c)
                                          t i al on
                     All accrued paid annual leave of Employees not cashed out by the
                                       e n us 6
Board of Trustees and existing on the Lease Commencement Date will be carried
                                     ﬁd rg 6:2
forward and honored by Lessee, which will give each Employee full credit in equivalent
                                 o n Fe 1
                                c er 16
hours or days for the time in such Employee’s account on the Lease Commencement

                                  a th , 20
Date. Lessee may, at its option, cash out each Employee’s accrued paid annual leave in
excess of 80 hours after the Lease Commencement Date.
                              He g 29
           (d)                   u employee benefit package will on the Lease Com-
                  Lessee’s standard
                               A
mencement Date offer Employees a group health plan that provides coverage for any
preexisting condition (within the meaning of the Internal Revenue Code) of an Employ-
ee (or eligible dependent) under terms no less nor no more favorable to the Employee
than that provided him immediately prior to the Lease Commencement Date.

               (e)  Lessee will give credit (or cause its insurance carriers to give credit)
to each Employee, on a dollar-for-dollar basis, toward the deductible and co-payment
requffements of Lessee’s group health plans for any such amounts paid by any Employee
(or eligible dependent) for the plan year under the Hospital’s applicable group health
plan during which the Lease Commencement Date occurs; provided, however, that such
Employee will provide Lessee reasonable evidence of the amount credited toward his
deductible and co-payment requirements.

              (f)    During the first Lease Year, Lessee will not effect any reductions in
force at the Hospital other than reductions as a result of attrition, completicn of the
Hospital’s current construction and renovation project, flexible staffing for seasonal
adjustments, or downsizing in connection with decreases in patient census.



                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     42 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
               (g)  Nothing contained in this Section 3.3 will limit Lessee’s manage-
ment prerogatives with respect to Employees, or create a right of continued employment
for any specific Employee or create any right of action by any Employee, any group of
Employees or any other third party, either jointly or severally.

       3.4    Advisory Board. Lessee will establish a Board of Advisors for the Hospital
to provide counsel to Lessee concerning the delivery of health care and hospital services
to residents of the Hospital’s service area. The Board of Advisors will consist of at least
11 members, all of whom will be residents of the service area of the Hospital, with a
majority of the members being residents of Coahoma County, Mississippi. The Board of
Advisors’ membership will consist of physicians and representatives from industry,
government, community and religious organizations.

       3.5    Continued Operation. With regard to the continued operation of the
Hospital, the parties agree that there are certain basic services that are normally offered
by hospitals of like size and community setting as the Hospital. Lessee will continue the
provision of the inpatient and outpatient services currently provided at the Hospital,
including general medical, surgical, obstetrical, gynecologic, pediatric and emergency.
Lessee further agrees as follows:

               (a)    Lessee will at all times use its best efforts to maintain and operate
the Hospital and the Leased Asse~ to meet the standards and requirements and provide
                                              al n
health care of such quality and in such manner as will enable the Hospital to participate
                                            i
                                          nt uso 6
in, and provide services in connection with, recognized medical insurance programs, and
                                         e
                                       ﬁd erg 16:2
so long as the Hospital remains a participating facility under such recognized programs,
                                      n
                                   co er F 16
Lessee will use its best efforts to comply with the standards and requirements for
remaining a participating medical facility thereunder, unless Lessee determines, by
                                    a th , 20
resolution adopted by its Board of Directors, that it is not in the best interest of the
                                  He g 29
citizens of the service area of the Hospital to comply therewith and that the financial
condition of Lessee will not be adversely and materially affected by noncompliance.
                                   Au
              (b)   Lessee will comply with applicable federal and state laws prohibiting
discrimination based on race, religion, creed, color, sex or national origin.

              (c)    Lessee will not take any action to discontinue a designated health
care service provided by the Hospital, including any discontinuation for the purpose of
relocation.

               (d)   Lessee will use its best efforts, consistent with trends in the hospital
industry, to develop the Hospital as a primary resourc3 of the Hospital’s service area,
and to recruit physicians,.for the following services: urology, otolaryngology, cardiology,
pulmonology, oncology and radiology.

        3.6    Operational Compliance by Lessee. Lessor will be entitled, without
limitation as to its remedies, to the remedy of specific performance for Lessee’s breach
of or failure to comply with any provision of this Article 3, except that any such breach
or failure will not constitute a Major Event of Default.



                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                               Document       Page
                                     Aug 29, 2016     43 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

ARTICLE 4. LEASE TERM

       The Lease Term will commence on the Lease Commencement Date and will
continue for 30 consecutive Lease Years, expiring on December 31, 2025.

ARTICLE 5. RENT

       Lessee will pay Lessor, and Lessor will accept, as the total rent for the Leased
Assets, the amounts provided by this Article 5.

        5.1     Initial Rent and Purchase Price. On the Closing Date, Lessee will pay to
Lessor, by wire transfer of federal funds to a bank account of Lessor’s designation, as
initial rent for the Leased Assets, which shall be deemed earned upon receipt, and as the
purchase price of the Purchased Assets, the amount of Thirty Million Dollars ($30,000,0-
00). Subject to applicable Mississippi law or pursuant to local and private legislation
which may be obtained by Lessor, Lessor will create a special fund of the Thirty Million
Dollars received from Lessee under this Section 5.1. Monies from such special fund may
be used by Lessor to purchase Lessee’s Equipment pursuant to Section 13.2 in the event
of termination of the Lease, to exercise Lessor’s right of first refusal pursuant to
Section 29.2, to pay any liabilities of Lessor with respect to the Hospital which are not
Assumed Liabilities, to resume operations of the Hospital in the event of termination of
this Lease, to expend funds for health services and health related activities, and to
                                                 i al on
expend funds for any other lawful purpose for which general revenue funds of Lessor
                                               t
may be used.
                                         d en gus :26
        5.2   Annual Rent. Lessee owill        er to Lessor,
                                      nﬁalso Fpay     1 6 in advance on the first day of
                                           r 1rent
each Lease Year during the LeasecTerm,eannual
                                                     6 in the amount of Five Hundred
                                       h         0
                                    at Year.
Thousand Dollars ($500,000) per Lease
                                  e         , 2 Lessee will pay the annual rent for the
                                          9 transfer of federal funds to a bank account
                                H gby2wire
first Lease Year on the Closing Date,

                                 A u
of Lessor’s designation. Such annual  rent will be deposited in such funds as Lessor
deems appropriate under applicable Mississippi law.

         5.3    Additional Rent. During the first ten Lease Years, Lessee will expend at
  least Fifteen Million Dollars ($15,000,000) for additional capital equipment and improve-
  merits to the Premises, making such capital expenditures as may be necessary to renovate
  the Hospital, upgrade equipment and take steps intended to reduce out-migration of
  potential patients to other hospitals. It is reasonably expected that the initial such
¯ renovations and equipment upgrades will occur within the first three Lease Years.
  Notwithstanding the foregoing, if the cost to Lessee of completing the project described
  in Section 5.4 exceeds Two Million Two Hundred Thousand Dollars ($2,200,000), then
  the amount required by this Section 5.3 to be expended by Lessee will be reduced dollar-
  for-dollar by the amount of such excess, up to a maximum reduction of Two Million
  Eight Hundred Thousand Dollars ($2,800,000).

       5.4     Current Construction and Renovation Project. From and after the Lease
 Commencement Date, Lessee will supervise and complete at its own expense the
 Hospital’s current construction and renovation project pursuant to the current approved



                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                              Document       Page
                                    Aug 29, 2016     44 of 116
                                                 16:26
                                         conﬁdential
                                       Heather Ferguson
                                      Aug 29, 2016 16:26
plans and specifications therefor, with such reasonable changes as Lessee deems
necessary for the proper and efficient operation of the Hospital.

       5.5    Elimination of Capital Debt. On the Closing Date, Lessee will pay to
Lessor an amount equal to the principal balance of Lessor’s general obligation bonds
with respect to the Hospital in the amount of approximately One Million Four Hundred
Ninety Thousand Dollars ($1,490,000) (the "Bonds"), together with the additional amount
of One Hundred Fifty Thousand Dollars ($150,000) to defease the Bonds. Lessor will
thereupon deposit such amounts in escrow pursuant to an escrow agreement acceptable
to Lessee. As soon as practicable after the Closing Date, Lessor will defease the Bonds.
Lessee will be responsible for the reasonable attorneys’ fees incurred by Lessor in
connection with defeasance of the Bonds.

        5.6    Other Obligations. Any other obligation of Lessee which under the terms
of this Lease requires the payment of money to Lessor will be construed as an additional
rental obligation.

       5.7    Absolute Obligation to Pay Rental Payments. The obligation of Lessee to
make rental payments in accordance with this Article 5 will be a general obligation of
Lessee, will be absolute and unconditional and will not be abated, rebated, set off,
reduced, abrogated, waived, diminished or otherwise modified in any manner or to any
e~ent whatsoever, regardless of any rights of set off, recoupment or counterclaim that
                                               i al on
Lessee might otherwise have against Lessor. Failure to receive any prior notice of the
                                             t
                                         en gus :26
due date of any rental payment will not relieve Lessee of its obligation to pay such
                                       d
                                      ﬁ er 16
installment thereof, without notice or demand therefor, in such coin or currency of the
                                    n
                                co er F 16
United States of America as, at the time of payment, will be legal tender for the
payment of public and private debts.
                                  a th , 20
ARTICLE 6.   PURCHASE ANDH      e OF
                               SALE    2 9 PURCHASED ASSETS
                                  u g
        6.1                    A Purchased Assets. On the Closing Date but effective
             Purchase and Sale of
as of the Lease Commencement Date, Lessor will sell, assign and transfer to Lessee all
of its and the Hospital’s right, title and interest in and to all of the Purchased Assets,
and will deliver to Lessee duly executed documents of transfer and assignment (including
contract assignments), in form satisfactory to Lessee, conveying to Lessee good and mar-
ketable title to all of the Purchased Assets, subject only to Permitted Encumbrances and
the Assumed Liabilities.

      6.2     Assignment of Contracts. Lessor will use its best efforts to obtain any
consents necessary to cause the Contracts to be assigned to Lessee, and will execute all
such documents and take such other steps as may be required to assure that on the
Lease Commencement Date Lessee will have all of Lessor’s rights and remedies under
the Contracts.




                                         conﬁdential
Case 3:18-bk-05665    Doc 314 Filed Heather
                                    10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                             Document       Page
                                   Aug 29, 2016     45 of 116
                                                16:26
                                             conﬁdential
                                           Heather Ferguson
                                          Aug 29, 2016 16:26
ARTICLE 7. ASSUMPTION OF ASSUMED LIABILITIES

       7.1     Limited Assumption of Liabilities. It is expressly understood and agreed
that Lessee will not assume nor will it be liable for any liability, obligation, claim against
or contract of Lessor or the Hospital of any kind or nature, at any time existing or
asserted, whether or not accrued, whether fixed, contingent or otherwise, whether lcnowa
or unknown, and whether or not recorded on the books and records of Lessor or the
Hospital, arising out of or by reason of this or any other transaction or event occurring
prior or subsequent to the Lease Commencement Date, unless such liability, obligation,
claim or contract is expressly assumed by Lessee pursuant to Section 7.2.

        7.2   Assumption of Certain Liabilities. On the Closing Date, but effective as of
the Lease Commencement Date, Lessee will assume the payment and performance of
the Assumed Liabilities coming due after the Lease Commencement Date, and agrees to
satisfy and hold Lessor harmless against the same.

ARTICLE 8. h’VDEMNIFICATION

       8.1     Indemnification by Lessee. To the extent provided in this Article 8, and
except for matters as to which Lessor is obligated to indemnify Lessee as provided in
Section 8.2, from and after the Lease Commencement Date Lessee will indemnify and
hold harmless Lessor, the respective members of the Coahoma County Board of

                                                    t i al on
Supervisors and the Board of Trustees (as now or hereafter constituted, including past
                                                   n us 6
members), and all of their respective officers, employees and agents against:
                                                e
                                            ﬁ d rg 6:2
               (a)                     o n claims,
                      any losses, liabilities,     Fe obligations,
                                                             1        damages and deficiencies
                                     c          r         6
       and all costs and expenses incident
                                          t he thereto
                                                    2 01(including   reasonable attorneys’ fees

                                     e a
       and all other reasonable expenses
       defending any litigation orHproceeding,  9 ,
                                               incurred   in investigating and preparing or

                                         g   2 out commenced       or threatened) (collectively,

                                     AuAssumed Liabilities;
       "Losses") suffered by Lessor arising          of the failure of Lessee to satisfy fully and
       in a timely fashion all of the

               (b)   any Losses suffered by Lessor arising out of (i) any act of commis-
       sion or omission of Lessee or its employees, officers, agents or independent
       contractors after the Lease Commencement Date, or (ii) the use, operation or
       maintenance of the Leased Assets, the Purchased Assets or the Hospital after the
       Lease Commencement Date (unless such Losses relate solely to Lessor’s owner-
       ship and operation of the Leased Assets, the Purchased Assets or the Hospital
       prior to the Lease Commencement Date), of any kind or nature whatsoever,
       including any Medicare, Medicaid or any other third party payor claim relating to
       any period after the Lease Commencement Date, but excluding any Losses
       relating to any employee benefit plan, agreement or arrangement entered into by
       Lessor or the Board of Trustees;

              (c)    any Losses suffered by Lessor arising out of or resulting from any
       misrepresentation, breach of warranty or nonfulfillment of any agreement on the
       part of Lessee contained in this Lease; and

                                                 9
                                             conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06          Desc Main
                               Document       Page
                                     Aug 29, 2016     46 of 116
                                                  16:26
                                             conﬁdential
                                           Heather Ferguson
                                          Aug 29, 2016 16:26
              (d)   any Losses suffered by Lessor in respect of any gain on the disposal
       of Excluded Assets to be paid to Medicare or Medicaid, or for any foregone
       Medicare and Medicaid reimbursement related to any loss on the disposal of
       Excluded Assets to be reimbursed by Medicare or Medicaid;

provided, however, that Lessee’s breach or alleged breach of any Assumed Liability will
not constitute a breach of this Lease so long as Lessee complies with its indemnity
obligation under this Article 8.

       8.2     Indemnification by Lessor. To the extent provided in this Article 8, and
except for matters as to which Lessee is obligated to indemnify Lessor as provided in
Section 8.1, from and after the Lease Commencement Date Lessor will indemnify and
hold harmless Lessee, to the ex-tent permitted by Mississippi law, against:

               (a)   any Losses suffered by Lessee arising out of (i) any liability, obliga-
       tion, claim against or contract of Lessor or the Hospital incurred prior to the
       Lease Commencement Date, (i.i) any act of commission or omission of Lessor or
       its employees, officers, agents or independent contractors prior to the Lease
       Commencement Date, or (iii) the use, operation or maintenance of the Leased
       Assets, the Purchased Assets or the Hospital prior to the Lease Commencement
       Date, of any kind or nature whatsoever, which is not an Assumed Liability; and

              (b)
                                                       al on
                     any Losses suffered by Lessee arising out of or resulting from any
                                                   t i
                                             en gus :26
       misrepresentation, breach of warranty or nonfulfillment of any agreement on the
                                           d
       part of Lessor contained in this Lease.
                                         ﬁ er 16
                                       n
The parties acknowledge and agree  cothat ether Findemnification
                                                        1 6          provided by this Section 8.2
                                        h            0
                                      at as9,afor
is not intended, nor will it be construed,
Hospital or the Board of Trustees efrom suit
                                                  2waiver of the immunity of Lessor, the
                                                        negligent, tortious or unauthorized acts
                                  H
of the Board of Trustees, the members     2
                                       gand
                                          thereof, or the agents, servants, volunteers or
                                   A
employees thereof or of the Hospital,u         such immunity as presently exists is hereby
specifically retained and recognized pursuant to Section 41-13-11(2), Mississippi Code
Annotated of 1972, as amended, or otherwise. Further, indemnification by Lessor will
be limited (i) in the case of Losses in the nature of matters of general or professional
liability, solely to Losses suffered by Lessee during the period of the applicable statute of
limitations, and (ii) in the case of all other Losses, solely to Losses suffered by Lessee
during the period from the Lease Commencement Date to six months following the date
of completion of Guarantor’s audit for the fiscal year ending September 30, 1996.

       8.3     Indemnification Procedure.

              (a)    As used in this Article 8, the term "Losses" includes only losses
actually paid or incurred, and does not include: (i) any Losses to the extent of amounts
recoverable from any surety, insurance carrier or third party obligor, or the cost of
maintaining any surety or insurance policies, and no right of subrogation against the
indemnifying party will accrue hereunder to or for the benefit of any surety, insurance
company or any third party; (ii) any incidental or consequential damages that the

                                                 10

                                             conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06         Desc Main
                               Document       Page
                                     Aug 29, 2016     47 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
indemnified party may suffer; or (iii) any cost or expense previously counted in deter-
mining Losses. The indemnified party agrees to submit in a timely manner to any
applicable surety, insurance carrier or third party obligor all claims for indemnifiable
Losses for which such entity may have liability.

               (b)    As a condition precedent to a claim under this Article 8, an
indemnified party will promptly give to an indemnifying party notice of any matter which
the indemnified party has determined has given or could give rise to a right of indemnifi-
cation under this Lease, which notice will specify in detail the nature of the claim and
the basis for indemnification. If a claim by a third party is made against an indemnified
party, and if such indemnified party intends to seek indemnity hereunder with respect
thereto, the indemnified party will promptly (and in any case within 30 days of such
claim being formally made) give the indemnifying party notice of such claim. The
indemnifying party will have 30 days after receipt of such notice to assume and control
the defense of such claim at its expense and through counsel of its choice reasonably
satisfactory to the indemnified party. If the indemnifying party elects not to defend
against such claim, then it will promptly so notify the indemnified party and, in such
event, the indemnified party will then be entitled, at its option, to assume and control
the defense of such claim at its expense and through counsel of its choice. If the
indemnifying party exercises its fight to undertake the defense against any such claim as
herein provided, the indemnified party will cooperate with the indemnifying party in such
defense and make available to the indemnifying party all pertinent records, materials and

                                               i al on
information in its possession or under its control relating thereto as is reasonably
                                             t
                                           en gus :26
requested by the indemn~g party. No claim that is being assumed and defended in
                                         d
                                        ﬁ er 16
good faith by the indemnifying party will be settled by the indemnified party without the
                                     n
                                  co er F 16
consent of the indemnifying party.

                                       h will
                                      tparty 2 0be subrogated to any and all defenses,
               (c)                  a
                     The indemnifying
                                  e 2party9, asserted or could have asserted against
                                H
claims and setoffs which the indemnified
                                   ug
the third party making a claim. The indemnified   party will execute and deliver to the
indemnifying party such documentsAas may be reasonably necessary to establish by way
of subrogation the ability and fight of the indemnifying party to assert such defenses,
claims and setoffs.

ARTICLE 9. REPRESENTATIONS AND WARRANTIES OF LESSOR

       As of the date hereof, and as of the Lease Commencement Date, Lessor repre-
sents and warrants to Lessee the following:

       9.1    Capacity, Etc. of Lessor. Lessor is a political subdivision of the State of
Mississippi and is validly existing under the laws of the State of Mississippi. Lessor has
the requisite power and authority to enter into this Lease, perform its obligations
hereunder and conduct its business as now being conducted.




                                              11.
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     48 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
       9.2    Assets; Title.

               (a)    The Leased Assets and the Purchased Assets together constitute all
assets, properties and leasehold estates, real, personal and mixed, tangible and intan-
gible, of every kind and nature, comprising, employed in the operation of or associated
with the Hospital, except for the Excluded Assets.

               0a)    Lessor has good and marketable fee or leasehold title to all of the
assets comprising the Leased Assets and the Purchased Assets, subject only to Permitted
Encumbrances. On the Closing Date, but effective as of the Lease Commencement
Date, Lessor will effectively: (i) transfer to Lessee good and marketable leasehold title
to the Leased Assets, subject only to Permitted Encumbrances, and grant to Lessee a
valid and fully enforceable leasehold estate in the real property comprising the Leased
Assets, subject only to Permitted Encumbrances; and (ii) transfer to Lessee good and
marketable title to the Purchased Assets, subject only to Permitted Encumbrances.
Without limiting the generality of the foregoing, on or before the Lease Commencement
Date Lessor will cause to be removed all security interests in or other liens or encum-
brances (other than Permitted Encumbrances) on any of the Leased Assets or any of the
Purchased Assets. After the Lease Commencement Date, if any lien, including any deed
of trust lien, mechanic’s or materialmen’s Lien or judgment lien, is asserted against any of
the real property comprising the Leased Assets by, through or under Lessor which is not
a Permitted Encumbrance, Lessor will obtain the release of such lien or obtain title
insurance covering such lien.
                                                t i al on
                                           d enof the g usPremises
                                                               : 2 6 permits the Permitted
               (c)
                                       nﬁof zoning
                      The zoning classification     r
                                                e laws1or6 municipal ordinances regarding
Premises Use. There are no violations
                                     o
                                    c There   F
                                             r is no    6existing, pending or, to the best of
zoning matters affecting the Premises.    e       0   1
                                      a th , 2or anticipated change in the zoning
Lessor’s knowledge, contemplated, threatened
classification of the Premises or H e     2 9
                                  any part thereof.
                                       g
        9.3    Consents; Absence ofAuConflicts With Other Agreements, Etc. Lessor’s
execution, delivery and performance of this Lease, and the consummation by Lessor of
the transactions contemplated herein: (a) are within Lessor’s powers, are not in contra-
vention of law, and have been duly authorized by all appropriate action; (b) except as
otherwise expressly provided herein, do not require any approval or consent of, or
declaration or filing with, any governmental agency or authority bearing on the validity
of this Lease which is required by law or the regulations of any such agency or authority;
(c) will neither conflict with nor result in any material breach or contravention of, nor
permit the acceleration of the maturity of a material portion of, any liabilities, nor the
creation of any lien, charge or encumbrance affecting any of the Leased Assets or the
Purchased Assets; (d) will not violate, conflict with or constitute on the part of Lessor a
breach of or a default under any existing statute, law, rule or regulation of any govern-
mental authority, or any agreement, indenture, mortgage or lease to which Lessor, the
Hospital or any of the Leased Assets or the Purchased Assets may be subject; and
(e) will not violate any judgment of any court or governmental authority to which Lessor,
the Hospital or any of the Leased Assets or the Purchased Assets may be subject.


                                              12
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     49 of 116
                                                 16:26
                                             conﬁdential
                                           Heather Ferguson
                                          Aug 29, 2016 16:26
       9.4     Binding Effect. This Lease is and will constitute the valid and legally
binding obligation of Lessor, and is and will be enforceable against it in accordance with
the terms hereof, ~xcept as enforceability may be restricted, limited or delayed by
applicable bankruptcy or other laws affecting creditors’ fights generally and except as
enforceability may be subject to general principles of equity and [imitations applicable to
Lessor as a body politic.

          9.5    Financial Statements. Lessor has heretofore deLivered to Lessee copies of
  the following financial statements of Hospital (the "Financial Statements"): (a) audited
  balance sheets as of September 30, 1992, 1993 and 1994, and the related audited
  statements of revenues and expenses, fund balances and cash flows for the years then
  ended (the "Audited Financial Statements"); and (b) unaudited balance sheet as of
  June 30, 1995, and the related unaudited statements of revenues and expenses, fund
  balances and cash flows for the six-months then ended. The Audited Financial State-
  ments and the Closing Balance Sheet have been prepared in accordance with generally
¯ accepted accounting principles, applied on a consistent basis throughout the periods
  indicated, and conform to generally accepted accounting principles and practices consis-
  tently applied, except as set forth in Schedule 9.5. Except as described in Schedule 9.5,
  the Closing Balance Sheet and the balance sheets comprising the Financial Statements
  present fairly in all material respects the financial condition of the Hospital at the dates
  indicated thereon, and the statements of revenue and expenses comprising the Financial
  Statements present fairly in all material respects the results of operations of the Hospital
  for the periods indicated thereon.
                                                   t i al on
                                              e  n us 6
       9.6
                                           ﬁ d rgLessor6:has
              No Additional Material Liabilities.              2 heretofore delivered to
Lessee, and there is annexed hereto o asnSchedule  e
                                                 F 9.6,6 an1 accurate list to the best of
Lessor’s knowledge of all material c        e r
                                    liabilities of  the1 Hospital or of Lessor with respect to
the Hospital as of the date hereof, nota  h
                                         tincluded
                                                , 20in the Financial Statements or the
Closing Balance Sheet, which areH ofethe kind
                                            2 9 and character required in financial
statements prepared in accordance with
                                      u g generally accepted accounting principles and
which were incurred other than in A the ordinary course of business, whether accrued,
absolute, contingent or otherwise. Except as disclosed in Schedules 9.5 or 9.6, to the
best of Lessor’s knowledge Lessor has no material liabilities of any nature, whether
accrued, absolute, contingent or otherwise.

        9.7    Licenses. The Hospital is duly licensed by the State of Mississippi as a
general acute care hospital having 175 licensed acute care beds, as a skilled nursing
facility having 20 licensed long-term care beds and as a home health agency. The
ancillary departments and other operations thereof (included in the Hospital) which are
rbquired to be specifically licensed are duly licensed by the appropriate state agencies.
To the extent permitted by law, Lessor has and will effectively lease to Lessee all such
licenses and permits necessary to operate the Hospital and all other rights, privileges,
franchises, certificates of need and certificate of need applications relating to the
operations or development of the Hospital or the Leased Assets, all of which are in good
standing and not subject to meritorious challenge.



                                               13
                                             conﬁdential
Case 3:18-bk-05665       Doc 314 Filed Heather
                                       10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                                Document       Page
                                      Aug 29, 2016     50 of 116
                                                   16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
        9.8     Medicare Participation; Accreditation. Except as set forth on Sched-
ule 9.8, the Hospital is qualified for participation in the Medicare and Medicaid
programs, has a current and valid provider agreement with the Medicare and Medicaid
programs, is currently accredited by the Joint Commission on Accreditation of Health
Care Organizations ("JCAHCO") and, to the best of Lessor’s knowledge, information and
belief, is in compliance in all material respects with the conditions of participation in
such programs and has received all health planning approvals necessary for capital reim-
bursement on the Leased Assets.

       9.9    Regulatory Compliance. To the best of Lessor’s knowledge after due
inquiry, except as set forth on Schedule 9.9, the Hospital is in compliance in all material
respects with all applicable statutes, rules, regulations and requirements of all federal,
state and local commi.~sions, boards, bureaus and agencies having jurisdiction over the
Hospital and its operations, and the Hospital has timely filed all reports, data and other
information required to be filed with such commissions, boards, bureaus and agencies
where a failure to file timely would have a material adverse effect on the Hospital.

        9.10   Contracts. Lessor has made available to Lessee true and complete copies
of each of the Contracts. To the best of Lessor’s knowledge, each of the Contracts
constitutes the valid and legally binding obligation of Lessor and is enforceable against
Lessor in accordance with its terms. To the best of Lessor’s knowledge, each of the
Contracts constitutes the valid and legally binding obligation of the other party to such
                                              i al on
contract and is enforceable against such party in accordance with its terms. To the best
                                            t
                                          en gus :26
of Lessor’s knowledge after due inquiry, each of the Contracts constitutes the entire
                                        d
                                       ﬁ er 16
agreement between the respective parties thereto relating to the subject matter thereof.
                                     n
                                  co er F 16
To the best of Lessor’s knowledge after due inquiry, all material obligations required to

                                     th , 20
be performed under the terms of the Contracts have been performed, no act or omission
                                   a
has occurred or failed to occur which, with the giving of notice, the lapse of time or both
                                 He g 29
would constitute a default under any of the Contracts, and each of the Contracts is in

                                  Au
full force and effect without default on the part of the parties thereto.

     9.11 Equipment. Annexed hereto as Schedule 13.1 is an accurate list, as of
December 19, 1995, of the equipment included in Leased Assets.

        9.12   Insurance. Annexed hereto as Schedule 9.12 is a list of the insurance
policies covering the ownership and operations of the Hospital, the Leased Assets and
the Purchased Assets, reflecting the policies’ terms, identity of insurers, amounts and
coverage. All of such policies are now and will be until the Lease Commencement Date
in full force and effect. From and after the Lease Commencement Date, Lessor may, at
its option and sole expense, purchase "tail coverage" for acts, errors and omissions of
professional liability incurred at the Hospital prior to the Lease Commencement Date.

       9.13   Employee Benefit Plans. The Hospital currently makes available to its
employees participation in the M.ississippi Public Employees Retirement System ("PER-
S"), and such employees’ rights to retirement benefits under PERS are governed by
Mississippi law. To the best of Lessor’s knowledge after due inquiry, except for PERS,
Lessor neither has nor ever has had any pension, profit sharing, compensation, deferred

                                              14
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     51 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
compensation or other employee pension, health or welfare benefit plan or arrangement
relating to any one or more employees at, or the operations of, the Hospital, Except for
kessee’s assumption of the Assumed Liability identified on Schedule 1.1(b) as "employee
benefits e:rpense," any reporting, disclosure, funding or other obligation, whether arising
by Iaw or contract, with respect to any such plan or arrangement will be the sole
responsibility of Lessor, and Lessee will not have any obIigation with respect thereto,
either before or after the Lease Commencement Date.

        9.14 Employee Relations. Except as set forth in Schedules 9.14 or 9.15, to the
best of Lessor’s knowledge after due inquiry: (a) there is no pending or threatened
employee strike, work stoppage or labor dispute; (b) no union representation effort is
underway respecting any employees at the Hospital, no collective bargaining agreement
exists or is currently being negotiated by Lessor or the Hospital, no demand has been
made for recognition by a labor organiration by or with respect to any employees at the
Hospital no union organizing activities by or with respect to any employees at the
Hospital is taking place, and none of the employees at the Hospital is represented by
any labor union or organization; (c) there is no unfair practice claim against Lessor or
the Hospital before the National Labor Relations Board, nor any strike, dispute, slow-
down or stoppage pending or threatened against or involving the Hospital; and (d) there
are no pending or threatened unfair labor practices claims, equal employment opportuni-
ty claims, wage and hour claims, unemployment compensation claims, workers’ compen-
sation claims or the like with respect to the Hospital.

                                                 t i al on
       9.15 Litigation or Proceedings. Except
                                             e  n asusets forth6in Schedule 9,15, there are
                                          ﬁ d
no material claims, actions, suits, proceedings
                                                 eorrg      6 :2 pending or, to the best of
                                                      investigations
Lessor’s knowledge, threatened against
                                    c on or raffecting
                                                F 6the1 Hospital, Lessor with respect to
                                        t he 01Assets, at law or in equity, before or
the Hospital, the Leased Assets or the Purchased
by any federal, state, municipal or other      , 2
                                      a governmental        department, commission, board,
bureau, agency or instrumentality,   e
                                  H wherever 9
                                           2 located.
                                        g
       9.16 Special Funds. None     Auof the Leased Assets or the Purchased Assets are
subject to any liability in respect of amounts received by Lessor or others for the
purchase or improvement of the Leased Assets, the Purchased Assets or any part thereof
under restricted or conditioned grants or donations, including monies received under the
Public Health Service Act, 42 U.S.C. §291 et seq., other than as identified as an Assumed
LiabiLity.

       9.1"7 Medical Staff Matters. Lessor has heretofore provided to Lessee true,
correct and complete copies of the bylaws and rules and regulations of the medical staff
of the Hospital (ff any). Except as set forth in Schedule 9.17, there are no pending or,
to the best of Lessor’s knowledge, threatened disputes with applicants, staff members or
health professional affiliates, and all appeal periods in respect of any medical staff
member or applicant against whom an adverse action has been taken have expired.

       9.18 Subsequent Results. Since June 30, 1995, and except as disclosed in
Schedule 9.18 or attributable to normal seasonal fluctuation, there has not been: (a) any
material adverse change in the operations, fS.uancial condition, assets, liabilities (contin-

                                              15
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     52 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
gent or otherwise), income or business of or related to the Hospital; (b) any material
damage, destruction or loss (whether or not covered by insurance) adversely affecting
the Hospital, the Leased Assets or the Purchased Assets; (c) any material labor dispute,
law or regulation or any event or condition of any character adverseIy affecting the
operations of the Hospital; (d) any sale, assignment, transfer or disposition of any item
of plant, property or equipment of the Hospital (other than supplies) having a net book
value in excess of $10,000, except in the ordinary course of business; or (e) any transac-
tion by Lessor with respect to the HospitaI or any of the Leased Assets or the Purchased
Assets outside the ordinary course of business.

        9.19 Environmental Matters. Lessor and Lessee are jointly conducting a
Phase I environmental assessment of the Leased Assets (the "Environmental Assessme~’).
The Environmental Assessment will be provided to Lessee and its counsel immediately
upon receipt by Lessor. Except as discIosed in Schedule 9.19 or the Environmental
Assessment, to the best of Lessor’s knowledge neither Lessor nor the Hospital is in
material violation of any federal, state or iocal statute, regulation, directive or order
pertaining to environmental matters (which includes air, water vapor, surface water,
groundwater, soft or natural resources), including the Comprehensive Environmental
Response, Compensation and Liability Act, the Medical Waste Tracking Act and the Re-
source Conservation and Recovery Act (collectively, "Environmental Laws"). Except as
disclosed in Schedule 9.19 or the Environmental Assessment, to the best of Lessor’s
knowledge, neither Lessor nor the Hospital has disposed of "Hazardous Substances"

                                           t i al on
(which for purposes of this Lease mean and include polychlorinated biphenyls, asbestos,

                                         en gus :26
petroIeum products and any substances, materials, constituents or wastes (infectious or
                                       d
                                     nﬁ Fer 16
otherwise) regulated by Environmental Laws) in a manner that has materially violated
                                   o
any Environmental Laws. To the best of Lessor’s knowledge, there has been no such
                                  c er 16
disposal by any previous owner or operator of the Leased Assets. To the best of
                                   a th , 20
Lessor’s knowledge, and except as disclosed in Schedule 9.19, neither Lessor nor the
                                 He g 29
Hospital has received any request for ini~ormation, notice or order alleging that it may be
a potentially responsible party under any Environmental Laws for the investigation or
                                  Au
remediation of a release or threatened release of Hazardous Substances. Lessor will
immediately notify Lessee should Lessor or the Hospital become aware of any lien,
notice, litigation or threat of htigation relating to an alleged unauthorized release of any
Hazardous Substance in a reportable quantity on the Leased Assets or any other
environmental contamination or liability with respect to the Leased Assets.

        9.20   Taxes. To the best of Lessor’s knowledge: (a) all returns required to be
filed by or in respect of the Hospital with respect to all federal, state and local income,
payroll, withholding, excise, sales, use, real and personal property, use and occupancy,
business and occupation, mercantile, real estate, capital stock and franchise or other
taxes (all the foregoing, including penalties and interest thereon and estimated taxes,
being collectively called "Taxes") have been timely filed or extended; (b) all Taxes shown
to have become due pursuant to such returns have been paid; and (c) all other Taxes for
which a notice of assessment or demand for payment has been received have been paid.
Neither Lessor nor, to the best of Lessor’s knowledge, the Hospital has received any
notice of any proposed assessments of Taxes against or in respect of the Hospital, or of
any proposed adjustments to any tax returns filed by or in respect of the Hospital.

                                              16
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     53 of 116
                                                 16:26
                                              conﬁdential
                                            Heather Ferguson
                                           Aug 29, 2016 16:26
       9.21 Disproportionate Share Hospital. The Hospital is currently classified as a
Medicaid "disproportionate share hospital" under applicable Medicaid statutes and
regulations. Lessee acknowledges that it may not be able to participate in the current
Hospital programs for funding Medicaid disproportionate share.

        9.22 No Broker. Lessor has not employed any investment banker, finder,
broker, agent or other intermediary in connection with the negotiation or consummation
of this Lease or of any of the transactions contemplated hereby as to which Lessee or
Guarantor may have any liability for a broker’s, finder’s, financial advisory or similar fee.

ARTICLE 10. REPRESENTATIONS AND WARRANTIES OF
            LESSEE AND GUARANTOR

     As of the date hereof and as of the Lease Commencement Date, Lessee and
Guarantor jointly and severally represent and warrant to Lessor the following:

        10.1 Capacity, Etc. Lessee is a business corporation duly organized and validly
existing in good standing under the laws of the State of Mississippi. Guarantor is a
business corporation duly organized and validly existing in good standing under the laws
of the State of Delaware. Lessee and Guarantor each has the requisite corporate power
and authority to enter into this Lease, perform its obligations hereunder, and conduct
the business now conducted at the Hospital.

                                                   t i al on
       10.2 Consents; Absence of Conflicts n                s Leases, 6of thisEtc.
                                             d e With   g uOther  : 2
                                                                                   Lessee’s and
Guarantor’s respective execution, delivery
                                        n  ﬁ  and      r 16
                                                   performance
                                                   e                           Lease, and the

                                     co powers,
consummation by Lessee and by Guarantor
                                              r  F the transactions
                                                of
                                                          6               contemplated herein:
(a) are within their respective corporate
                                           he 0         1
                                                        are not  in  contravention    of law or of
                                         t
the terms of their respective certificates      , 2
                                       a of9incorporation         or bylaws or any amendments
                                     e
                                  H g by2 all appropriate corporate action; (b) except as
thereto, and have been duly authorized
otherwise expressly provided herein, u do not require any approval or consent of, or any
                                    A
declaration or filing with, any governmental agency or authority bearing on the validity
of this Lease which is required by law or the regulations of any such agency or authority;
(c) will not violate, conflict with or constitute on the part of Lessee or Guarantor a
breach of or a default under any existing statute, law, rule or regulation of any goveru-
mental authority or any agreement, indenture, mortgage or lease to which Lessee or
Guarantor may be subject; and (d) will not violate any judgment of any court or govern-
mental authority to which Lessee or Guarantor may be subject.

        10.3   Binding Effect. This Lease is and will constitute the valid and legally
binding obligation of Lessee and of Guarantor, and is and will be enforceable against
Lessee and Guarantor in "accordance with the terms hereof, except as validity or enforce-
ability against Lessee or Guarantor may be restricted, limited or delayed by applicable
bankruptcy or other laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity.




                                                 17
                                              conﬁdential
Case 3:18-bk-05665       Doc 314 Filed Heather
                                       10/12/18FergusonEntered 10/12/18 17:23:06         Desc Main
                                Document       Page
                                      Aug 29, 2016     54 of 116
                                                   16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
       10.4 Information in Response to RFP. The information contained in the
Proposal of Lessee in response to the RFP was true, correct and complete as of the date
of response.

       10.5 No Broker. Neither Lessee nor Guarantor has employed any investment
banker, finder, broker, agent or other intermediary in connection with the negotiation or
consummation of this Lease or of any of the transactions contemplated hereby as to
which Lessor may have any liab.flity for a broker’s, finder’s, financial advisory or similar
fee.

ARTICLE 11. CONDITIONS PRECEDENT TO LESSEE’S AND
             GUARANTOR’S OBLIGATIONS

       This Lease is executed by Lessee and Guarantor subject to satisfaction, on or
before the Closing Date, o[ all of the express conditions precedent set forth in this
Article 11, any of which may be waived in writing by Lessee. In the event of the failure
of any of such express conditions precedent and the absence of a written waiver thereof
by Lessee, this Lease will, upon notice from Lessee to Lessor, terminate and be of no
further force or effect.

        11.1   Lessor’s Authority. Lessor will deliver to Lessee an opinion of counsel
satisfactory to Lessee to the effect that Lessor possesses the lawful power and authority
                                                i al on
to enter into this Lease, that by so doing it does not violate any state, local or federal,
                                              t
                                           e n us 6
rule, regulation or statute, that it has performed any and all necessary enabling acts
                                        ﬁ d rg 6:2
authorizing the execution of this Lease and consummation of the transactions contem-
                                     on Fe 1
plated hereby, and that this Lease has been duly executed by and on behalf of Lessor.
                                   c er 16
                                     a th and
        11.2 Accuracy of Representations    , 20Warranties. The representations and
                                 He gwill29have been true when made and, in addition,
warranties of Lessor herein contained
will be true on and as of the ClosinguDate with the same force and effect as though
                                  A and Lessee will have received a certificate of a duly
made on and as of the Closing Date,
authorized executive representative of Lessor to such effect (which certificate will
constitute a representation by Lessor as though set forth in this Lease).

       11.3 Conditions Performed Prior to Lease Commencement Date. Lessor will
have performed and complied with all agreements and conditions required by this Lease
to be performed or complied with by it prior to or on the Lease Commencement Date,
and Lessee will have received a certificate of a duly authorized executive representative
of Lessor to such effect (which certificate will constitute a representation by Lessor as
though set forth in this Lease).

       11.4  Regulatory Matters. Lessee will have obtained documentation or other
evidence reasonably satisfactory to it that Lessee has:

              (a)    received approval from all governmental agencies whose approval is
       required to complete the transactions contemplated hereby;


                                               18
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     55 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

               0a)     received confirmation from the appropriate authorities of the State
       of M.ississippi as to hospital licensure, certificate of need matters and section 1122
       approvals (if any), and reasonable confirmation from all other applicable licensure
       agencies that upon consummation of the transactions contemplated hereby all
       licenses required by law to operate the Hospital, for Lessee’s own account, as it is
       currently operated will be transferred to or reissued in the name of Lessee; and

               (c)    obtained reasonable assurances that Medicare and Medicaid
       certification of the Hospital for its operation by Lessee will be effective upon the
       Lease Commencement Date and that Lessee may participate in and receive reim-
       bursement from such programs effective upon the Lease Commencement Date.

       11.5   No Adverse Change. Between the date of execution of this Lease and the
Closing Date, there will not have been the occurrence or discovery of any event,
condition or change in the operations, financial condition, assets, liabilities (contingent
or otherwise), income or business of or related to the Hospital that materially adversely
impairs the use or value of any of the Leased Assets, the Purchased Assets or the
Hospital, and no litigation, administrative proceeding, audit or investigation will have
been initiated which, i.f concluded adversely, might reasonably be expected to cause such
an event, condition or change.

       11.6 Actions or Proceedings. No action or proceeding before a court or any
                                              t i al on
other governmental agency or body will have been instituted and remain in effect
                                          en gus :26
seeking to restrain or prohibit the transactions herein contemplated; and no governmen-
                                        d
                                       ﬁ er 16
tal agency or body will have taken any other action or made any request of Lessor or
                                     n
                                  co er F 16
Lessee as a result of which Lessee reasonably and in good faith deems it inadvisable to

                                      th , 20
proceed with the transactions contemplated hereby.
                                    a
                                He gAll29the documents required by this Lease to be
       11.7 Delivery of Documents.
delivered to Lessee on or before theuLease Commencement Date will have been
delivered on or before the ClosingADate in accordance with provisions hereof.

       11.8   Title Matters.

                (a)    Lessor will deliver to Lessee, at Lessor’s expense, (i) a plat of the
Premises, and (ii) a title commitment by Lawyer’s Title and by First American Title
Insurance Company, satisfactory to Lessee, that Lessor, as of the Lease Commencement
Date, has good and marketable title to the Premises, and that the Premises are free and
clear of all liens, encumbrances, charges, assessment, taxes, easements, restrictions and
stipulations, except for Permitted Encumbrances.

               (b)    Lessee will have obtained a leasehold title policy for the Premises,
in the form and containing such endorsements as Lessee requires, and satisfactory to
Lessee in its sole discretion. Any survey defect or encroachment or violation of
easements or building lines from or onto the Premises, other than Permitted Encum-
brances, will have been cured or insured over pursuant to an endorsement satisfactory to
or waived by Lessee. Any liens that are not Permitted Encumbrances will have been

                                              19
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     56 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

deleted f~om the leasehold title policy. Such leasehold title policy will be in an amount
equal to the leasehold value of the Premises as reasonably specified by Lessee, insuring
that Lessee is vested with a valid leasehold interest subject only to Permitted Encum-
brances.

             (c)     Lessor will deliver to Lessee a legal opinion, satisfactory to Lessee,
that the Premises are in compliance with all zoning and land use laws (except Environ-
mental Laws), ordinances and regulations.

ARTICLE 12. CONDITIONS PRECEDENT TO LESSOR’S OBLIGATION

        This Lease is executed by Lessor subject to satisfaction, on or before the Closing
Date, of all of the express conditions precedent set forth in this Article 12, any of which
may be waived in writing by Lessor. In the event of the failure of any of such express
conditions precedent and the absence of a written waiver thereof by Lessor, this Lease
will, upon notice from Lessor to Lessee, terminate and be of no further force or effect.

        12.1 Lessee’s and Guarantor’s Authority. Lessee will deliver to Lessor an
opinion of the Senior Vice President and General Counsel of Guarantor to the effect
that Lessee and Guarantor each possess the lawful power and authority to enter into this
Lease, that by so doing neither Lessee nor Guarantor violates any state, local or federal,
rule, regulation or statute, that Lessee’s and Guarantor’s execution of this Lease and
                                                   i al on
consummation of the transactions contemplated hereby have been duly authorized by all
                                                 t
                                                n us 6
necessary corporate action, and that this Lease has been duly executed by and on behalf
                                              e
of Lessee and Guarantor.                  ﬁd rg 6:2
                                      o n Fe 1
                                    c erand Warranties.
                                                      1 6
        12.2 Accuracy of Representations
warranties of Lessee and Guarantor a
                                                   0 will have
                                        th contained
                                                 2
                                                              The representations and

and, in addition, will be true on H e  herein
                                            9  ,                  been true when made
                                  and as of
                                        g  2 the Closing Date with the same force and
                                   AuPresident of Lessee, and of a Vice President of
effect as though made on and as of the Closing Date, and Lessor will have received a
certificate of the President or a Vice
Guarantor, to such effect (which certificate will constitute a representation by Lessee
and by Guarantor as though set forth in this Lease).

        12.3 Conditions Performed Prior to Lease Commencement Date. Lessee will
have performed and complied with all agreements and conditions required by this Lease
to be performed or complied with by it prior to or on the Lease Commencement Date,
and Lessor will have received a certificate of the President or a Vice President of Lessee
to such effect (which certificate will constitute a representation by Lessee as though set
forth in this Lease).

       12.4    Payment of Rent and Purchase Price. Lessee will have paid, as provided
by Article 5, the purchase price for the Purchased Assets and all rent payment required
to be paid on the Closing Date.

       12.5 Actions or Proceedings. No action or proceeding before a court or any
other governmental agency or body will have been instituted and remain in effect

                                              20
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     57 of 116
                                                 16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
seeking to restrain or prohibit the transactions herein contemplated; and no governmen-
tal agency or body will have taken any other action or made any request of Lessor or
Lessee as a result of which Lessor reasonably and in good faith deems it inadvisable to
proceed with the transactions contemplated hereby.

       12.6   Delivery of Documents. All the documents required by this Lease to be
delivered to Lessor on or before the Lease Commencement Date will have been
delivered on or before the Closing Date in accordance with provisions hereof.

       12.7   Licensure, Certification and Approvals. Any provision hereof to the
contrary notwithstanding, this Lease is ex’pressly conditioned upon the receipt of
approvals of the lease of the Hospital herein contemplated, or exemption from such
approvals, from any applicable governmental agency, or instrumentality whose approval is
required lawfully to effect the lease of the Hospital herein contemplated.

ARTICLE 13. EQUIPMENT

        13.1   Lessor’s Equipment. All equipment, furniture and furnishings of Lessor
on hand as of the Lease Commencement Date, a schedule of which equipment, furniture
and furnishings is annexed hereto as Schedule 13.1, together with all replacements,
substitutions or enhancements thereof (collectively, "Lessor’s Equipment"), will constitute
a part of the Leased Assets and will be and remain the personal property of Lessor;
                                                   i al on
provided, however, that replacements or substitutions (but not enhancements) that
                                                 t
                                             en gus :26
represent new and different technology or expanded capability will not constitute
                                           d
Lessor’s Equipment.
                                      n  ﬁ er 16
                                    o rF 6
       13.2  Lessee’s Equipment. cAll equipment,
                                          e 01 furniture and furnishings acquired by
Lessee and not constituting Lessor’s a t h      2 (collectively "Lessee’s Equipment~’) will be
                                  e  Equipment
                                            9 ,and
and remain the personal propertyH of      2
                                     Lessee           will be tagged or marked by Lessee as
such. Lessee hereby ~ants Lessor thegright and option to purchase Lessee’s Equipment
                                 Autermination of this Lease, howsoever effected, for a
from Lessee upon the expiration or
purchase price equal to the greater of the net book value of Lessee’s Equipment or the
amount of all outstanding indebtedness incurred by Lessee in connection with the
purchase or lease of Lessee’s Equipment, which indebtedness Lessor may assume in lieu
of any payments to Lessee. Lessor may exercise such option as to all or any portion of
Lessee’s Equipment by tendering written notice to Lessee of such intent, and identifying
the specific items of Lessee’s Equipment to be purchased (if less than all is to be
purchased), on or prior to the !ast day of the Lease Term. Lessee will convey and
transfer Lessee’s Equipment, or such portion thereof as designated by Lessor, to Lessor
free and clear of all claims, liens, security interests, agreements, charges or other
encumbrances (other than debt, if any, to be assumed by Lessor in connection with such
purchase and subject to the receipt of appropriate consents of third parties), and will
execute and deliver to Lessor such bills of sale and assignments as may be necessary to
effect such conveyance and transfer. Notwithstanding the foregoing, in the event of a
First Refusal Transaction as contemplated by Section 29.2, Lessor’s option to purchase
Lessee’s Equipment as herein provided will instead be exercisable at a purchase price
equal to the appraised value of the Lessee’s Equipment so purchased.

                                               21
                                            conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                               Document       Page
                                     Aug 29, 2016     58 of 116
                                                  16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
        13.3 Disposition of Obsolete Equipment. Lessor and Lessee recognize that
portions of Lessor’s Equipment may become inadequate, obsolete, worn out, unsuitable,
undesirable or unnecessary in the operation of the Leased Assets. In any instance in
which Lessee, in its sound discretion, determines that any item of Lessor’s Equipment
has become inadequate, obsolete, worn out, unsuitable, undesirable or unnecessary in
the operation of the Leased Assets, Lessee may remove, subject to appLicable Mississippi
law, such items of Lessor’s Equipment from the Leased Assets, and (on behalf of
Lessor) seLl, trade-in, exchange or otherwise dispose of same without any responsibility
or accountability to Lessor therefor; provided, however, that Lessee will substitute and
instaLl in the Leased Assets other equipment having equal or greater utility (but not
necessarily the same function) in the operation of the Leased Assets, and provided
further that such removal and substitution widl not impair the operating utility of the
Leased Assets. All such substitute equipment will constitute Lessor’s Equipment and
will be held by Lessee on the same terms and conditions as items originally comprising
Lessor’s Equipment. Lessee will execute and deLiver to Lessor such documents as may
from time to time be requested to confirm the title of Lessor to any items of Lessor’s
Equipment. Lessee will not remove or permit the removal of any of Lessor’s Equipment
from the Premises except in accordance with the provisions of this Section 13.3 and in
compLiance with appLicable Mississippi law.

ARTICLE 14. INSURANCE


                                             t i al on
       14.1 In Gei~eral. Lessor will be named as an additional insured and loss payee

                                           en gus :26
in every policy of insurance required by this Lease to be obtained and maintained by
                                         d
                                        ﬁ er 16
Lessee. Proceeds of insurance policies will be payable to Lessee or Lessor as their
                                      n
                                   co er F 16
respective interests may appear or as specifically set forth in this Article 14. No such
policy will be canceled or reduced in scope of coverage or amount of coverage without
                                    a th , 20
45 days’ written notice to Lessor. Certificates of insurance evidencing the poLicies
                                  He g 29
required hereby will be delivered by Lessee to Lessor on or before the Closing Date.
The failure of Lessor to require any additional insurance coverage will not be deemed to
                                   Au
relieve Lessee from any obLigations under this Lease.

        14.2 Property Insurance. Lessee will, at its own expense, obtain and keep in
force during the Lease Term a policy or poLicies of insurance covering loss or damage to
the Leased Assets in the amount of the replacement cost basis thereof, as the same may
exist from time to time, against aLl perils included within the classification of fire,
e:ctended coverage, vandalism, malicious mischief, special extended perils (aLl risk),
earthquake and sprinkler leakage. If Lessee fails to procure and maintain such insur-
ance, Lessor may, but will not be required to, procure and maintain the same, but at the
expense of Lessee.

         14.3 Liability Insurance. Lessee will, at its own expense, obtain and keep in
force during the Lease Term poLicies of comprehensive Liability insurance, professional
(malpractice) Liability insurance, excess coverage (umbreLla) insurance and employer’s
Liability insurance insuring Lessee against any Liability arising out of the use, occupancy
or maintenance of the Leased Assets with coverage amounts as are customary for
hospitals of the same size and services as the Hospital. The comprehensive Liability

                                              22
                                            conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                               Document       Page
                                     Aug 29, 2016     59 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
insurance will have a policy limit of not less than $1,(100,000. The professional liability
policy will have policy limits of not less than $1,000,000 per person and $3,000,000 per
occurrence. The excess coverage (umbrella) policy will have a policy limit of not less
than $10,000,000. The Iimits of such insurance wii1 not, however, limit the liability of
Lessee hereunder. If Lessee fails to procure and maintain such insurance, Lessor may,
but will not be required to, procure and maintain the same, but at the expense of
Lessee.

       14.4    Mutual Releases and Waiver of Subrogation. Lessor and Lessee hereby
waive all rights of recovery and causes of action which either has or may have or which
may arise, hereafter against the other, whether caused by negligence, intentional miscon-
duct or otherwise, for any damage to the Leased Assets or to any property stored
thereon or to the operations of the Hospital caused by any perils covered by fire and
extended coverage, building, contents and business interruption insurance, or for which
either party may be reimbursed as a result of insurance coverage affecting any loss
suffered by it; provided, however, that the foregoing waivers are in addition to all other
waivers or releases contained in this Lease and will apply only to the extent of any
recovery made by the parties under any policy of insurance now or hereafter issued; and
further provided that the foregoing waivers do not invalidate any policy of insurance of
the parties, now or hereafter issued. Lessee agrees that it will cause all policies of
insurance maintained in connection with the Leased Assets or the operations of the
Hospital to contain a clause or endorsement by which the insurer waives rights of
                                                 i al on
recovery by subrogation or otherwise for damage to property caused by fire or any
                                               t
                                            en gus :26
casualty or peril covered by such insurance, whether or not the same has been caused by
                                          d
                                        ﬁ er 16
the fault or negligence of the other party or anyone to whom such party may be
                                      n
responsible.
                                  co er F 16
       14.5 Business Interruption a    th , 20It is understood that Lessee may
                                     insurance.
                                 He g 2for
maintain business interruption insurance   9 its own protection and that any proceeds
                                  Au
payable under any such policy will be  the sole property of Lessee.

        14.6 Compliance by Lessee. it is agreed that Lessee wilt be in compliance with
the terms of this Article t4 so long as the total limits of insurance herein required are
provided, regardless of the allocation of such limits among underlying or excess policies.
in addition, Lessee will be in compliance with the terms of this Axticle I4 should it, in its
discretion, choose to self-insure all or any portion of the risks described herein so long
as it complies with all aspects of Mississippi law regarding such seLf-insurance.

        14.7 Remedy for Noncompliance. Unless Lessee self-insures as contemplated
herein, should Lessee fail to obtain and pay the premiums for any insurance policies
providing the coverages specified in this Article 14, then Lessor may obtain the same
and pay the premiums therefor, and the amount paid by Lessor will be deemed addition-
al rent, and shall become immediately due and payable.




                                              23
                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     60 of 116
                                                  16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26
ARTICLE 15. FIRE AND CASUALTY DAMAGE

       15.1 Notice of Damage. If any part or all of the Premises should be damaged
or destroyed by fire, storm or other casualty and the amount of damage exceeds the
dollar amount stated to be applicable in the standard "deductible clause" of the property
insurance policy, Lessee will give written notice thereof to Lessor within ten days after
the date the damage occurred.

         15.2 Substantial Destruction. If the hospital building or other Improvements
comprising the Premises is substantially destroyed at any time during the Lease Term by
fire, storm or other casualty, to the extent the Premises cannot reasonably be used for an
acute care hospital, then Lessee will, subject to compliance with applicable zoning
regulations or such variances or non-conforming uses as may be allowed, rebuild the
Hospital building and any other damaged portions of the Premises so that the Premises
can be used to furnish substantially the same type and quality of services as were
furnished on the Premises prior to the substantial destruction. In such event, Lessor will
make available or will pay and deliver to Lessee any insurance proceeds received by
Lessor because of damage to the Premises.

       15.3    Partial Destruction. If the hospital building or other Improvements
comprising the Premises are damaged by fire, storm or other casualty to the extent that
a portion, but not substantially all, of the Premises cannot be used for the purpose for

                                             t i al on
which such portion was used prior to the casualty, Lessee will restore the Premises to

                                          en gus :26
the condition they were in prior to the casualty. In such event, Lessor wfl.1 make avail-
                                         d
                                        ﬁ er 16
able or will pay and deliver to Lessee any insurance proceeds paid to Lessor because of
                                      n
                                  co er F 16
the casualty loss resulting in the partial destruction.

                                               0
                                      th , 2contained
       15.4
                                     a
              Obligations of Lessor. Nothing
                                   e
                                                      herein will be construed to

                                H g 29 received as insurance proceeds.
obligate Lessor to expend funds beyond those

       15.5                       Au The Lease Term will be automatically extended
              Extension of Lease Term.
for a period equal to the number of days during which the ordinary and usual operation
of the Hospital is prevented by reason of any partial destruction of the Premises. In the
event of substantial destruction of the Hospital Improvements and the subsequent
reconstruction thereof as provided by Section 15.2: (a) ff such destruction occurs during
the first 20 Lease Years, the Lease Term will be automatically extended for five
additional Lease Years; and (b) ff such destruction occurs after the first 20 Lease Years,
the Lease Term will be automatically extended for the period of time which, when added
to the remaining time left in the initial Lease Term after the date of destruction, equals
20 years. Any extension of the Lease Term arising under this Article 15 will be upon
the same terms and conditions otherwise set forth in this Lease.

ARTICLE 16. UTILITIES

       Lessee WIll pay all charges for water, electricity, gas, sewer, telephone and all
other utilities, which are used in or on, or are properly charged against, the Premises
during the Lease Term. Lessee will not be in breach of this Lease for failure to pay any

                                            24
                                          conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                              Document       Page
                                    Aug 29, 2016     61 of 116
                                                 16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
charge reasonably contested so long as Lessee indemnifies Lessor against such charge.
In the event that easements for the installation and operation of utilities are required to
be granted to any utility company or municipality to service the Premises, Lessor will
cooperate with Lessee in the grant of such easements as may be reasonably required
effectively to create the required easement, and all such easements will be subject to the
approval of Lessee.

ARTICLE 17. CARE OF PREMISES; ALTERATIONS, ADDITIONS, ETC.

       17.1   Care of Premises.

              (a)     During the Lease Term Lessee, at Lessee’s expense, will keep and
maintain the Premises in good order and repair, ordinary wear and tear, casualty loss or
other insured loss excepted. Lessee will do all things which from the character and use
of the Premises would be reasonably necessary for proper maintenance, repair and
replacement thereof, and in this respect, without limiting the generality of the foregoing,
Lessee will perform and furnish, at Lessee’s ex’pense, all painting, carpentry, redecorat-
ing, landscaping, refurbishing, maintenance, servicing, repairing and replacement of all
portions of the Premises. Lessee will be responsible for the care, maintenance and
repairs, renovation, restoration or replacement, if required, of the air conditioning,
heating, mechanical, plumbing, electrical/fire alarm, security and sprinkler systems.

               (b)                                  i al on
                      Lessee acknowledges that its obligations to repair, renovate, restore
                                                  t
                                               en gus :26
or replace extends to the roof of the hospital structure. Both Lessor and Lessee
                                             d
                                            ﬁ er 16
acknowledge that certain improvements, when necessary from time to time, may require
                                         n
                                      co er F 16
a certificate of need from the Mississippi Department of Health and Rehabilitative
Services, Health Planning and Development. Lessee will apply for, and use its best
                                        a th , 20
efforts to obtain, approvals necessary to effect such improvements.
                                    He g 29
               (c)    Failure of Lessee
                                     A u  to maintain, repair, replace or restore, as provided
by this Section 17.1, will entitle Lessor, after notice in the manner provided by this
Lease, to seek specific performance or to enter onto the Premises and repair and
maintain the Premises and to charge Lessee therefor, and such charges properly made
will be construed as additional rent, and shall become immediately due and payable.

        17.2 Alterations, Additions and Capital Improvements. Lessee has the right to
make alterations, additions and capital Improvements to the Premises, with or without
the prior approval of Lessor, provided they are architecturally consistent with the
Improvements, and such will be made in a good and workmanlike manner, and will
comply with all applicable governmental laws, regulations and requirements. All
alterations, additions and-capital Improvements will be made at the cost and expense of
Lessee and will become the property of Lessor upon expiration or termination of the
Lease Term. Lessee will not, in its reasonable iudgment, make or effect any renovations,
alterations, structural additions or capital improvements to the Premises which would
impede the use or reduce the value of the Leased Assets. The consent and authoriza-
tion granted to Lessee under this Section 17.2 or otherwise to make alterations, addi-


                                              25
                                            conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                               Document       Page
                                     Aug 29, 2016     62 of 116
                                                  16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26

tions or improvements will not constitute "the written consent of the owner" as contem-
plated in Miss. Code Ann. §85-7-I37.

ARTICLE !8. LICENSURE AND GOVERNMENTAL APPROVAL

        Lessee will, at all times during the Lease Term, conduct its business pursuant to a
valid license issued by the State of Mississippi authorizing Lessee to operate an acute
care hospital on the Premises and to furnish such other services as are offered by Lessee
and which can lawfully be performed pursuant to a valid license or governmental approv-
al. Lessee will obtain and maintain continuously throughout the Lease Term the license
by which the Hospital is allowed to operate, and will do all things reasonably required by
the appropriate licensing authority to maintain such license. Lessee will use is best
efforts to obtain and maintain throughout the Lease Term accreditation of the Hospital
by JCAHCO or a similar nationally recognized accrediting body.

ARTICLE 19. ACCESS

        Lessor and its agent will have access at reasonable times and upon reasonable
notice for the purpose of inspection of the Premises or of making repairs, additions or
alterations, but such right will not be construed as an agreement oa the part of Lessor to
make repairs.

ARTICLE 20. GOVERNMENTAL FEES
                                               t i al on
                                            e n us 6
                                         ﬁ
        During the Lease Term all fees due         r g 6:2 unit, including units of any
                                           d any governmental
                                               e
                                      on onr Faccount6 of1 any inspection made on the
city, county, state or federal government,
                                    c
Premises, wiil be paid by Lessee. Lesseeewill not1be in breach of this Lease for failure
                                      a
to pay any such charge so long as Lessee     , 20 Lessor against such charge.
                                        th indemnifies
                                  He g 29
                                    Au
ARTICLE 21. QUIET ENJOYMEt’~gr

       Subject to the terms and provisions of this Lease, on.payment of the rent and
other charges hereunder payable by Lessee, arid Lessee’s maintaining the required State
of Mississippi Licenses, Lessee will lawfully, peaceably and quietly have, hold, occupy and
enjoy the Leased Assets and any appurtenant rights granted to Lessee under this Lease
during the Lease Term without hindrance or ejection by Lessor or any person lawfully
claiming under Lessor, and without interference by Lessor in the operation of the
Hospital.

ARTICLE 22. SUBLEASE AND ASSIGNMENT

       Lessee will not assign this Lease or any interest herein, whether by operation of
law or othetwise, or sublet the Leased Assets or any part thereof, without the prior
written consent of Lessor. Any person or entity to which this Lease is assigned pursuant
to the provisions of the Bankruptcy Code, 11 U.S.C. {}101 et seq. (the "Bankruptcy Code"),
will be deemed without further act or deed to have assumed all of the obligations arising
under tiffs Lease on or after the date of such assignment, Any such assignee will upon

                                             26
                                          conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                              Document       Page
                                    Aug 29, 2016     63 of 116
                                                 16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26

demand execute and deliver to Lessor an instrument confirming said assignment;
provided, however, that if this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies and other considerations payable
or otherwise to be delivered in connection with such assignment will be paid or delivered
to Lessor, will be and remain the exclusive property of Lessor and will not constitute
property of Lessee or of the estate of Lessee within the meaning og the Bankruptcy
Code. Any and all monies or other considerations constituting Lessor’s property under
the preceding sentence not paid or delivered to Lessor wilt be held in trust for the
benefit of Lessor and be promptly paid or delivered to Lessor. For the purposes of this
Article 22, (a) a transfer or sate of 50 percent or more of the voting interest or stock o[
Lessee to a third party which was not an affiliate of Lessee immediately prior to such
transfer or sate, or (b) the merger or consolidation of Lessee with or into a third party
which was not an affiliate of Lessee immediately prior to such merger or consolidation
(other than a merger or consolidation in which Lessee is the surviving entity thereof),
will each be deemed an assignment requiring the consent of Lessor and will not operate
to release Lessee from any liability hereunder.

ARTICLE 23. LIENS, MORTGAGE, TAXES, ETC.

       23.1 Use as Security. Lessor will not sell, convey, mortgage, pledge or other-
wise encumber or use as security any portion or all of the Leased Assets subsequent to
the execution of this Lease, and Lessor hereby subordinates its fee interest in the Leased
                                                  t i al on
Assets to this Lease. Lessor will take such reasonable action as is necessary to remove
                                               en gus :26
any other liens or security interests affecting the Leased Assets or any portion thereof
                                             d
                                            ﬁ er 16
which Liens arose because of acts or omissions of Lessor subsequent to execution of this
                                          n
                                      co er F 16
Lease (and not because of acts or omissions of Lessee).

                                        a
       23.2 Taxes and Special Assessments.
                                          th , 20Lessee will timely pay when due any and
                                       e 29 or assessed in connection with Lessee’s
all federal, state or local taxes (ifHany) incurred
                                        ug federal and state income taxes, franchise taxes,
operation of the Leased Assets, including
                                      A
FICA, FUTA and other unemployment taxes; provided, however, that Lessee expressly
reserves all of its rights to contest such taxes, assessments or charges to the full extent of
its applicable administrative or judicial remedies. Lessor will, at the request of Lessee,
join in and cooperate fully with Lessee in any such proceedings or applications (except
those relating to taxes levied, assessed or collected by Lessor), provided that Lessee
indemnifies Lessor as provided herein. Lessor will be responsible and will pay, prior to
delinquency, any and all federal, state or local taxes (if any) incurred or assessed in
connection with Lessor’s or the Board of Trustees’ operation o~ the Hospital, including
federal and state income taxes, franchise taxes, FICA, FUTA and other unemployment
 taxes. Lessor will promptly pay over to Lessee any refund of any taxes, charges and
 assessments, and penaltie’s and interest thereon, received by Lessor which had been paid
 by Lessee.

       23.3   Payments in Lieu of Taxes. The parties intend for the Leased Assets to be
included in the 1996 Tax Rolls of Coahoma County, Mississippi. In the event that at any
time during the Lease Term Lessee becomes exempt from payment of taxes on the
Leased Assets, or taxes are not levied or imposed on the Leased Assets for any reason,

                                               27
                                          conﬁdential
Case 3:18-bk-05665      Doc   314 Filed Heather
                                        10/12/18FergusonEntered 10/12/18   17:23:06   Desc Main
                                 Document       Page
                                       Aug 29, 2016     64 of 116
                                                    16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26

Lessee will pay to Lessor an amount equal to the amount of t~xes (including city, county,
school and other taxes assessed on owners of commercial real property in general) which
would have been levied or imposed on the Leased .assets but for the exemption.

        23.4 Liens. Lessee will indemnify Lessor against all liens, encumbrances and
charges upon Lessee’s leasehold estate in the Leased Assets, the rent payable hereunder
or any part of either thereof, which are not Lessee’s Permitted Liens (as such term is
hereinafter defined). Lessee will take such action as may be required, including the
payment of a sum into a court or the posting of a bond to secure payment of any such
lien, encumbrance or charge to cause any claim therefor to be cleared prior to execution
on judgment. The mere filing or foreclosure of a lien, encumbrance or charge against
the Leased ,assets or the entry of a judgment thereon will not constitute a breach of this
Section 23.4 so long as Lessee complies with the foregoing indemnity obligation.

       23.5 Lessee’s Permitted Liens. Notwithstanding any provision of this Lease to
the contrary, but without limiting Lessee’s obligation timely to pay rent and other
amounts due and payable by Lessee hereunder, Lessee may create or permit to be
created the following liens or encumbrances only with respect to Lessee’s leasehold
interest in the Leased Assets (collectively, "Lessee’s Permitted Liens"):

              (a)    liens, charges or encumbrances created in connection with the
       improvements to the Leased Assets contemplated by Sections 5.3 or 5.4, or in
                                              t i al on
       connection with any other improvements, expansion, extension, additions or
                                           en gus :26
       modifications of the Hospital or any of the Premises;
                                         d
                                     n ﬁ er 16
             (b)                    o r F or6 restrictions in favor of Lessor which
                   liens, charges, encumbrances
                                  c
      may be created or e:dst by reasonh           1
                                        eof this0Lease;
                                     t
                                    a 9,      2
             (c)               Heor gencumbrances
                   liens, charges       2            for taxes, assessments or other

                                 Au by Lessee in good faith and by appropriate
      governmental charges or levies  which are not then delinquent, or which are
      delinquent but are being contested
      proceedings;

             (d)    mechanic’s, laborer’s, materialmen’s, supplier’s or vendor’s liens for
      work or services performed or materials furnished in connection with the Hospital
      which are not yet due and payable, or which are due and payable but are being
      contested by Lessee in good faith and by appropriate proceedings; and

              (e)    liens, charges or encumbrances, including any pledge of Lessee’s
       revenues, created in connection with Lessee’s financing of capital improvements
       to the Leased Assists.

ARTICLE 24. LESSEE’S DEFAULT AND REMEDIES THEREFOR

       24.1 Major Events of Default. The following events will constitute "Major
Events of Default" under this Lease, upon the occurrence of which Lessor may elect to
pursue its remedies as hereinafter provided:

                                             28
                                          conﬁdential
Case 3:18-bk-05665    Doc 314 Filed Heather
                                    10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                             Document       Page
                                   Aug 29, 2016     65 of 116
                                                16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

              (a)   Lessee fails to pay rent when due as provided in Article 5, and such
      failure continues for a period of ten days after written notice thereof has been
      given to Lessee by Lessor; or

              (b)   Lessee fails to complete within a reasonable time: but in no event
      later than January 1, 1999, the current construction and renovation project
      contemplated by Section 5.4; or

              (c)    Lessee loses or forfeits its license to operate the Hospital as an
      acute care hospital, or loses its Medicare certification or (if eligible therefor) its
      Medicaid certification; provided, however, that if Lessee is notified by the
      appropriate authority or is otherwise informed that its operating license, its
      Medicare certification or (ff eligible therefor) its Medicaid certification has been
      lost, forfeited or revoked, then Lessee may take such action as it may deem
      necessary to seek reinstatement or recertif:ication, including commencement or
      defense of such administrative and/or judicial proceedings as may be indicated,
      and Lessee will have a period to cure such default that will continue until all of
      the administrative and/or judicial remedies of Lessee have been exhausted and
      such proceedings have resulted in the final judicial determination that Lessee is
      not entitled to reinstatement, renewal or recertification, or that Lessee must
      surrender the same, as the case may be; and provided further that such period of
      cure will extend only so long as Lessee is legally or judicially allowed to continue
                                                 t i al on
      the operation of the Hospital without thereby being in violation of any order of a
      court of competent jurisdiction; or
                                           d en gus :26
                                      n  ﬁ er 16
             (d)                     o rthe
                    Lessee fails to operate
                                   c           F Hospital
                                                       6     as an acute care hospital for
      any period of 10 consecutive days e
                                         h            1 account the provisions of Sec-
                                           (taking0into
                                       t        2
                                     a not9,been partially or substantially destroyed as
      tion 24.4), and the Premises have
      contemplated by Article 15,Heor gsubstantially
                                          2            taken by eminent domain proceedings
      as contemplated by Article 26;u or
                                   A
              (e)    either Lessee or Guarantor: ceases doing business as a going
      concern; makes an assignment for the benefit of creditors; transfers assets for the
      purpose of hindering, delaying or defrauding creditors; generally does not pay its
      debts as they become due or admits in writing its inability to pay its debts as they
      become due; files a petition commencing a voluntary case under any chapter of
      the Bankruptcy Code; has filed against it a petition commencing an involuntary
      case under any chapter of the Bankruptcy Code, and such petition is not stayed or
      dismissed within 90 days after its filing; is adjudicated an insolvent; files a petition
      seeking for itself any reorganization, arrangement, composition, readjustment,
      liquidation, dissoh~tion or similar arrangement under any present or future
      statute, law, rule or regulation, or files an answer admitting the material allega-
      tions of a petition filed against it in any such proceeding; or consents to the filing
      of such a petition or acquiesces in the appointment of a trustee, receiver, custodi-
      an or other similar official for it or for all or any substantial part of its assets or
      properties; provided, however, that the merger, consolidation or sale of substan-


                                              29
                                         conﬁdential
Case 3:18-bk-05665     Doc   314 Filed Heather
                                       10/12/18FergusonEntered 10/12/18   17:23:06   Desc Main
                                Document       Page
                                      Aug 29, 2016     66 of 116
                                                   16:26
                                              conﬁdential
                                            Heather Ferguson
                                           Aug 29, 2016 16:26
       tially all of the stock or assets of Lessee or of Guarantor as a going concern will
       not be deemed to be an event within the contemplation of this Section 24.1(e).

        24.2 Other Breaches of Lease. If during the Lease Term Lessee fails to
perform, observe or comply with any other term, covenant, condition or provision of this
Lease binding upon it, and such failure continues for a period of ten days after written
notice thereof has been given to Lessee by Lessor, then Lessor may have and exercise all
such rights and remedies as are provided under the applicable provisions of this Lease;
provided, however, that where a specific remedy has been provided for in this Lease,
such specific remedy will be Lessor’s sole remedy for such breach; and provided further
that ff Lessee proceeds to cure any such breach and such cure, ff begun and prosecuted
with due diligence, cannot be completed within a period of ten days, then such cure
period will be increased to such extent as is necessary to enable Lessee to begin and
complete such cure through the exercise of due diligence.

        24.3 Indemnity for Breach. Notwithstanding any other provision of this Arti-
cle 24, ff any breach of this Lease occurs, and Lessee fails to cure such breach in the
manner specified herein, and such breach results only in monetary loss to Lessor, then
Lessee may elect to cure such breach by indemnifying Lessor against such loss, as
provided by Article 8, immediately upon the final determination of such breach, and
such indemnification will have the same effect as if no breach had occurred, and this
Lease will continue for the balance of the Lease Term.

                                                   t i al on
        24.4 Causes Beyond a Party’s Control.
                                             d eofn anygIf uact
                                                             s the6 Lease Term either party is
                                                            during
                                                                  : 2 by this Lease by reason
delayed or prevented from the performance  ﬁ           r        6
                                                                required
                                      o n cause,
of acts of God, strikes, lockouts, or other
                                    c         r  Fe without6  1 fault and beyond the reasonable
control of such party, then performance of
                                           h e such0act  1 by such party will be excused for the
period of the delay; and the period for  t         2
                                       a the9performance
                                                , delay;          of any such act will be extended
                                     e
                                  H g2
for a period equivalent to the period   of  such             provided, however, that nothing in

                                    Aumay be expressly provided elsewhere in this Lease.
this Section 24.4 will excuse Lessee from the prompt payment of any rent or other
charge required of Lessee except as

        24.5    Lessor’s Remedies Upon Default. In the event of a default by Lessee or
Guarantor under this Lease, then Lessor at any time thereafter will have the full right, at
its election, to exercise without notice or demand any of the following rights and
remedies, which will not be exclusive, but cumulative, and will in no way limit any other
rights or remedies available to Lessor at law or in equity:

              (a)      the right to cure, at the defaulting party’s cost and expense, any
       default;

              (b)  the right to collect any sums due and owing under this Lease when
       they become due;

              (c)   the right to collect damages suffered by Lessor by reason of the
       occurrence of a default;



                                                 30
                                              conﬁdential
Case 3:18-bk-05665       Doc 314 Filed Heather
                                       10/12/18FergusonEntered 10/12/18 17:23:06         Desc Main
                                Document       Page
                                      Aug 29, 2016     67 of 116
                                                   16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

             (d)     the fight to seek specific performance of the defaulted obligations;

             (e)     if such default is a Major Event of Default, the fight to accelerate
      the rent due for the remainder of the Lease Term, which Lessee agrees will
      constitute liquidated damages to which Lessor is entitled as a result of a default;
      and

                    if such default is a Major Event of Default, the fight to terminate
      this Lease.

       24.6 In the Event of Bankruptcy. In the event that an order for relief under the
Bankruptcy Code is entered with respect to Lessee, Lessee agrees that the following will
apply:

             (a)    this Lease will be construed as a lease of non-residential real
      property;

             (b)    Lessee’s obligations under this Lease will be continuing in nature
      and will be construed as arising from day to day from and after the date upon
      which performance of each obligation first becomes due until paid or performed;

             (c)    the rent and other monetary obligations of Lessee due under this
                                                 t i al on
      Lease constitute the fair market rental value of the Leased Assets for which
                                             en gus :26
      Lessee will remain liable until Lessee vacates and surrenders the Leased Assets;
                                           d
                                       n ﬁ er 16
              (d)    All amounts which
                                    c o Lessee
                                            r  F is obligated
                                                       6       to pay under this Lease
                                         h e 01expenses of preserving Lessee’s
      constitute actual, necessary and reasonable
                                       t
                                      a will
      bankruptcy estate for which Lessor
                                    e       9 , 2be entitled to an administrative expense
      priority claim pursuant to H        2 §503(b)(1)(A) should Lessor exercise its
                                  11 U.S.C.
                                       g
                                   Au
      option to pay such expenses upon     Lessee’s default; and

             (e)     In the event Lessee seeks to assume and assign this Lease, "ade-
      quate assurance of future performance" by the proposed assignee will include, at a
      minimum, the continuing guaranty of this Lease by Guarantor and proof that the
      financial condition and operating performance of the proposed assignee and its
      guarantors, ff any, will be similar to the financial condition and operating perfor-
      mance of Lessee and Guarantor as of the time that Lessee entered into this
      Lease; provided, however, that this provision will not constitute consent by Lessor
      to any such assignment, or be deemed a waiver of Lessor’s right to contest any
      such assignment.

       24.7   Repossession of the Premises on Termination. Upon termination of this
Lease as provided by this Article 24, Lessor may proceed to enter into and repossess the
Premises with process of law and remove Lessee’s employees or property therefrom in
such manner and in accordance with such procedures as a court of competent jurisdic-
tion may allow, without incurring any liability to Lessee or to any persons occupying or
using the Premises for any damage caused or sustained by reason of such lawful entry or

                                             31
                                         conﬁdential
Case 3:18-bk-05665     Doc   314 Filed Heather
                                       10/12/18FergusonEntered 10/12/18   17:23:06   Desc Main
                                Document       Page
                                      Aug 29, 2016     68 of 116
                                                   16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26

removal; provided, however, that upon posting a bond in the amount and manner
determined by a court of competent jurisdiction, Lessee may continue to operate the
HospitaI and have possession of the Premises until it becomes legally obligated to
surrender the same by reason of a f/nat judicial determhaation in the courts of the State
of Mississippi, or at the level of the U.S. Circuit Court of Appeals ff the applicable
proceeding was commenced in a U.S. District Court by an unrelated party.

ARTICLE 25. SURRENDER OF POSSESSION

        25.1 Surrender of Leased Assets. Upon the expiration or termination of the
Lease Term, howsoever effected, Lessee will forthwith surrender the Leased Assets to
Lessor, free and clear of all claims, Liens, security interests and other encumbrances
(except those e~sting on the Lease Commencement Date) and in good working order
and condition as on the Lease Commencement Date, ordinary wear and tear excepted.
Lessor’s Equipment and all inventory acquired by Lessee during the Lease Term and on
hand as of the date of expiration or termination will also be surrendered to Lessor and
will become the property of Lessor. All equipment and inventory surrendered will have
an aggregate functional capability at least equal to the aggregate functional capability of
the equipment and inventory existing at the Hospital as of the Lease Commencement
Date. The inventory surrendered to Lessor will be sufficient to operate the Hospital in
the normal course of its operations as then constituted and will be at a level consistent
with Lessee’s operation of the Hospital throughout the Lease Term. Lessee will execute
                                             i al on
and deliver to Lessor such bills of sale and assignments as Lessor may reasonably
                                           t
                                        e n us 6
require. To the extent Lessor does not exercise Lessor’s purchase option in respect of
                                      ﬁd rg 6:2
Lessee’s Equipment as described ha Section 13.2, Lessee may remove Lessee’s Equip-
                                   o n Fe 1
                                  c er 16
ment from the Premises upon the exph’afion or termination of the Lease Term; provid-

                                   a th , 20
ed, however, that Lessee will be responsible for and will immediately repair any damage
to the Leased Assets caused by the removal of Lessee’s Equipment. Lessee will
                                 He g 29
cooperate in all reasonable requests of Lessor to assist in the transfer of all applicable

                                  Au
Hospital licenses, permits and certificates of need required by Lessor to operate Hospital
for its own account.

       25.2   Assignment and Assumption of Contracts. Upon expiration or termination
of the Lease Term, howsoever effected, and after due diligence and approval by Lessor,
those contracts and leases (including those entered into for the purpose of enhancing
Hospital census, services and operations) negotiated at arms length by Lessee during the
Lease Term and approved by Lessor, will be assigned to and assumed by Lessor, and
Lessor will indemnify Lessee, as provided by Article 8, from all obligations and liabilities
arising out of such contracts and leases after expiration of the Lease Term.

        25.3   Holding Over. In the event Lessee remains in possession of the Leased
Assets after the expiration or termination of the Lease Term, howsoever effected, such
holding over on the part of Lessee will not, of itself, renew or extend the Lease Term,
and Lessee will be deemed to be a tenant at sufferance, subject to all of the provisions
of this Lease (to the extent applicable to such form of tenancy).




                                              32
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                              Document       Page
                                    Aug 29, 2016     69 of 116
                                                 16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
        25.4 Survival of Indemnification. Lessee’s obligations to indemnify Lessor
pursuant to Article 8 will survive the termination of this Lease and/or the expiration of
the Lease Term and other due diligence and approval by Lessor. Such indemnification
by Lessee will be limited (a) in the case of Losses in the nature of matters of general or
professional liability, solely to Losses suffered by Lessor during the period of the
applicable statute of limitations, and (b) in the case of all other Losses, solely to Losses
suffered by Lessor during the period from the date of termination or expiration of the
Lease Term to six months following the date of completion of Lessor’s audit for the
fiscal year nex’t ending after the date of termination or expiration of the Lease Term.

ARTICLE 26. EMINENT DOMAIN

        If the entire Premises, or such part thereof as renders the remaining portion
unsuitable for use as a 175-bed general hospital with adequate parking area, and
vehicular and pedestrian access to the Premises, is acquired by governmental or quasi-g-
overnmental authorities by the exercise of the power of eminent domain, then upon
written notice of Lessee’s election so to do, given by Lessee to Lessor within 30 days
after receipt by Lessee of notice from Lessor that proceedings or negotiations with
respect to such acquisition have begun, this Lease will terminate for all purposes (except
enforcement of rights then accrued), at the time possession must be surrendered to such
authority, and the amount of the award will be divided between Lessor and Lessee as
their respective interests may appear. Any rentals paid by Lessee for any period beyond
                                                  i al on
the date of termination by Lessee will be promptly repaid to Lessee.
                                                t
                                             e n us 6
ARTICLE 27. TIME FOR PERFOI~MANCE
                                       n ﬁ erg 16:2
                                           d
                                    c o rF 6
       27.1 Time is of the Essence. Time
                                       t he is of01the essence, and both parties agree to
perform their obligations hereunder in
                                    e a timely
                                        a
                                            9 , 2 manner.
                                 H g2
                                   A u
       27.2 Delay. No delay or failure     on the part of either party in exercising or
enforcing any right, power or privilege hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any right, power or privilege preclude any other or
further exercise of any other right, power or privilege.

       27.3    No Waiver. The waiver of any breach of a term, condition, or covenant of
this Lease by Lessor or Lessee must be in writing to be effective, and any such waiver
will be limited to the particular instance and will not be deemed to waive future
breaches of same or other terms, conditions or covenants.

ARTICLE 28. NOTICES

       Whenever in connection with this Lease it is required or permitted that notice,
demand, consent, approval or communication be given or served by either party to the
other, it will be given or served (with a copy to the attorney whom Lessor or Lessee may
from time to time designate in writing to review such notice) and will be deemed not to
have been duly given or served and will be ineffectual unless in writing and forwarded by


                                             33
                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     70 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
certified or registered marl, postage prepaid, addressed to Lessor or Lessee (and theft
duly designated attorneys) as follows:

              If to Lessor:                Coahoma County Board of Supervisors
                                           P.O. Box 579
                                           Clarksdale, Mississippi 38614
                                           Attention: President

              K to Lessee:                 Clarksdale HMA, Inc.
                                           5811 Pelican Bay Boulevard, Suite 500
                                           Naples, Florida 33963-2710
                                           Attention: President

              If to Guarantor:             Health Management Associates, Inc.
                                           5811 Pelican Bay Boulevard, Suite 500
                                           Naples, Florida 33963-2710
                                           Attention: President

or to such other single address as either party may direct from time to time, and will be
deemed given when deposited in the United States marl, postage prepaid.

ARTICLE 29. GUARANTOR’S GUARANTY
                                                  i a l n
                                                t
                                               n usoto Lessor
        29.1 Guaranty. Guarantor hereby guarantees
                                            e                 2  6    the full and prompt
                                         ﬁdassigns’
payment and performance by Lessee of Lessee’s
                                       n        e
                                                     g 6: and duties under this Lease
                                                    robligations
                                                          1
                                   c o
and any and all of Lessee’s successors’  or
                                            r  F obligations
                                                       6           and duties under this
                                           e and
Lease. Guarantor will pay all costs, expenses
                                         h        0  1fees, including all reasonable attorn-
                                     a t
eys’ fees, which may be incurred by Lessor   in
                                              , 2 successful proceeding instituted to
                                                any
                                 H
enforce the duties and obligations e      2 9 under this Section 29.1 following any
                                   of Guarantor

other agreements, documents and A
                                     ug
defau,t on the part of Guarantor hereunder.     Guarantor will execute and deliver such
                                   instruments as may be reasonably requir.~d to further
evidence Guarantor’s obligations set forth in this Section 29.1. Any discharge or
limitation of Lessee’s obligations under this Lease by operation of law or otherwise will
not discharge or limit Guarantor’s obligations to Lessor.

       29.2   Right of First Refusal.

               (a)    In the event that, at any time during the first five Lease Years,
Guarantor proposes (i) a transfer or sale of 50 percent or more of the voting interest or
stock, or substantially all of the assets, of Guarantor to a third party which was not an
affiliate of Guarantor immediately prior to such transfer or sale, or (i.i) the merger or
consolidation of Guarantor with or into a third party which was not an affiliate of
Guarantor immediately prior to such merger or consolidation (other than a merger or
consolidation in which Guarantor is the surviving entity thereof) (each, a "Disposition"),
then Guarantor will first give a right of refusal (the "First Refusa,v’) to Lessor to termi-
nate this Lease and reacquire possession of all (but not less than all) of the Leased
Assets (the "First Refusal Transaction") upon payment to Lessee, in cash, of an amount

                                              34
                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     71 of 116
                                                  16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
equal to the then-current appraised value of the Leased Assets, determined by a
nationally recognized appraiser mutually agreeable to Lessor and Guarantor (such
appraiser to have no existing financial or sewice relationship with Guarantor, Lessor or
their respective affiliates). The First Refusal will be given by notice to Lessor, given by
registered or certified marl (return receipt requested), containing a complete description
of the essential terms of the proposed Disposition and the name, address, qualifications
and background of the proposed purchaser or transferee (the "Purchaser").

               Co)    The First Refusal may be exercised by Lessor by giving to Guaran-
tor notice by registered or certified mail (return receipt requested) of exercise within
45 days following the date on which Guarantor’s notice was given (the "Offer Date").
Lessor’s notice will contain an unequivocal statement of its intention to exercise the First
Refusal in accordance with the provisions of this Section 29.2 and will be accompanied
by a certificate to the effect that Lessor will use its best efforts, in good faith, to the end
that sufficient funds will, by the time of closing, be available to Lessor to enable it to
make payment of the amount provided by Section 29.2(a).

                (c)    Within 180 days following the Offer Date, Guarantor and Lessor
will have entered into an agreement setting forth the terms and conditions of the First
Refusal Transaction (the "First Refusal Agreement~’) and consummated the First Refusal
Transaction. The parties agree that their efforts in that regard will be pursued diligently
and in good faith, and further agree that the Ffi’st Refusal Agreement will contain only
                                                   i al on
those terms and conditions as would be customary to consummate the First Refusal
                                                 t
                                             en gus :26
Transaction, including those in respect of any required governmental approvals and
                                           d
transfers of licenses.
                                        n ﬁ er 16
                                    co er Ffails1to6 exercise the First Refusal as herein
               (d)    In the event that Lessor
provided, or fails to execute the FirstaRefusal
                                                   0
                                        th , 2Agreement,      or fails to close the First
Refusal Transaction as herein and
                                     e
                                  H g2
                                     therein 9
                                             provided,  then Guarantor’s    consummation of
the Disposition will not give rise to u
                                      any rights or obligations, provided that: (i) the
                                    A in the notice given by Guarantor to Lessor;
Disposition is to the Purchaser described
and (ii) such Purchaser executes and delivers to Lessor and to Guarantor, as a condition
precedent to such Disposition, an instrument by which such Purchaser irrevocably and
unconditionally assumes the performance and observation of the agreements and
obligations of Guarantor under this Lease.

              (e)    Guarantor and Lessee will afford to Lessor, its counsel, accountants
and other representatives reasonable access during the period commencing on the Offer
Date to and including (i) in the case of an unexercised First Refusal, the date on which
the 45-day exercise period referred to in Section 29.2(b) has expired, or (ii) in the case
of an exercised First Refusal, the date of closing of the First Refusal Transaction, to the
Leased Assets and the books and records of Lessee relevant to its operation of Hospital,
and will promptly furnish Lessor with all information as Lessor reasonably requests in
connection therewith.




                                               35
                                            conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06       Desc Main
                               Document       Page
                                     Aug 29, 2016     72 of 116
                                                  16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
ARTICLE 30. ADDITIONAL COVENANTS OF LESSEE

       30.1   Reports and Other Information.

               (a)    For so long as the capital stock of Guarantor is publicly traded,
Guarantor will provide to Lessor, contemporaneously with the distribution thereof to its
stockholders, copies of its annual report and quarterly reports to stockholders. In the
event that the capital stock of Guarantor ceases to be publicly traded, Guarantor will
provide to Lessor, promptly upon the completion thereof, copies of its annual audited
financial statements and quarterly unaudited financial statements.

              (b)    On or before January 1, 1997, Lessee will provide to Lessor a
written plan reviewing areas within the Hospital and outlining the capital improvements
and expenditures to be made to or at the Hospital by Lessee and the timetable to effect
such capital improvements and expenditures in compliance with Section 5.3.

               (c)    On or about December 1 of each Lease Year, Lessee will provide to
Lessor a report, substantially in the form annexed hereto as Schedule 30.1, with respect
to the most recently completed fiscal year of Lessee, setting forth a summary description
of: (i) the capital expenditures made by Lessee pursuant to Section 5.3 (until such time
as such capital expenditures have been completed); (ii) the alterations, additions and
capital improvements, as contemplated by Section 17.2, made by Lessee; (iii) all
                                              i al on
removals and substitutions of each item of Lessor’s Equipment having a book value in
                                            t
                                          en gus :26
excess of $10,000 made pursuant to Section 13.3; and (iv) all liens and other encum-
                                        d
                                      ﬁ er 16
brances being contested by Lessee pursuant to Section 23.2. In the event of a change in
                                    n
                                 co er F 16
Lessee’s fiscal year, Lessee will provide such report to Lessor within 60 days following
the end of each such fiscal year during the Lease Term.
                                   a th , 20
                                 e 2will
      30.2 Name of Hospital. HLessee     9 maintain the name of the Hospital as
                                    g Center" and will operate the Hospital using
                                 Auupon by the parties.
"Northwest Mississippi Regional Medical
such name, unless otherwise agreed


       30.3   Hill-Burton Obligations. Subsequent to the Lease Commencement Date,
Lessee will fully and timely satisfy, discharge and assume all obligations of Lessor from
and after the Lease Commencement Date in respect of grants received by Lessor under
the Hill-Burton Act, 42 U.S.C. § 291, et seq., and the regulations promulgated thereun-
der, including the timely satisfaction of Lessor’s uncompensated care obligation as of the
Lease Commencement Date.

        30.4   Utilization of Local Services. Throughout the Lease Term, and subject to
sound fiscal management of the affairs of the Hospital, Lessee will endeavor to utilize
and purchase goods and services from local vendors and providers of services and to
utilize the services of local financial institutions in connection with Lessee’s operation of
the Hospital, when such local purchasing or the use of such local services is in the best
interests of the Hospital, its operations, and quality, cost-efficient patient care.




                                               36
                                            conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                               Document       Page
                                     Aug 29, 2016     73 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
       30.5 Rates. Lessee agrees that any increase in rates at the Hospital will be
reasonable and c~mmensurate with both the services offered and the costs to provide
such services and competitive with similarly situated hospitals in Mississippi.

        30.6 Medical Staff. Lessor has previously delivered to Lessee true and correct
copies of medical staff privilege and membership application forms, delineation of
privilege forms and all current Medical Staff Bylaws, rules, regulations and amendments
thereto. Lessee accepts the e:dsting Medical Staff Bylaws and, except as may be
necessary to conform to JCAHCO standards, has no present intent substantially to revise
the Medical Staff Bylaws; provided, however, that the Medical Staff Bylaws may be
amended from time to time in the future. Lessee will maintain an active medical staff
development program designed to meet the needs of the community for physician
services. Recruiting efforts will seek physicians without regard to race, sex or creed.

        30.7 Post-Lease Commencement Date Access to Information. Lessee acknowl-
edges that subsequent to the Lease Commencement Date Lessor may need access to
information or documents in the control or possession of Lessee for the purposes of
audits, compliance with government requirements and regulations, the prosecution or
defense of third party claims, compliance with the terms of this Lease, or for other
legitimate purposes. Accordingly, Lessee agrees that subsequent to the Lease Com-
mencement Date Lessee will make available to Lessor, Lessor’s agents, independent
auditors and/or governmental agencies, upon reasonable notice, under reasonable
                                              i al on
conditions and for a reasonable cost, such documents and information in respect of the
                                            t
                                          en gus :26
Leased Assets to the extent necessary to facilitate audits, compliance with governmental
                                        d
                                       ﬁ er 16
requirements and regulations, compliance with the terms of this Lease and the prosecu-
                                     n
                                  co er F 16
tion or defense of claims or for other legitimate purposes. In addition, former Trustees,
former Hospital officers or former Hospital Administrators will, upon reasonable notice,
                                    a th , 20
have reasonable access, at their expense, to such information for the purpose of prosecu-
                                He g 29
tion or defense of claims in which they are named.

       30.8   Inspection of Books A
                                   u
                                  and Records.

               (a)    Until the expiration of four years after the furnishing of any services
hereunder and in the event the services provided by the parties hereunder are valued at
$10,000 or more during any 12-month period, the parties will make available, upon
written request of the Secretary of the U.S. Department of Health and Human Services,
or upon the written request of the U.S. Comptroller General, or any of their duly
authorized representatives, all contracts, books, documents or records that are necessary
to verify the nature and extent of any and all charges, costs and payments made or
received hereunder. The parties agree that any applicable attorney-client, accountant-
client or other legal privilege will not be deemed waived by virtue of this Lease.

              (b)    Each party or its designated representatives is granted access at any
reasonable time, upon reasonable conditions and notice, to the books and records of the
other party insofar as necessary to verify or review accounting records for the purpose of
determining compliance with the terms and provisions of this Lease only.


                                              37
                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     74 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
        30.9 Educational Affiliations. The Hospital currently maintains significant
educational affiliations, as identified on Schedule 30.9. Lessee intends to continue
educational affiliations and to continue to provide and support programs in medical
education, allied health and management/administrative development. It is Lessee’s
intent to continue to develop and strengthen the teaching programs at the Hospital as an
essential part of the Hospital’s role and mission.

      30.10 Prisoners and Wards of County. Lessee will provide free care to prisoners
and wards of Coahoma County, Mississippi throughout the Lease Term.

ARTICLE 31. MEDICARE PROVISIONS

        Lessor will cause to be properly prepared, signed and timely filed all claims, costs
reports or other documentation required by the Medicare, Medicaid and any other third-
party payor programs for the operations of the Leased Assets prior to the Lease
Commencement Date. To the ex-tent any such programs determine, on the basis of such
closing cost reports or otherwise, that amounts are due to Lessor in respect of periods
prior to the Lease Commencement Date, Lessee will be entitled to such amounts. To
the extent any such closing costs reports indicate that amounts are due to the Medicare,
Medicaid and other third-party payor programs, Lessee will assume liability for same and
will timely pay such amounts.

ARTICLE 32. MANAGEMENT OF LEASED PREMISES
                                                t i al on
                                           den guorssimilar
        Lessee may not enter into any management            : 26agreement in respect of the
Leased Assets (other than agreements nfor
                                                    r
                                         ﬁ the management
                                                e 16 of discrete departments or
                                     o
                                    c other   F
                                            r than1an 6 affiliate, parent or wholly-owned
services of the Hospital) with any party
                                         he       0
                                        t the, 2prior written approval of Lessor. Any
subsidiary of Lessee or Guarantor without
                                    e a
                                  H 29 to the Leased Assets or a discrete depart-
permitted management agreement pertaining
meat or service of the Hospital will begsubject and subordinate to this Lease and the
                                     u relieve Lessee of any liability or obligations
rights of Lessor hereunder and willAnot
hereunder.

ARTICLE 33. CERTAIN AFI’ER-ACQUIRED REAL PROPERTY AS
             PART OF THE LEASED ASSETS

       Any health care facility within Coahoma County, Mississippi acquired by Lessee
during the Lease Term utilizing a transfer of any licensed beds of the Hospital will
become part of the Premises, and all buildings, structures, improvements, machinery,
equipment and other property which is constructed, placed or installed in or upon such
health care facility as an addition to, or as a substitute for or in renewal or replacement
of, any buildings, structures, improvements, furnishings, equipment or other property
constituting part of the Leased Assets will (unless Lessor and Lessee otherwise provide
by signed written agreement directed to a specific item) become part of the Leased
Assets without any further act or deed.




                                             38
                                           conﬁdential
Case 3:18-bk-05665      Doc 314 Filed Heather
                                      10/12/18FergusonEntered 10/12/18 17:23:06     Desc Main
                               Document       Page
                                     Aug 29, 2016     75 of 116
                                                  16:26
                                           conﬁdential
                                         Heather Ferguson
                                        Aug 29, 2016 16:26
ARTICLE 34. IN GENEIL~tL

       34.1 Relationships of Parties. Nothing contained in this Lease will be deemed
or construed by the parties hereto or by any third party to create the relationship of
principal and agent or partnership or joint venture or of any association between Lessor
and Lessee (or Guarantor), and no provision contained in this Lease nor any acts of the
parties hereto will be deemed to create any relationship between Lessor and Lessee (or
Guarantor) other than the relationship of lessor and lessee.

       34.2 Rights and Remedies. It is the intention of the parties specifically to set
forth their respective rights and remedies in the specific provisions of this Lease. How-
ever, whe.-e no specific remedy has been provided by the terms of this Lease, both
Lessor and Lessee will retain their right to damages, specific performance or other
appropriate relief. The party who successfully litigates any dispute arising under, or to
enforce any provision of, this Lease will be entitled to reasonable attorneys’ fees and
expenses incurred at the trial, arbitration or appellate level.

       34.3 Successors. This Lease will be binding upon and inure to the benefit of
the parties hereto and their respective legal representatives, successors and permitted
assigns, and the respective successor governing boards of Lessor, Lessee and Guarantor.

       34.4 Cooperation. The parties agree to pursue and perform with all due

                                                  t i al on
diligence all acts, applications, authorizations and consents necessary or convenient to
                                            en gus :26
the fulfillment of the terms, covenants, conditions and provisions of this Lease, and to
                                           d
                                         ﬁ er 16
execute any and all documents incident thereto.
                                      n
                                  co er F This
       34.5 Entire Agreement; Amendment.               16Lease contains the entire agreement
                                         h          0
                                       trespect, 2to the subject matter hereof, and no other
of Lessor, Lessee and Guarantor with
                                   e a      9 or promise made by any party, or to any
                                 H
agreement, proposal, bid. response,
                                          2
                                    statement
                                      g whether oral or written, which is not contained
employee, officer or agent of any party,
                                  Auamendment or modification of this Lease will be
herein will be binding c: valid. No
binding on the parties unless it is in writing and executed by each of Lessor, Lessee and
Guarantor.

       34.6 Severability. Each and every provision of this Lease is severable from each
other provision. If any provision is determined to be invalid or in violation of any
applicable law or regulation, the same may be amended to the extent needed to comply
therewith and the existence of such invalid provision or violation will not in any manner
affect or invalidate any other provision of this Lease.

       34.7 Interpretation. In this Lease, unless the conte~ otherwise requires:
(a) references to "Articles" and "Sections" are to the Articles or Sections of this Lease,
and references to "Schedules" are to the Schedules annexed hereto and made a part
hereof; (b) references to any party to this Lease includes references to its respective
successors and permitted assigns; (c) references to a judgment includes references to any
order, writ, injunction, decree, determination or award of any court or tribunal;
(d) references to a person or entity includes references to any individual, company, body

                                              39
                                           conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06      Desc Main
                              Document       Page
                                    Aug 29, 2016     76 of 116
                                                 16:26
                                          conﬁdential
                                        Heather Ferguson
                                       Aug 29, 2016 16:26
corporate, association, partnership, firm, joint venture, trust or governmental agency;
(e) any of the terms defined herein may, unless the context requires otherwise, be used
in the singular or the plural depending on the reference; (f) the masculine pronoun
includes the feminine and the neuter, as appropriate in the context; (g) with respect to
any matter or thing, the terms "including" or "includes" mean including but not limited to
such matter or thing; and (h) references to Lessor’s "knowledge after due inquiry" means
Lessor’s know.ledge after due inquiry of the Chief Executive Director of the Hospital.
The divisions of this Lease into articles, sections and subsections and the use of captions
and headings in connection therewith are solely for convenience and will have no legal
effect in construing the provisions of this Lease.

      34.8 Multiple Originals. This Lease may be executed in several counterparts,
each of which will be deemed to be an original.

       34.9 Applicable Law. This Lease will be governed by and construed in accor-
dance with the laws of the State of Mississippi without reference to its principles of
conflict of laws.

      34.10 Memorandum of Lease. The parties agree to execute a short form
Memorandum of Lease in recordable form which either party may record in the office of
the Coahoma County Clerk.


                                               i al on
      In Witness Whereof, the undersigned have executed this Lease on the date first
                                             t
above written.
                                        d en gus :26
                                     n ﬁ er 16
Attest:                                  r F 16
                                  co eLessor:
                                   a th , 20
                                 He g 2Coahoma
                                         9         County, Mississippi, acting through

                                  Au
                                        the Coahoma County Board of Supervisors




Attest:                                   Lessee:

                                          Clarksdale HMA, Inc.




                                          Its:




                                             40
                                          conﬁdential
Case 3:18-bk-05665     Doc 314 Filed Heather
                                     10/12/18FergusonEntered 10/12/18 17:23:06    Desc Main
                              Document       Page
                                    Aug 29, 2016     77 of 116
                                                 16:26
                                       conﬁdential
                                     Heather Ferguson
                                    Aug 29, 2016 16:26
Attest:                                Guarantor:

                                       Health Management Associates, Inc.




                                        t i al on
                                     den gus :26
                                  n ﬁ er 16
                               co er F 16
                                a th , 20
                              He g 29
                               Au




                                          41
                                       conﬁdential
Case 3:18-bk-05665   Doc 314 Filed Heather
                                   10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                            Document       Page
                                  Aug 29, 2016     78 of 116
                                               16:26
                                                        conﬁdential
                                                      Heather Ferguson
                                                     Aug 29, 2016 16:26
STATE OF M_ISSISSIPPI
COUNTY OF COAHOMA



      Personally appeared before me, the undersigned authority in and for the said
County and State, qn ~~ day of December, 1995, within my jurisdiction, the
within named ~/dzt¢~.              and ffiz,~z~,~ ff.~/v.t.. , who acknowledged that they
are the i’~_,~ffA~£’         and ~...~_.~ /          , respectively, of the Coahoma County
Board of Supervisors, a corporate body politic, and that for and on behalf of the said
corporate body politic, and as its act and deed they executed the above said foregoing
instrument, after first having been duly authorized by said corporate body politic to do
SO.




                                                                          (NOTARY PUBLIC)

My commission expires:



(Affix official seal, if applicable)

                                            t i al on
                                        d en gus :26
                                     n ﬁ er 16
STATE OF ~M_.ISSISSIPPI
                                  co er F 16
                                     th , 20
COUNTY OF COAHOMA
                                    a
                                He g 29
    Personally appeared befo~ me,uthe undersigned authority in and for the said
                                  Aof December, 1995, within my jurisdiction, the
County and State, on this ,,Zo° day
within named ~,t,./ ~ [~//~~-~ anti                  /"~a~      L..fi,n-ff-;., who acknowledged that they
are the, ~ "y~---~’~--" ~ .,~,c)e t4z3.             , respectively, of Clarksdale HMA, Inc.,
a M_ississippi corporation, and that for and ~¢n behalf of the said corporation, and as its
act and deed they executed the above said foregoing instrument, after first having been
duly authorized by said corporation to do so.




                                                                          (NOTARY PUBLIC)

My commission expires:
      Notary Public State of Mlaslsslppl At Largo
      My Commiaaion Expires: January 12, 2000
                                         TTI. INC.


(Affix official seal, if applicable)


                                                          42
                                                        conﬁdential
Case 3:18-bk-05665                 Doc 314 Filed Heather
                                                 10/12/18FergusonEntered 10/12/18 17:23:06          Desc Main
                                          Document       Page
                                                Aug 29, 2016     79 of 116
                                                             16:26
                                                    conﬁdential
                                                  Heather Ferguson
                                                 Aug 29, 2016 16:26


STATE OF MASSISSIPPI
COUNTY OF COAHOMA



       Personally appeared befor~me, the undersigned authority in and for the said
County and State, on this ~.Y -~ay of Dec.ember, 1995, within my jurisdiction, the
within named ~’a,. / ~ ’~/and /~ Z. S’,,,,./¢,., who acknowledged that they
are the ~g~_. ~ ~.           and .~-.~/-~.,..       , respectively, of Health Management
Associates, Inc~, ~-]3-~laware corporation, aCad zhat for and on behalf of the said corpora-
tion, and as its act and deed they executed the-above said foregoing instrument, after
first having been duly authorized by said corporation to do so.




                                                                      (NOTARY PUBLIC)

My commission expires:
   Notary Public State of Mississippi At Large
   My Commission Expires: January ~2, 2000
   BONOEO THRU HEIDEN-MARCHE’I’TI, INC.



(Affix official seal, if applicable)
                                                       t i al on
                                                   d en gus :26
                                                 nﬁ er 16
                                              co er F 16
                                               a th , 20
                                             He g 29
                                              Au




                                                      43
                                                    conﬁdential
Case 3:18-bk-05665             Doc 314 Filed Heather
                                             10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                                      Document       Page
                                            Aug 29, 2016     80 of 116
                                                         16:26
                                            conﬁdential
                                          Heather Ferguson
                                         Aug 29, 2016 16:26
                                  TABLE OF SCHEDULES


      Schedule   1.1(b)       Assumed Liabilities: Current Liabilities
      Schedule   l.l(c)       Assumed Liabilities: Notes Payable
      ScheduLe   1.1(d)       Assumed Liabilities: Capitalized Leases
      Schedule   1.2          Closing Balance Sheet
      Schedule   1,4          Contracts
      Schedule   1.5          Excluded Assets
      Schedule   1,11         Permitted Encumbrances
      Schedule   1,12         Real Property
      Schedule   3,3          Lessee’s Employee Handbook
      Schedule   9.5          Financial Statement Matters
      Schedule   9.6          Additional Material Liabilities
      Schedule   9.8          Medicare Participation; Accreditation
      Schedule   9.9          Regulatory Compliance
      Schedule   9.12         Insurance
      Schedule   9.14         Employee Relations
      Schedule   9.15         Litigation or Proceedings
      Schedule   9. ,17       Medical Staff Matters
      Schedule   9.18         Subsequent Results
      Schedule   9.19         Environmental Matters
      Schedule   t3.1         Lessor’s Equipment
                                              t i al on
      Schedule   30.1
                                            en gus :26
                              Form of Annual Report
                                          d
      Schedule   30.9                    ﬁ er 16
                              Educational AffJJiations
                                       n
                                    co er F 16
                                     a th , 20
                                   He g 29
                                    Au




                                            conﬁdential
Case 3:18-bk-05665        Doc 314 Filed Heather
                                        10/12/18FergusonEntered 10/12/18 17:23:06   Desc Main
                                 Document       Page
                                       Aug 29, 2016     81 of 116
                                                    16:26
 PREPARED BY AND WHEN                                     REVIEW FOR COMPLIANCE WITH
 RECORDED RETURN TO:                                      M ISSISSIPPI RECORDING STATUTE
                                                          ONLY BY:
Bradley Arant Boult Cummings LLP                          Baker, Donelson, Bearman, Caldwell and Berkowitz, P.C.
Attn: Stephen T. Braun and Rob C lement (MS Bar # 6294)   Attn: WilliamS. Mendenhall (MS Bar#2869)
1600 Division Street, Suite 700                           One Eastover Center
Nashville, TN 37203                                       I 00 Vision Drive, Suite 400
615.252.2300                                              Jackson, Mississippi 39211
                                                          60 1.35 1.2400



 Assignor·'s Address:                                     Assignee's Address:
C larksdale l-IMA, LLC                                    C larksdale Regional Medical Center, Inc.
4000 Merid ian Bou levard                                 172 1 Midpark Road, Suite 8200
Franklin, Tennessee 37067                                 Knoxvil le, Tennessee 3792 1
Attention: Genera l Counse l                              Attention: Chief Executive Officer
615.465.7000                                              865.269.407 4


                           ASSIGNMENT AND ASSUMPTION OF LEASE

        THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this "Agreement") is made and
entered into effective as of November I, 20 17 (the "Effective Date"), by and between CLARKSDALE
HMA, LLC (f/ k!a C larksda le HMA, Inc.), a Mississippi limited liability company ("Assignor"), and
CLARKSDALE REGIONAL MEDICAL CENTER, INC., a T ennessee nonprofit corporation
("Assignee").

        RECITALS:

        A.      As of the date hereof, Ass igno r has conveyed to Assignee cettain assets owned by
Ass ignor, as more particu larly described in and as contemplated by that certain Amended and Restated
Asset Purchase Agreement dated as of Apri l 27, 201 7, by and between CHS/Commu nity Health Systems,
Inc., a Delaware corporation, a nd Curae Health, Inc., a Tennessee nonprofit corporation (as may be
amended, amended a nd restated, or supplemented, the " Purchase Agreement"). Any cap italized terms




Case 3:18-bk-05665        Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                           Desc Main
                                 Document    Page 82 of 116
 used but not otherwise defined in this Agreement shall have the same meanings herein as ascribed to such
 terms in the Purchase Agreement.

         B.       Pursuant to the Purchase Agreement, Assignor has agreed to assign to Assignee all of
 Assignor's rights under that certain Lease Agreement dated December 28, 1995 (the "Original Lease"),
 by and among Coahoma County, Mississ ippi, acting through the Coahoma County Board of Supervisors,
 Assignor, and Health Management Associates, Inc., as amended by that certain Amendment to Lease
 Agreement dated December 15, 1998 (the "Amendment") (the Original Lease and the Amendment are
 referred to herein, collectively, as the "Hospital Lease"), which Original Lease was filed of record on
 December 29, 1995, in Book 719, page 127 of the land records of Coahoma County, Miss issippi, and
 which Amendment was filed of record on December 22, 1998, in Book 77 1, page 185 of the land records
 of Coahoma County, Mississippi.

         C.      Pursuant to the Purchase Agreement, Assignee has agreed to assume and perform all
 obligations of Assignor which accrue or arise after the Effective Time under the Hospital Lease.

        AGREEMENT:

        NOW, THEREFORE, for good and valuable consideration, the receipt and suffic iency of which
are hereby acknowledged, the parties hereby agree as foll ows:

         1.     ASSIGNMENT. Assignor hereby irrevocably grants, sells, ass igns, transfers, conveys
and sets over unto Assignee, its successors and assigns, all of Assignor's right, title and interest under, in
and to the Hospital Lease.

         2.       ASSUMPTION. Assignee hereby accepts, as of the Effective Time, the forgoing
assignment and expressly assumes and agrees to pay, perform and/or discharge al l obligations of Assignor
which accrue or arise after the Effective Time under the Hospital Lease, subject to the limitations
contai ned herein and in the Purchase Agreement.

          3.      EXCLUDED LIABILITillS. The Excluded Liabilities are expressly excluded from the
obl igations being assumed by Assignee under this Agreement.

        4.       THIRD PARTY RIGHTS. Assignee's assumption of the Hospital Lease from
Assignor, to the extent provided herein, shall not enlarge the rights of any third party under the Hospital
Lease; nor shall it prevent Assignee, with respect to any party other than Assignor, from contesting or
disputing any liability, or the terms and provisions of the Hospital Lease.

         5.       FURTHER ASSURANCES. Each of Assignor and Ass ignee agree to execute such
other documents and take such other actions as may be reasonably necessary or des irable to confirm or
effectuate the assignment and assumption contemplated hereby.

        6.      BINDING EFFECT. This Agreement and the covenants and agreements herein
contained shall be binding upon and inure to the benefit of the parties hereto and the ir respective
successors and assigns.

        7.         NO MODIFICATION OF PURCHASE AGREEMENT. Th is Agreement is de livered
pursuant to the Purchase Agreement and is subject in a ll respects to the provisions thereof and is not
meant to a lter, enlarge or otherw ise modify the provisions of the Purchase Agreement. The parties hereto
hereby recognize and confirm that the ir execution of this Agreement shall not discharge or otherw ise
mod ify the representations, warranties, rights, and obligations of the Assignor and Assignee under the



                                                     -2-
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                       Desc Main
                                  Document    Page 83 of 116
 Purchase Agreement. This Agreement is subject and subordinate to all of the terms and provis ions of the
 Purchase Agreement, and to the extent of any conflict between the terms of this Agreement and the terms
 of the Purchase Agreement, the terms of the Purchase Agreement shall prevai l.

         8.       MODIFICATION. This Agreement may be modified or supplemented only by written
 agreement of the parties hereto.

          9.       EXECUTION I COUNTERPARTS. T his Agreement may be executed in two or more
 counterparts, each of which shall be deemed to be an original and all of w hich taken together shall
 constitute one and the same instrument. T he exchange of copies of this Agreement and of s ignature pages
 by facs imile transmission, by electron ic mai l in " portable doc ument format" (". pdf') form , or by any
 other electronic means intended to preserve the orig inal graphic and picto rial appearance of a document,
 or by a comb ination of such means, shal l constitute effective execution and delivery of this Agreement.



                                    [SIGNATURE PAGE FOLLOWS]




                                                    -3-
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                     Desc Main
                                  Document    Page 84 of 116
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 85 of 116
           IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the date
  set forth above.


                                         ASSIGNOR:

                                         CLARKSDALE HMA, LLC


                                         By:_ _ _ _ _ _ _ _ __ _
                                         Name:._ _ _ _ _ _ __ _ __
                                         Title:._ _ _ _ __ _ _ _ __ _


                                         ASSIGNEE:

                                         CLARKSDALE REGIONAL MEDICAL CENTER,
                                         INC.


                                         ~~~.@~
                                         Title:_~----"~~Sif----------




                                                -4-

Case 3:18-bk-05665      Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                               Document    Page 86 of 116
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 87 of 116
  STATE OF _____________
  COUNTY OF -------- - -

       Personally appeared before me, the undersigned authority in and for the said county and state, on this
             day   of     October,   2017,     withi n    my      jurisdiction,    the    within      named
                                              who      acknowledged       to    me     that    he/she      is
                                   of CLARKSDALE HMA, LLC, a Mississippi limited liability
  company, and that for and on behalf of said limited liability company, and as its act and deed, he/she
  executed the above and foregoing instrument, after first having been duly authorized by said limited
  liabil ity company so to do.



                                               Notary Public



  STATE oF      rtnneSSR£
  COUNTYOF ~/VU
            ~=  oX~---

      Personally appeared before me, the undersigned authori ty in and for the said county and state, on this
  ?Jbhl   day      of   October,     20 17,    within    my       jurisdi ction,   the    within      named
  ~hftJ1tda.pf                                who     acknowledged         to    me    that    he/she      is
       St                          of CLAR KSDALE REGIONAL MEDICAL CENTER, INC., a
  Tennessee nonprofit corporation, and that for and on behalf of said corporation, and as its act and deed,
  he/she executed the above and foreg · ng instrument, after first having been duly authorized by said
  corporation so to do.




                                                     -5-
      7/3963630.3

Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                        Desc Main
                                  Document    Page 88 of 116
                                   EXHIBIT D

                               Cash Flow Projections




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 89 of 116
Going Concern Scenario                                                                                                                                                                                                                                                                                                                                                                                                                                                                Updated 10/12/2018




Curae Health
Clarksdale
Cash Flow Forecast - Through February 2019


    Week Ending                                         Footnotes       10/12/18           10/19/18            10/26/18            11/02/18            11/09/18             11/16/18            11/23/18            11/30/18             12/07/18            12/14/18              12/21/18            12/28/18           01/04/19            01/11/19           01/18/19            01/25/19           02/01/19            02/08/19           02/15/19            02/22/19           Total
Receipts
    Northwest Mississippi Regional Medical Center
       Hospital operations                                 1        $       336,155 $          403,386     $        470,616 $           537,847    $        605,078 $            638,694    $        672,309 $           773,156 $           874,002 $            874,002      $      1,008,464 $         1,008,464 $        1,008,464 $          874,002    $       840,387 $           672,309 $          672,309 $           672,309    $       672,309 $           672,309 $       14,286,571
       Supplemental                                        2                       -           815,965                     -                                       -             812,954                    -                   -                   -             807,419                      -                   -                  -           797,036                   -                   -                  -            789,127                   -                   -         4,022,501
    Practice Groups                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
       Clarksdale Regional Physicians                      3                 55,026              55,026              55,026              55,026              55,026               55,026              55,026              55,026              55,026               55,026                55,026              55,026             55,026              55,026            55,026              55,026             55,026               55,026            55,026              55,026          1,100,528
                        Total receipts                                      391,181           1,274,377             525,643             592,874             660,105            1,506,674             727,336             828,182             929,028            1,736,447             1,063,490           1,063,490          1,063,490           1,726,064           895,413             727,336            727,336            1,516,463           727,336             727,336         19,409,599

Disbursements

       Other disbursements
          Salaries, Contract Labor & Benefits              4                999,710            177,727              999,710             195,315             999,710              177,727             999,710             195,315              999,710             177,727               999,710            195,315             999,710            177,727             999,710            195,315             999,710            177,727             999,710            195,315         11,862,315
          Physician Services                               5                 55,595             55,595               55,595              55,595              55,595               55,595              55,595              55,595               55,595              55,595                55,595             55,595              55,595             55,595              55,595             55,595              55,595             55,595              55,595             55,595          1,111,893
          Contract Services                                5                130,916            130,916              130,916             130,916             130,916              130,916             130,916             130,916              130,916             130,916               130,916            130,916             130,916            130,916             130,916            130,916             130,916            130,916             130,916            130,916          2,618,318
          Supplies and Other                               5                121,952            121,952              121,952             121,952             121,952              121,952             121,952             121,952              121,952             121,952               121,952            121,952             121,952            121,952             121,952            121,952             121,952            121,952             121,952            121,952          2,439,033
          Repairs and Maintenance                          6                 39,182             39,182               39,182              39,182              39,182               39,182              39,182              39,182               39,182              39,182                39,182             39,182              39,182             39,182              39,182             39,182              39,182             39,182              39,182             39,182            783,647
          Rents & Leases                                   7                       -                  -                    -             45,064                  -                      -                   -             45,064                     -                   -                     -            45,064                    -                  -                   -                  -             45,064                   -                   -                  -           180,256
          Telephone & Utilities                            8                       -                  -                    -             86,433                  -                      -                   -             86,433                     -                   -                     -            86,433                    -                  -                   -                  -             86,433                   -                   -                  -           345,733
          Insurance                                        9                       -                  -                    -             63,627                  -                    -                     -             63,627                     -                   -                     -            63,627                    -                  -                   -                  -             63,627                   -                   -                  -           254,507
          Taxes & Assessments                              10                      -                  -             192,470                    -                 -               192,470                    -                   -                    -            246,055                      -                  -                   -                  -            192,589                   -                   -                  -            192,589                   -         1,016,173
          Other operating                                  11                13,811             13,811               13,811              13,811              13,811               13,811              13,811              13,811               13,811              13,811                13,811             13,811              13,811             13,811              13,811             13,811              13,811             13,811              13,811             13,811            276,213
          IT                                               12                      -                  -                    -            256,023                    -                    -                   -             66,344                     -                   -                     -                  -             66,344                   -                   -                  -             66,344                   -                   -                  -           455,055
          Bankruptcy Fees                                  13                      -            75,000                     -                   -                 -                      -            102,500                    -                    -                   -              102,500                   -                   -                  -            102,500                   -                   -                  -            102,500                   -           485,000
                  Subtotal other disbursements                            1,361,165            614,183            1,553,635           1,007,917           1,361,165              731,653           1,463,665             818,238            1,361,165             785,237             1,463,665            751,894           1,427,510            539,183           1,656,254            556,770           1,622,634            539,183           1,656,254            556,770         21,828,142

       MidCap Facility Interest                                                    -                   -                   -             30,000                     -                   -                   -                    -             30,000                      -                   -                  -                   -             30,000                   -                  -                   -             30,000                   -                  -           120,000
                       Total Disbursements                          $     1,361,165    $       614,183     $      1,553,635    $      1,037,917    $      1,361,165     $        731,653    $      1,463,665    $        818,238     $      1,391,165    $        785,237      $      1,463,665    $       751,894    $      1,427,510    $       569,183    $      1,656,254    $       556,770    $      1,622,634    $       569,183    $      1,656,254    $       556,770    $    21,948,142

       Net Cash Flow                                                       (969,984)           660,194           (1,027,993)           (445,043)            (701,061)            775,022            (736,330)               9,944            (462,137)            951,210              (400,175)           311,596            (364,019)          1,156,882           (760,842)           170,565            (895,298)           947,280            (928,919)           170,565         (2,538,542)




[1]    Average weekly cash collections from June 17, 2018 - September 9, 2018, adjusted for system conversion collection projections per discussions with management
[2]    See MHAP detail schedule
[3]    Average monthly Physician group cash collections from December 2018 - July 2018 straightlined over 4 weeks.
[4]    Salaries, Contract Labor & Benefits disbursements based on June 2018 expense from the income statement.
[5]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks, but reduced by 10% due to recent expense control.
[6]    Average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[7]    Per Lease Schedule
[8]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks. Due to seasonility of historical expenses, the weekly average has been utiilized.
[9]    Per Insurance Schedule
[10]   Represents MHAP payment (payments were due quarterly in FY2018 (changed to monthly in FY2019), but have been adjusted for just a monthly payment during the last two quarters of FY2018) required to be paid to State of Mississippi. No invoice has been issued by the State for 3Q2018.
[11]   Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[12]   Based upon MedHost CapEx schedule.
[13]   Case Costs as defined below and split between the three primary entities:
       First Month
       BANKRUPTCY PROFESSIONAL FEES
            Debtor Counsel - Polsinelli                   41,667
            Special Counsel - McSween                      8,333
            FA Debtor - GlassRatner                       25,000
          Total Bankruptcy Professional Fees              75,000

       Subsequent Months
       BANKRUPTCY PROFESSIONAL FEES
          Debtor Counsel - Polsinelli                    50,000
          Special Counsel - McSween                       8,333
          FA Debtor - GlassRatner                        16,667
          Patient Care Ombudsman                          2,500
          UCC                                            25,000
         Total Bankruptcy Professional Fees             102,500




GlassRatner
                                                                                             Case 3:18-bk-05665                                                             Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                           DRAFT
                                                                                                                                                                                                                                             Privileged and Confidential
                                                                                                                                                                                                                                                                                                                                                                                 Desc Main                                                                                                    Page 1 of 2

                                                                                                                                                                                   Document    Page 90 of 116
Shutdown Scenario
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Updated 10/12/2018




Curae Health
Clarksdale
Cash Flow Forecast - Through February 2019


    Week Ending                                         Footnotes       10/12/18           10/19/18            10/26/18            11/02/18            11/09/18             11/16/18            11/23/18            11/30/18             12/07/18            12/14/18                  12/21/18               12/28/18            01/04/19               01/11/19            01/18/19           01/25/19            02/01/19               02/08/19               02/15/19            02/22/19            Total
Receipts
    Northwest Mississippi Regional Medical Center
       Hospital operations                                 1        $       336,155 $          403,386     $        470,616 $           537,847 $           605,078 $            638,694 $           672,309 $           773,156 $           537,847 $            537,847 $                672,309 $              437,001 $           437,001 $              235,308 $           201,693 $            33,615 $            33,615 $               33,615 $               33,615 $            33,615 $        7,664,325
       Supplemental                                        2                       -           815,965                     -                   -                   -                    -                   -                   -                   -                    -                        -                      -                   -                      -                   -                   -                   -                      -                      -                   -           815,965
    Practice Groups                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
       Clarksdale Regional Physicians                      3                 55,026              55,026              55,026              55,026              55,026               55,026              55,026              55,026              27,513               27,513                   27,513                 27,513     $        13,757        $        13,757     $        13,757    $         13,757    $          6,878       $          6,878       $          6,878    $          6,878            632,803
                        Total receipts                                      391,181           1,274,377             525,643             592,874             660,105              693,720             727,336             828,182             565,361              565,361                  699,822                464,514             450,758                249,065             215,449              47,372              40,494                 40,494                 40,494              40,494          9,113,093

Disbursements

       Other disbursements
          Salaries, Contract Labor & Benefits              4                999,710            177,727              999,710             195,315             999,710               75,000              75,000                  -                    -                           -                      -                   -                      -                   -                  -                   -                      -                      -                  -           2,354,875          5,877,048
          Physician Services                               5                 55,595             55,595               55,595                  -                   -                    -                   -                   -                    -                       -                      -                       -                  -                       -                  -                   -                      -                      -                  -             222,379            389,163
          Contract Services                                5                130,916            130,916              130,916                  -                   -                    -                   -                   -                    -                       -                      -                       -                  -                       -                  -                   -                      -                      -                  -             523,664            916,411
          Supplies and Other                               5                121,952            121,952              121,952                  -                   -                    -                   -                   -                    -                       -                      -                       -                  -                       -                  -                   -                      -                      -                  -             487,807            853,662
          Repairs and Maintenance                          6                 39,182             39,182               39,182                  -                   -                    -                   -                   -                    -                       -                      -                       -                  -                       -                  -                   -                      -                      -                  -             156,729            274,276
          Rents & Leases                                   7                       -                  -                    -                 -                   -                    -                   -                   -                    -                       -                      -                       -                      -                   -                  -                   -                      -                      -                  -                    -                  -
          Telephone & Utilities                            8                       -                  -                    -                 -                   -                    -                     -                 -                    -                       -                      -                       -                      -                   -                  -                   -                      -                      -                  -              86,433             86,433
          Insurance                                        9                       -                  -                    -                   -                 -                    -                   -                   -                    -                                              -                       -                      -                   -                  -                   -                      -                      -                  -                    -                  -
          Taxes & Assessments                              10                      -                  -             192,470                    -                 -                    -                   -                   -                    -              192,470                         -                       -                      -                   -                  -                   -                      -                      -                  -                    -           384,940
          Other operating                                  11                13,811             13,811               13,811              13,811                  -                    -                   -                   -                    -                   -                          -                       -                      -                   -                  -                   -                      -                      -                  -                    -            55,243
          IT                                               12                      -                  -                    -                   -                 -                    -                   -                   -                    -                   -                          -                       -                      -                   -                  -                   -                      -                      -                  -                    -                  -
          Shut Down Costs                                  13                      -                  -                    -             75,000                    -              75,000                    -             25,000               25,000                    -                        -                 50,000                       -             50,000                   -             50,000                       -                      -                  -                    -           350,000
          Bankruptcy Fees                                  14                      -            75,000                     -                   -                 -                      -            102,500                    -                    -                   -                 102,500                        -                      -                   -           102,500                    -                      -                      -           102,500                     -           485,000
                  Subtotal other disbursements                            1,361,165            614,183            1,553,635             284,126             999,710              150,000             177,500              25,000               25,000             192,470                  102,500                  50,000                   -                 50,000            102,500              50,000                   -                      -               102,500            3,831,887          9,672,176

       MidCap Facility Interest                                                    -                   -                   -             30,000                     -                   -                   -                    -             30,000                          -                      -                   -                      -             30,000                   -                   -                      -             30,000                      -                    -           120,000
                       Total Disbursements                          $     1,361,165    $       614,183     $      1,553,635    $        314,126    $        999,710     $        150,000    $        177,500    $         25,000     $         55,000    $        192,470          $       102,500        $         50,000    $              -       $         80,000    $       102,500    $         50,000    $              -       $         30,000       $       102,500     $      3,831,887    $     9,792,176

       Net Cash Flow                                                       (969,984)           660,194           (1,027,993)            278,748             (339,606)            543,720             549,836             803,182             510,361              372,891                  597,322                414,514             450,758                169,065             112,949              (2,628)             40,494                 10,494                (62,006)         (3,791,393)          (679,083)

[1]    Average weekly cash collections from June 17, 2018 - September 9, 2018, adjusted for system conversion collection projections per discussions with management
[2]    See MHAP detail schedule
[3]    Average monthly Physician group cash collections from December 2018 - July 2018 straightlined over 4 weeks.
[4]    Salaries, Contract Labor & Benefits disbursements based on June 2018 expense from the income statement.
[5]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks, but reduced by 10% due to recent expense control.
[6]    Average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[7]    Per Lease Schedule
[8]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks. Due to seasonility of historical expenses, the weekly average has been utiilized.
[9]    Per Insurance Schedule
[10]   Represents MHAP payment (payments were due quarterly in FY2018 (changed to monthly in FY2019), but have been adjusted for just a monthly payment during the last two quarters of FY2018) required to be paid to State of Mississippi. No invoice has been issued by the State for 3Q2018.
[11]   Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[12]   Based upon MedHost CapEx schedule.
[13]   Costs include securing facilities, disposal of waste products, shutdown of pharmacy, etc.
[14]   Case Costs as defined below and split between the three primary entities:
       First Month
       BANKRUPTCY PROFESSIONAL FEES
            Debtor Counsel - Polsinelli                       41,667
            Special Counsel - McSween                          8,333
            FA Debtor - GlassRatner                           25,000
          Total Bankruptcy Professional Fees                  75,000

       Subsequent Months
       BANKRUPTCY PROFESSIONAL FEES
          Debtor Counsel - Polsinelli                    50,000
          Special Counsel - McSween                       8,333
          FA Debtor - GlassRatner                        16,667
          Patient Care Ombudsman                          2,500
          UCC                                            25,000
         Total Bankruptcy Professional Fees             102,500




GlassRatner
                                                                                             Case 3:18-bk-05665                                                             Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                           DRAFT
                                                                                                                                                                                                                                             Privileged and Confidential
                                                                                                                                                                                                                                                                                                                                                                                            Desc Main                                                                                                             Page 1 of 2

                                                                                                                                                                                   Document    Page 91 of 116
New Operator Scenario
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Updated 10/12/2018




Curae Health
Clarksdale
Cash Flow Forecast - Through February 2019


    Week Ending                                         Footnotes       10/12/18           10/19/18            10/26/18            11/02/18            11/09/18             11/16/18            11/23/18            11/30/18               12/07/18               12/14/18               12/21/18           12/28/18               01/04/19               01/11/19               01/18/19           01/25/19               02/01/19               02/08/19               02/15/19            02/22/19            Total
Receipts
    Northwest Mississippi Regional Medical Center
       Hospital operations                                 1        $       336,155 $          403,386     $        470,616 $           537,847 $           605,078 $            638,694 $           672,309 $           773,156 $             537,847 $              537,847 $              672,309 $          437,001 $              437,001 $              235,308 $              201,693 $            33,615 $               33,615 $               33,615 $               33,615 $            33,615 $        7,664,325
       Supplemental                                        2                       -           815,965                     -                   -                   -                    -                   -                   -                     -                      -                      -                  -                      -                      -                      -                   -                      -                      -                      -                   -           815,965
    Practice Groups                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
       Clarksdale Regional Physicians                      3                 55,026              55,026              55,026              55,026              55,026               55,026              55,026              55,026                27,513                 27,513                 27,513             27,513        $        13,757        $        13,757        $        13,757    $         13,757       $          6,878       $          6,878       $          6,878    $          6,878            632,803
                        Total receipts                                      391,181           1,274,377             525,643             592,874             660,105              693,720             727,336             828,182               565,361                565,361                699,822            464,514                450,758                249,065                215,449              47,372                 40,494                 40,494                 40,494              40,494          9,113,093

Disbursements

       Other disbursements
          Salaries, Contract Labor & Benefits              4                999,710            177,727              999,710             195,315             999,710               75,000              75,000                   -                      -                          -                  -                      -                      -                      -                  -                      -                      -                      -                  -                    -         3,522,173
          Physician Services                               5                 55,595             55,595               55,595                  -                   -                    -                   -                    -                      -                      -                    -                        -                  -                          -                  -                      -                      -                      -                  -             222,379            389,163
          Contract Services                                5                130,916            130,916              130,916                  -                   -                    -                   -                    -                      -                      -                    -                        -                  -                          -                  -                      -                      -                      -                  -             523,664            916,411
          Supplies and Other                               5                121,952            121,952              121,952                  -                   -                    -                   -                    -                      -                      -                    -                        -                  -                          -                  -                      -                      -                      -                  -             487,807            853,662
          Repairs and Maintenance                          6                 39,182             39,182               39,182                  -                   -                    -                   -                    -                      -                      -                    -                        -                  -                          -                  -                      -                      -                      -                  -             156,729            274,276
          Rents & Leases                                   7                       -                  -                    -                 -                   -                    -                   -                    -                      -                      -                    -                        -                      -                      -                  -                      -                      -                      -                  -                    -                  -
          Telephone & Utilities                            8                       -                  -                    -                 -                   -                    -                     -                  -                      -                      -                    -                        -                      -                      -                  -                      -                      -                      -                  -              86,433             86,433
          Insurance                                        9                       -                  -                    -                   -                 -                    -                   -                    -                      -                                           -                        -                      -                      -                  -                      -                      -                      -                  -                    -                  -
          Taxes & Assessments                              10                      -                  -             192,470                    -                 -                    -                   -                    -                      -               192,470                     -                        -                      -                      -                  -                      -                      -                      -                  -                    -           384,940
          Other operating                                  11                13,811             13,811               13,811              13,811                  -                    -                   -                    -                      -                    -                      -                        -                      -                      -                  -                      -                      -                      -                  -                    -            55,243
          IT                                               12                      -                  -                    -                   -                 -                    -                   -                    -                      -                    -                      -                        -                      -                      -                  -                      -                      -                      -                  -                    -                  -
          Bankruptcy Fees                                  13                      -            75,000                     -                   -                 -                      -            102,500                       -                      -                  -               102,500                       -                      -                      -           102,500                       -                      -                      -           102,500                     -           485,000
                  Subtotal other disbursements                            1,361,165            614,183            1,553,635             209,126             999,710               75,000             177,500                   -                      -               192,470                102,500                   -                      -                      -               102,500                   -                      -                      -               102,500            1,477,011          6,967,301

       MidCap Facility Interest                                                    -                   -                   -             30,000                     -                   -                   -                      -             30,000                          -                  -                      -                      -             30,000                      -                      -                      -             30,000                      -                    -           120,000
                       Total Disbursements                          $     1,361,165    $       614,183     $      1,553,635    $        239,126    $        999,710     $         75,000    $        177,500    $              -       $         30,000       $       192,470        $       102,500    $              -       $              -       $         30,000       $       102,500    $              -       $              -       $         30,000       $       102,500     $      1,477,011    $     7,087,301

       Net Cash Flow                                                       (969,984)           660,194           (1,027,993)            353,748             (339,606)            618,720             549,836             828,182               535,361                372,891                597,322            464,514                450,758                219,065                112,949              47,372                 40,494                 10,494                (62,006)         (1,436,518)         2,025,793

[1]    Average weekly cash collections from June 17, 2018 - September 9, 2018, adjusted for system conversion collection projections per discussions with management
[2]    See MHAP detail schedule
[3]    Average monthly Physician group cash collections from December 2018 - July 2018 straightlined over 4 weeks.
[4]    Salaries, Contract Labor & Benefits disbursements based on June 2018 expense from the income statement.
[5]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks, but reduced by 10% due to recent expense control.
[6]    Average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[7]    Per Lease Schedule
[8]    Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks. Due to seasonility of historical expenses, the weekly average has been utiilized.
[9]    Per Insurance Schedule
[10]   Represents MHAP payment (payments were due quarterly in FY2018 (changed to monthly in FY2019), but have been adjusted for just a monthly payment during the last two quarters of FY2018) required to be paid to State of Mississippi. No invoice has been issued by the State for 3Q2018.
[11]   Based upon the average monthly expenses April 2018 - June 2018 straightlined over 4 weeks.
[12]   Based upon MedHost CapEx schedule.
[13]   Costs include securing facilities, disposal of waste products, shutdown of pharmacy, etc.
[14]   Case Costs as defined below and split between the three primary entities:
       First Month
       BANKRUPTCY PROFESSIONAL FEES
            Debtor Counsel - Polsinelli                       41,667
            Special Counsel - McSween                          8,333
            FA Debtor - GlassRatner                           25,000
          Total Bankruptcy Professional Fees                  75,000

       Subsequent Months
       BANKRUPTCY PROFESSIONAL FEES
          Debtor Counsel - Polsinelli                    50,000
          Special Counsel - McSween                       8,333
          FA Debtor - GlassRatner                        16,667
          Patient Care Ombudsman                          2,500
          UCC                                            25,000
         Total Bankruptcy Professional Fees             102,500




GlassRatner
                                                                                             Case 3:18-bk-05665                                                             Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                             DRAFT
                                                                                                                                                                                                                                               Privileged and Confidential
                                                                                                                                                                                                                                                                                                                                                                                                Desc Main                                                                                                                Page 1 of 2

                                                                                                                                                                                   Document    Page 92 of 116
                                    EXHIBIT E-1

                       Clarksdale Contracts That May Be Rejected




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                            Document    Page 93 of 116
                   CLARKSDALE REGIONAL MEDICAL CENTER, INC.
              TABLE OF UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                 Counterparty             Contract Description           Proposed Cure
                                                                            Amount
                Abbott Point of Care     Laboratory service Agreement       $1,236.00

              Aderonke Adefisayo MD         Physician Employment              0.00
                                                 Agreement
                                            (Pediatric Hospitalist)

               Advanced Sterilization        Service Agreement                0.00
               Products Services, Inc.     (Maintenance Sterrad NX
                Johnson & Johnson         #Hydrogen Peroxide Plasm
               Advanced Sterilization           Sterilization)

               Air Gas Midsouth, Inc.         Service Agreement            $11,900.00
                                               (Cylinder Rental)

                 Airgas USA, LLC         Purchase of Cylinder and Bulk        0.00
                                                      Gas

               All Source Recruiting          Staffing Agreement              0.00
               Group, Inc. dba Ardor              (Therapist)
                 Health Solutions
                Alliance Oncology          Sales Imaging, Computer            0.00
                                            Tomography Guidance

                 Aman Munir, MD             Physician Employment              0.00
                                                 Agreement

               American National Red          Service Agreement            $84,851.14
                      Cross              (Purchase of Blood Products)

                 Andrea Smith, MD            Professional Services            0.00
                                                  Agreement
                                            (Interpretive Services)

                 Martin A. Andrew            Professional Services            0.00
                                          (Medical Director Pathology
                                                 Laboratory)

               Martin A. Andrew, MD        Independent Contractors            0.00
                                                   (PSA)

               Associated Pathologists   External Peer Review Services        0.00
                  Laboratory, P.A.                (Pathology)

                   Atmos Energy              Service Agreement              $6,413.55
                    Corporation            (Spot Gas Sales Service)


              Ayers Martin Enterprises       Professional Services            0.00
              dba MidSouth Pathology              Agreement



 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                   Document    Page 94 of 116
                 Counterparty               Contract Description           Proposed Cure
                                                                              Amount
                                          (Exclusive Pathology Services)

                 Baxter Healthcare             Service Agreement             $46,577.04
                   Corporation              (Maintenance Spectrum IV
                                                     Pumps)

               Bayer Healthcare, LLC           Service Agreement              $3,629.10
                                            (Maintenance CT Injection
                                                    System)

                  Bayer U.S., LLC             Service Agreement                 0.00
                                           (Maintenance MR Injection
                                                    System)

                  Beckman Coulter         Laboratory Service Agreement        $4,202.00

                  Biomerieux, Inc.                  Contract                  $8,723.54

                 Biomerieux, Inc.               Placed Equipment                0.00
               Healthtrust Purchasing         (Vidas 3 Analyzer for
                       Group                   Procalcitonin Test)

                  Bio-Reference                   Reference Lab              $18,866.00
                 Laboratories, Inc.                (Pathology)

                  Cable One, Inc.              Service Agreement                0.00
                                            (Digital Cable Services &
                                                     Internet)

                Carrier Commercial             Service Agreement             $12,817.40
                      Service                 (Maintenance Cooling
                                                    Systems)

              Central Defense Services,    Security Services Agreement          0.00
                        LLC

                  Charles Meyers                  Lawn Service                  0.00

              CHCT Mississippi, LLC            Real Property Lease              0.00

                     ChemTreat                 Service Agreement              $6,159.52
                                           (Maintenance Facility Water
                                                    System)

              CHG-Meridian USA Corp            Service Agreement             $12,255.56
                                             (Accudose Main Cabinet
                                               Wireless Scanners)


                   CHG-Meridian                Service Agreement                0.00
                                             (Accudose/Ref Lock HC
                                                Locking Drawer)



                                                        2
 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                   Document    Page 95 of 116
                  Counterparty                Contract Description          Proposed Cure
                                                                               Amount
                   CHSPC Leasing                  Equipment Lease             $686,035.00

                     Cintas Corp.           EVS Rental Services for Floor      $5,240.40
                                                       Mats
              Clarksdale Country Club           Real Property Lease            $2,168.00
                    Apartments                  (Apartment Rental)

                Clarksdale Municipal           Sales Hospital Services           0.00
                   School District          (Speech/Occupational/Physical
                                                      Therapy)

                 CMS Imaging, Inc.          Service-Maintenance Imaging       $32,121.76
                                                    Konica Panels
              Coahoma County Board of            Real Property Lease             0.00
                    Supervisors               (Hospital Building Lease)

               Cornerstone DME, LLC         Product Placement of Durable         0.00
                                               Medical Equipment and
                                                      Supplies

                Crown Health Care                Service Agreement            $75,027.93
               Laundry Services, LLC        (Laundry and Linen Services)

              Deep South Physics PLLC            Service Agreement             $4,730.13
                                                 (Physics Services)

                   De Lage Landen                 Equipment Lease                0.00

              Dothan Security, Inc. d/b/a         Service Agreement           $179,141.21
                  Security Services         (Security Management Services
                                                        (CHS)

                   Energy Systems               Service Agreement              $570.00
                   Southeast, LLC             (Maintenance Generators)

                 Faseeh Hadidi, MD              Professional Services            0.00
                                                     Agreement
                                              (Stroke Program Medical
                                                      Director)

                 Faseeh Hadidi, MD            Call Coverage Agreement            0.00
                                                    (Neurology)

                  First American                  Equipment Lease                0.00
                Commercial Bancorp
                Firstline Executives           Employment Placement              0.00
                                                     Services

               Fresenius / Bio-Medical           Service Agreement            $56,384.56
                   Applications of
                   Mississippi, Inc.
               G. Davis Berryhill, MD           Professional Services            0.00
                                                     Agreement

                                                         3
 65659937.1
Case 3:18-bk-05665           Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                    Document    Page 96 of 116
                Counterparty             Contract Description          Proposed Cure
                                                                          Amount
                                           (Interpretive Services)

              GE Healthcare Finance          Equipment Lease              $9,140.43
                      (FL)                    (Exera Scopes)

              GE Healthcare Finance          Equipment Lease                0.00
                      (FL)                 (Mammo Equipment)

              GE Healthcare Finance          Equipment Lease                0.00
                      (FL)                        (CT)

              GE Healthcare Finance          Equipment Lease                0.00
                      (FL)                (Anesthesia Equipment)

              GE Healthcare Finance          Equipment Lease                0.00
                      (FL)                   (Hill-Rom Beds)

               GE Healthcare (MA)        Centricity Image Archive           0.00
                                                  Services
               GE Healthcare (WI)          Service Agreement             $39,606.72
                                          (Maintenance Imaging
                                                Equipment)

               GE Healthcare (WI)          Service Agreement                0.00
                                         (Maintenance Anesthesia
                                               Equipment)

                GE Healthcare (IL)          Service Agreement            $53,101.74
                                           (Maintenance Imaging
                                               Equipment)

               General Biomedical          Service Agreement              $4,548.81
                                         (Maintenance Ventilators)



              Germfree Laboratories,        Service Agreement               0.00
                      Inc.               (Maintenance Cleanroom
                                           Equipment-Germfree
                                          Compounding Isolators)

                  GNXcor, Inc.                   Software                 $1,925.02
                                       (Maintenance Care Enterprise)
                                       (Asset Management System for
                                                Plant OPS)

              Greenbough Health and       Sales Hospital Services           0.00
               Rehabilitation Center    Inpatient Respite and Acute
                                               Care Services

                  Hargrove, Inc         Vending Services Agreement          0.00

                  Healogics Inc.        Service Agreement (Wound         $138,256.44

                                                     4
 65659937.1
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                  Document    Page 97 of 116
                  Counterparty              Contract Description            Proposed Cure
                                                                               Amount
                                           Care Management Services)
                HHS Environmental             Services Agreement                 0.00
                  Services LLC              (Housekeeping Services)

               Hunter B. Nelson, MD        Personal Services Agreement           0.00
                                          (Exclusive Radiology Services)

               Hunter B. Nelson, MD       Medical Director and Midlevel          0.00
                                                   Supervisor
                                             (Wound Care Center)

              Hunter Ben Nelson, MD            Professional Services             0.00
                                              (Interpretive Services)

                 Huong Pham, MD              Physician Recruitment               0.00
                                                   Agreement
                   Instrumentation        Laboratory Service Agreement           0.00
                     Laboratory

              Jacqueline Hampton, MD          Physician Employment               0.00
                                                   Agreement

                  Jaiyeola Adeleye            Physician Employment               0.00
                                                   Agreement

                  John Speca, MD              Physician Employment               0.00
                                                   Agreement
                                                  (Orthopedics)

                  Johnson Controls             Service Agreement              $25,930.72
                                            (Maintenance Metasys and
                                                Related Devices)

                Kendrix Evans, MD             Physician Employment               0.00
                                                   Agreement
                                                (General Surgery)

                   Konica Minolta            Maintenance Agreement               0.00
                                                 (Ortho Clinic)

              Laboratory Corporation of                Lab                    $38,435.36
                      America
              Lakeview Properties, LLC         Real Property Lease             $6,365.28
                                             (Rent-Campbell’s Clinic)

                Leasing Associates of           Equipment Lease               $27,648.88
                     Barrington                  (Lab Equipment)
                                           (Exl Chem Immuno System)

                   Life Link, LLC                Clinical Education           $10,120.00
                                          (Certification Classes in ACLS,
                                              PALS, EKG and CPR)


                                                        5
 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                   Document    Page 98 of 116
                  Counterparty              Contract Description          Proposed Cure
                                                                             Amount
                  Maha Wasef, MD             Physician Employment              0.00
                                                  Agreement

                    MalFinance             Equipment Lease/Maintenance         0.00
                  (A Neopost USA                    Agreement
                     Company)             (Neopost IN600 Postage Meter)

                     Medivators                Service Agreement            $12,757.61
                                             (Maintenance Medivator
                                              Cleaning Equipment)

                     Medworks             Nuclear Equipment Lease and       $13,395.00
                                                    Staffing

                  Mid South Waste              Service Agreement               0.00
                   Disposals, Inc.              (Waste Disposal)

                 Mid-South Medical             Service Agreement             $6,525.01
                   Imaging, LLC              (Maintenance AGFA CR
                                                     Reader)

                 MidSouth Nuclear              Service Agreement             $2,160.00
                     Services              (Nuclear Medicine Physicist
                                                    Services)

                MidSouth Pathology             Service Agreement               0.00
                                             (Pathology Department
                                               Physician Staffing)



              Mississippi Department of    Sales: Hospital Services for        0.00
                       Health              Breast and Cervical Cancer
                                                    Program

              Mississippi Department of        Service Agreement               0.00
                    Rehabilitation           (Hospital Rehabilitation
                                                    Services)

               Mississippi Emergency           Management Services          $263,260.83
              Physicians Services LLC         (Emergency Medicine)

               Mississippi Lions Eye       Recovery Access Agreement           0.00
                       Bank                          (Eye)
               Morrison Management            Management Services           $186,770.78
                 Specialists, Inc.              (Food Services)

                 MS Valley Gas Co.                                             0.00

                 Neopost Southeast          Product Lease Agreement          $1,065.73

                     Net Health               Software Purchase &            $2,806.37
                                                Implementation

                                                        6
 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06              Desc Main
                                   Document    Page 99 of 116
                 Counterparty             Contract Description          Proposed Cure
                                                                           Amount
                                              (Medhost Project)

               Nighthawk Radiology           Service Agreement               0.00

               Nihon Kohden America          Service Agreement            $26,325.27
                       Inc.                (Maintenance Sleep Lab
                                                Equipment)

                  Nikki Cager, MD           Physician Employment             0.00
                                                 Agreement

              Nuance Communications,     Interface Change for Imaging     $51,309.49
                       Inc.                          RIS
                                               (Medhost Project)

              Nuance Communications,         Transcript Services             0.00
                       Inc                  (Continue under CHS
                                                 Escription)

               Olympus America Inc.          Service Agreement             $8,369.20
                                         (Maintenance GI Endoscopy
                                                Equipment)

                    Otis Elevator            Service Agreement            $13,710.39
                                           (Maintenance Elevators)



              Pharmacy Onesource, Inc.     Professional Services             0.00
                                                  (Sentr17
                                          Migration/Implementation
                                             (Medhost Project)

              Philips Healthcare (WA)        Service Agreement            $144,277.03
                                           (Maintenance Cath Lab)

              Philips Healthcare (MA)        Service Agreement               0.00
                                          (Maintenance-Diagnostic
                                            Imaging Equipment)

               Philips Medical Capital        Equipment Lease             $44,848.51
                                         (EPIQ Ultrasound Equipment
                                                     (2))

               Philips Medical Capital        Equipment Lease                0.00
                                            (Affinity Ultrasound)

               Philips Medical Capital        Equipment Lease                0.00
                                           (Surgery PT Monitoring
                                                 Equipment)

                   Pitney Bowes              Service Agreement               0.00



                                                      7
 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                  Document    Page 100 of 116
                  Counterparty            Contract Description           Proposed Cure
                                                                            Amount
                 Priority Anesthesia          Service Agreement               0.00

                Quitman County Tax           Real Property Lease            $1,321.68
                     Collector              (Rent-Deporres Clinic)

              Rajesh Subramanya, MD         Physician Employment              0.00
                                                 Agreement
                                            (Pediatric Hospitalist)

              Region One Mental Health      Professional Services          $13,845.33
                      Center              (Mental Health Consulting)

              Richard Earl Brownstein,       Professional Services            0.00
                        MD                        Agreement
                                              (Gastroenterology)

              Richard Earl Brownstein,       Contracted Provider              0.00
                        MD                  Reassignment of EHR
                                            (Incentive Payments)

                 Sarah Perkins, FNP       NP Employment Agreement             0.00

                   Sayle Oil Co.          Outside Services Agreement        $200.00

                 SCC Soft Computer           Service Agreement             $27,020.00
                    Consultants             (Maintenance SoftLab
                                             Laboratory System)

                SCC-Soft Computer        Interface Change for SoftBank        0.00
                                                    and His
                                                (Medhost Project)
                                                  Maintenance)

                     Seng Pang            NP Employment Agreement             0.00

               Shawanda Agnew, MD          Recruitment Agreement              0.00
                                         (Aaron E. Henry Community
                                         Health Services Center, Inc.)

                 Sherrica Smith, NP       NP Employment Agreement             0.00

                  Siemens Medical            Service Agreement             $35,851.00
                 Solutions USA Inc.       (Maintenance MRI Siemens
                                                   AERA)

                Simplex Grinnell, LP         Service Agreement                0.00
                                           (Maintenance Life Safety
                                                   System)
                                                    (Fire)

                Smiths Medical, ASD            Service Agreement            $5,644.42
                                         (Software Maintenance CADD
                                            Ambulatory Pumps and

                                                      8
 65659937.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                  Document    Page 101 of 116
                  Counterparty              Contract Description           Proposed Cure
                                                                              Amount
                                                  Syringe Pumps)

                   Softscript, Inc.             Transcript Services             0.00

                Southern Duplicating          Office Equipment Lease         $18,972.00
                                                     (Copiers)

                Southern Duplicating            Service Agreement               0.00
                                              (Copier/Printer Lease &
                                               Maintenance Services)

               Specialists on Call, Inc.       Professional Services            0.00
                                                    Agreement
                                              (Specialty Consultative
                                                     Service)

                     Spetra Lab                 Service Agreement               0.00
                                           (End Stage Renal Dialysis Lab
                                                     Services)

              Stanley Security Solutions       Service Agreement              $5,544.50
                                           (Maintenance Access Control
                                                    System)

                      Stericycle                Service Agreement            $37,634.49
                                              (Pharmaceutical Waste)

                 Steris Corporation             Service Agreement            $11,082.69
                                             (Maintenance Sterilization
                                                    Equipment)

                Steritech Group, Inc.           Service Agreement               0.00
                                             (Pest Prevention Services)

                Stryker Flex Financial        Office Equipment Lease          $3,804.95

              Stryker Sales Corporation        Service Agreement             $19,943.07
                 (Stryker Endoscopy)        (Maintenance, Laproscopy
                                            Equipment (2 Laporscope,
                                             1288 Camera Head and
                                              Coupler, Cystoscope)

                 Susan Prather, FNP         NP Employment Agreement             0.00


                     Talentwise            Consumer Reporting Service           0.00
                                             (Background Screening
                                              Reports for Physician
                                                 Credentialing)

               Tunica County Board of       Sales: Hospital Services for        0.00
                    Supervisors            Inmates of Tunica County Jail



                                                         9
 65659937.1
Case 3:18-bk-05665            Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                    Document    Page 102 of 116
                Counterparty            Contract Description           Proposed Cure
                                                                          Amount
                 Tutwiler Clinic       Sales: Hospital Services for         0.00
                                       Patients of Tutwiler Clinic

                   USF Group                Service Agreement               0.00
                                      (Procure Discount on Telecom,
                                        Data, and Internet Services)

              Vernon T. Hughes, DO        Professional Services             0.00
                                             (NP Preceptor)

              Vikram Reddy Beemidi,      Physician Employment               0.00
                      MD                      Agreement

                Virtual Radiologic         Service Agreement                0.00
                   Corporation              (Teleradiologic)

                Willow Anesthesia           Locums Staffing                 0.00
                 Services, LLC               (Anesthesia)

              Yashwant Chowdhary,         Professional Services             0.00
                     MD                      (Nephrology)




                                                   10
 65659937.1
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                 Document    Page 103 of 116
                                    Exhibit E-2

                Clarksdale Contracts That May Be Assumed and Assigned




 65544948.4
Case 3:18-bk-05665   Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06   Desc Main
                           Document    Page 104 of 116
                   CLARKSDALE REGIONAL MEDICAL CENTER, INC.
              TABLE OF UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                 Counterparty             Contract Description           Proposed Cure
                                                                            Amount
                Abbott Point of Care     Laboratory service Agreement       $1,236.00

              Aderonke Adefisayo MD         Physician Employment              0.00
                                                 Agreement
                                            (Pediatric Hospitalist)

               Advanced Sterilization        Service Agreement                0.00
               Products Services, Inc.     (Maintenance Sterrad NX
                Johnson & Johnson         #Hydrogen Peroxide Plasm
               Advanced Sterilization           Sterilization)

               Air Gas Midsouth, Inc.         Service Agreement            $11,900.00
                                               (Cylinder Rental)

                 Airgas USA, LLC         Purchase of Cylinder and Bulk        0.00
                                                      Gas

               All Source Recruiting          Staffing Agreement              0.00
               Group, Inc. dba Ardor              (Therapist)
                 Health Solutions
                Alliance Oncology          Sales Imaging, Computer            0.00
                                            Tomography Guidance

                 Aman Munir, MD             Physician Employment              0.00
                                                 Agreement

               American National Red          Service Agreement            $84,851.14
                      Cross              (Purchase of Blood Products)

                 Andrea Smith, MD            Professional Services            0.00
                                                  Agreement
                                            (Interpretive Services)

                 Martin A. Andrew            Professional Services            0.00
                                          (Medical Director Pathology
                                                 Laboratory)

               Martin A. Andrew, MD        Independent Contractors            0.00
                                                   (PSA)

               Associated Pathologists   External Peer Review Services        0.00
                  Laboratory, P.A.                (Pathology)

                   Atmos Energy              Service Agreement              $6,413.55
                    Corporation            (Spot Gas Sales Service)


              Ayers Martin Enterprises       Professional Services            0.00
              dba MidSouth Pathology              Agreement



 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                  Document    Page 105 of 116
                 Counterparty               Contract Description           Proposed Cure
                                                                              Amount
                                          (Exclusive Pathology Services)

              Baptist Health Services       Hospital Payor Agreement            0.00
              Group of the MidSouth,
                        Inc.
                Baxter Healthcare              Service Agreement             $46,577.04
                   Corporation              (Maintenance Spectrum IV
                                                     Pumps)

               Bayer Healthcare, LLC           Service Agreement              $3,629.10
                                            (Maintenance CT Injection
                                                    System)

                  Bayer U.S., LLC             Service Agreement                 0.00
                                           (Maintenance MR Injection
                                                    System)

                  Beckman Coulter         Laboratory Service Agreement        $4,202.00

                  Biomerieux, Inc.                  Contract                  $8,723.54

                 Biomerieux, Inc.               Placed Equipment                0.00
               Healthtrust Purchasing         (Vidas 3 Analyzer for
                       Group                   Procalcitonin Test)

                  Bio-Reference                   Reference Lab              $18,866.00
                 Laboratories, Inc.                (Pathology)

                Blue Cross and Blue         Hospital Payor Agreement            0.00
                Shield of Mississippi
                  Cable One, Inc.              Service Agreement                0.00
                                            (Digital Cable Services &
                                                     Internet)

                Carrier Commercial             Service Agreement             $12,817.40
                      Service                 (Maintenance Cooling
                                                    Systems)

              Central Defense Services,    Security Services Agreement          0.00
                        LLC

                  Charles Meyers                  Lawn Service                  0.00

              CHCT Mississippi, LLC            Real Property Lease              0.00

                     ChemTreat                 Service Agreement              $6,159.52
                                           (Maintenance Facility Water
                                                    System)

              CHG-Meridian USA Corp            Service Agreement             $12,255.56
                                             (Accudose Main Cabinet
                                               Wireless Scanners)


                                                        2
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                  Document    Page 106 of 116
                  Counterparty                Contract Description          Proposed Cure
                                                                               Amount

                   CHG-Meridian                  Service Agreement               0.00
                                               (Accudose/Ref Lock HC
                                                  Locking Drawer)

                   CHSPC Leasing                  Equipment Lease             $686,035.00

                Cigna Health and Life         Hospital Payor Agreement           0.00
                 Insurance Company
                     Cintas Corp.           EVS Rental Services for Floor      $5,240.40
                                                       Mats
              Clarksdale Country Club           Real Property Lease            $2,168.00
                    Apartments                  (Apartment Rental)

                Clarksdale Municipal           Sales Hospital Services           0.00
                   School District          (Speech/Occupational/Physical
                                                      Therapy)

                 CMS Imaging, Inc.          Service-Maintenance Imaging       $32,121.76
                                                    Konica Panels
              Coahoma County Board of            Real Property Lease             0.00
                    Supervisors               (Hospital Building Lease)

               Cornerstone DME, LLC         Product Placement of Durable         0.00
                                               Medical Equipment and
                                                      Supplies

                Crown Health Care                Service Agreement            $75,027.93
               Laundry Services, LLC        (Laundry and Linen Services)

              Deep South Physics PLLC            Service Agreement             $4,730.13
                                                 (Physics Services)

                   De Lage Landen                 Equipment Lease                0.00

              Dothan Security, Inc. d/b/a         Service Agreement           $179,141.21
                  Security Services         (Security Management Services
                                                        (CHS)

                   Energy Systems               Service Agreement              $570.00
                   Southeast, LLC             (Maintenance Generators)

                 Faseeh Hadidi, MD              Professional Services            0.00
                                                     Agreement
                                              (Stroke Program Medical
                                                      Director)

                 Faseeh Hadidi, MD            Call Coverage Agreement            0.00
                                                    (Neurology)

                    First American                Equipment Lease                0.00
                Commercial Bancorp
               First Choice Health Plan       Hospital Payor Agreement           0.00

                                                         3
 65660797.1
Case 3:18-bk-05665           Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                   Document    Page 107 of 116
                 Counterparty             Contract Description          Proposed Cure
                                                                           Amount
               of Mississippi, LLC
               Firstline Executives        Employment Placement              0.00
                                                 Services

              Fresenius / Bio-Medical        Service Agreement            $56,384.56
                  Applications of
                  Mississippi, Inc.
              G. Davis Berryhill, MD         Professional Services           0.00
                                                  Agreement
                                            (Interpretive Services)

              GE Healthcare Finance           Equipment Lease              $9,140.43
                      (FL)                     (Exera Scopes)

              GE Healthcare Finance           Equipment Lease                0.00
                      (FL)                  (Mammo Equipment)

              GE Healthcare Finance           Equipment Lease                0.00
                      (FL)                         (CT)

              GE Healthcare Finance           Equipment Lease                0.00
                      (FL)                 (Anesthesia Equipment)

              GE Healthcare Finance           Equipment Lease                0.00
                      (FL)                    (Hill-Rom Beds)

               GE Healthcare (MA)         Centricity Image Archive           0.00
                                                   Services
               GE Healthcare (WI)           Service Agreement             $39,606.72
                                           (Maintenance Imaging
                                                 Equipment)

               GE Healthcare (WI)           Service Agreement                0.00
                                          (Maintenance Anesthesia
                                                Equipment)

                GE Healthcare (IL)           Service Agreement            $53,101.74
                                            (Maintenance Imaging
                                                Equipment)

               General Biomedical           Service Agreement              $4,548.81
                                          (Maintenance Ventilators)



              Germfree Laboratories,         Service Agreement               0.00
                      Inc.                (Maintenance Cleanroom
                                            Equipment-Germfree
                                           Compounding Isolators)

                  GNXcor, Inc.                    Software                 $1,925.02
                                        (Maintenance Care Enterprise)
                                        (Asset Management System for

                                                      4
 65660797.1
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                 Document    Page 108 of 116
                  Counterparty              Contract Description           Proposed Cure
                                                                              Amount
                                                   Plant OPS)

               Greenbough Health and         Sales Hospital Services            0.00
                Rehabilitation Center      Inpatient Respite and Acute
                                                  Care Services

                   Hargrove, Inc           Vending Services Agreement           0.00

                   Healogics Inc.          Service Agreement (Wound          $138,256.44
                                           Care Management Services)
                HHS Environmental             Services Agreement                0.00
                  Services LLC              (Housekeeping Services)

               Hunter B. Nelson, MD        Personal Services Agreement          0.00
                                          (Exclusive Radiology Services)

               Hunter B. Nelson, MD       Medical Director and Midlevel         0.00
                                                   Supervisor
                                             (Wound Care Center)

              Hunter Ben Nelson, MD            Professional Services            0.00
                                              (Interpretive Services)

                 Huong Pham, MD              Physician Recruitment              0.00
                                                   Agreement
                   Instrumentation        Laboratory Service Agreement          0.00
                     Laboratory

              Jacqueline Hampton, MD         Physician Employment               0.00
                                                  Agreement

                  Jaiyeola Adeleye           Physician Employment               0.00
                                                  Agreement

                  John Speca, MD             Physician Employment               0.00
                                                  Agreement
                                                 (Orthopedics)

                  Johnson Controls             Service Agreement             $25,930.72
                                            (Maintenance Metasys and
                                                Related Devices)

                Kendrix Evans, MD            Physician Employment               0.00
                                                  Agreement
                                               (General Surgery)

                   Konica Minolta            Maintenance Agreement              0.00
                                                 (Ortho Clinic)

              Laboratory Corporation of                Lab                   $38,435.36
                      America
              Lakeview Properties, LLC        Real Property Lease             $6,365.28
                                            (Rent-Campbell’s Clinic)

                                                        5
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06               Desc Main
                                  Document    Page 109 of 116
                  Counterparty              Contract Description            Proposed Cure
                                                                               Amount

                Leasing Associates of           Equipment Lease               $27,648.88
                     Barrington                  (Lab Equipment)
                                           (Exl Chem Immuno System)

                   Life Link, LLC                Clinical Education           $10,120.00
                                          (Certification Classes in ACLS,
                                              PALS, EKG and CPR)

                  Maha Wasef, MD              Physician Employment               0.00
                                                   Agreement

                    MalFinance             Equipment Lease/Maintenance           0.00
                  (A Neopost USA                    Agreement
                     Company)             (Neopost IN600 Postage Meter)

                     Medivators                Service Agreement              $12,757.61
                                             (Maintenance Medivator
                                              Cleaning Equipment)

                     Medworks             Nuclear Equipment Lease and         $13,395.00
                                                    Staffing

                  Mid South Waste               Service Agreement                0.00
                   Disposals, Inc.               (Waste Disposal)

                 Mid-South Medical             Service Agreement               $6,525.01
                   Imaging, LLC              (Maintenance AGFA CR
                                                     Reader)

                 MidSouth Nuclear              Service Agreement               $2,160.00
                     Services              (Nuclear Medicine Physicist
                                                    Services)

                MidSouth Pathology              Service Agreement                0.00
                                              (Pathology Department
                                                Physician Staffing)



              Mississippi Department of     Sales: Hospital Services for         0.00
                       Health               Breast and Cervical Cancer
                                                     Program

              Mississippi Department of        Service Agreement                 0.00
                    Rehabilitation           (Hospital Rehabilitation
                                                    Services)

               Mississippi Emergency           Management Services            $263,260.83
              Physicians Services LLC         (Emergency Medicine)

                Mississippi Lions Eye      Recovery Access Agreement             0.00
                        Bank                         (Eye)

                                                         6
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06                Desc Main
                                  Document    Page 110 of 116
                 Counterparty             Contract Description          Proposed Cure
                                                                           Amount
                 Mississippi State        Hospital Payor Agreement        $25,080.00
               Department of Health
               Morrison Management          Management Services           $186,770.78
                 Specialists, Inc.            (Food Services)

                 MS Valley Gas Co.                                           0.00

                 Neopost Southeast        Product Lease Agreement          $1,065.73

                     Net Health             Software Purchase &            $2,806.37
                                              Implementation
                                             (Medhost Project)

               Nighthawk Radiology           Service Agreement               0.00

               Nihon Kohden America          Service Agreement            $26,325.27
                       Inc.                (Maintenance Sleep Lab
                                                Equipment)

                  Nikki Cager, MD           Physician Employment             0.00
                                                 Agreement

              Nuance Communications,     Interface Change for Imaging     $51,309.49
                       Inc.                          RIS
                                               (Medhost Project)

              Nuance Communications,         Transcript Services             0.00
                       Inc                  (Continue under CHS
                                                 Escription)

               Olympus America Inc.          Service Agreement             $8,369.20
                                         (Maintenance GI Endoscopy
                                                Equipment)

                    Otis Elevator            Service Agreement            $13,710.39
                                           (Maintenance Elevators)



              Pharmacy Onesource, Inc.     Professional Services             0.00
                                                  (Sentr17
                                          Migration/Implementation
                                             (Medhost Project)

              Philips Healthcare (WA)        Service Agreement            $144,277.03
                                           (Maintenance Cath Lab)

              Philips Healthcare (MA)        Service Agreement               0.00
                                          (Maintenance-Diagnostic
                                            Imaging Equipment)

               Philips Medical Capital        Equipment Lease             $44,848.51
                                         (EPIQ Ultrasound Equipment

                                                      7
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                  Document    Page 111 of 116
                  Counterparty            Contract Description           Proposed Cure
                                                                            Amount
                                                     (2))

               Philips Medical Capital         Equipment Lease                0.00
                                             (Affinity Ultrasound)

               Philips Medical Capital         Equipment Lease                0.00
                                            (Surgery PT Monitoring
                                                  Equipment)

                   Pitney Bowes               Service Agreement               0.00

                 Priority Anesthesia          Service Agreement               0.00

                Quitman County Tax           Real Property Lease            $1,321.68
                     Collector              (Rent-Deporres Clinic)

              Rajesh Subramanya, MD         Physician Employment              0.00
                                                 Agreement
                                            (Pediatric Hospitalist)

              Region One Mental Health      Professional Services          $13,845.33
                      Center              (Mental Health Consulting)

              Richard Earl Brownstein,       Professional Services            0.00
                        MD                        Agreement
                                              (Gastroenterology)

              Richard Earl Brownstein,       Contracted Provider              0.00
                        MD                  Reassignment of EHR
                                            (Incentive Payments)

                 Sarah Perkins, FNP       NP Employment Agreement             0.00

                   Sayle Oil Co.          Outside Services Agreement        $200.00

                 SCC Soft Computer           Service Agreement             $27,020.00
                    Consultants             (Maintenance SoftLab
                                             Laboratory System)

                SCC-Soft Computer        Interface Change for SoftBank        0.00
                                                    and His
                                                (Medhost Project)
                                                  Maintenance)

                     Seng Pang            NP Employment Agreement             0.00

               Shawanda Agnew, MD          Recruitment Agreement              0.00
                                         (Aaron E. Henry Community
                                         Health Services Center, Inc.)

                 Sherrica Smith, NP       NP Employment Agreement             0.00

                  Siemens Medical             Service Agreement            $35,851.00

                                                      8
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                  Document    Page 112 of 116
                  Counterparty              Contract Description           Proposed Cure
                                                                              Amount
                 Solutions USA Inc.         (Maintenance MRI Siemens
                                                     AERA)

                Simplex Grinnell, LP           Service Agreement                0.00
                                             (Maintenance Life Safety
                                                     System)
                                                      (Fire)

                Smiths Medical, ASD              Service Agreement            $5,644.42
                                           (Software Maintenance CADD
                                              Ambulatory Pumps and
                                                  Syringe Pumps)

                   Softscript, Inc.             Transcript Services             0.00

                Southern Duplicating          Office Equipment Lease         $18,972.00
                                                     (Copiers)

                Southern Duplicating            Service Agreement               0.00
                                              (Copier/Printer Lease &
                                               Maintenance Services)

               Specialists on Call, Inc.       Professional Services            0.00
                                                    Agreement
                                              (Specialty Consultative
                                                     Service)

                     Spetra Lab                 Service Agreement               0.00
                                           (End Stage Renal Dialysis Lab
                                                     Services)

              Stanley Security Solutions       Service Agreement              $5,544.50
                                           (Maintenance Access Control
                                                    System)

                      Stericycle                Service Agreement            $37,634.49
                                              (Pharmaceutical Waste)

                 Steris Corporation             Service Agreement            $11,082.69
                                             (Maintenance Sterilization
                                                    Equipment)

                Steritech Group, Inc.           Service Agreement               0.00
                                             (Pest Prevention Services)

                Stryker Flex Financial        Office Equipment Lease          $3,804.95

              Stryker Sales Corporation        Service Agreement             $19,943.07
                 (Stryker Endoscopy)        (Maintenance, Laproscopy
                                            Equipment (2 Laporscope,
                                             1288 Camera Head and
                                              Coupler, Cystoscope)



                                                         9
 65660797.1
Case 3:18-bk-05665            Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                    Document    Page 113 of 116
                 Counterparty             Contract Description           Proposed Cure
                                                                            Amount
                Susan Prather, FNP       NP Employment Agreement              0.00


                    Talentwise           Consumer Reporting Service           0.00
                                           (Background Screening
                                            Reports for Physician
                                               Credentialing)

                TriWest Healthcare        Hospital Payor Agreement            0.00
               Alliance Corporation
              Tunica County Board of     Sales: Hospital Services for         0.00
                    Supervisors         Inmates of Tunica County Jail

                  Tutwiler Clinic        Sales: Hospital Services for         0.00
                                         Patients of Tutwiler Clinic

                 UnitedHealthcare         Hospital Payor Agreement            0.00
                Insurance Company
                    USF Group                 Service Agreement               0.00
                                        (Procure Discount on Telecom,
                                          Data, and Internet Services)

               Vernon T. Hughes, DO         Professional Services             0.00
                                               (NP Preceptor)

              Vikram Reddy Beemidi,        Physician Employment               0.00
                      MD                        Agreement

                 Virtual Radiologic          Service Agreement                0.00
                    Corporation               (Teleradiologic)

                 Willow Anesthesia            Locums Staffing                 0.00
                  Services, LLC                (Anesthesia)

               Yashwant Chowdhary,          Professional Services             0.00
                      MD                       (Nephrology)
                      3M*                    Service Agreement             $180,061.10


                Abbott Laboratories*         Service Agreement                0.00

                Accounts Resolution          Service Agreement                0.00
                     Team*

              Aquapure Water Systems,          Equipment Lease                0.00
                      LLC*                 (Filtered Water System)

                      Athena*                Service Agreement                0.00

               BlueCross BlueShield*           Benefit Contract               0.00

                  BMC Copiers*               Service Agreement                0.00


                                                     10
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06             Desc Main
                                  Document    Page 114 of 116
                 Counterparty           Contract Description           Proposed Cure
                                                                          Amount
                    CBC, LLC*                                               0.00

                   Delta Dental*             Benefit Contract               0.00

                 Experian Passport*         Service Agreement            $42,500.00

                     EyeMed*                 Benefit Contract               0.00

                       GIS*                  Benefit Contract               0.00

                 Health Receivables         Service Agreement               0.00
                      Group*

                   Healthstream*        Patient Satisfaction Surveys      $5,465.00

                   Healthstream*             Benefit Contract               0.00


                   HealthTrust*             Service Agreement               0.00

                       HS2*                 Service Agreement             $3982.50

                    IN10SITY*               Service Agreement             $570.00

                International Finance    Office Equipment Lease             0.00
                      Services*          (Kronos Badge Reader-
                                                Facilities)


                     Interqual*             Service Agreement               0.00
                                               (Evergreen)

                      Kronos*               Service Agreement             $7,410.00

                      LBMC*                  Benefit Contract               0.00

                    McKesson*               Service Agreement               0.00
                                               (Evergreen)

                     MedHost*               Service Agreement            $92,139.99


                Medical Interactive*        Service Agreement               0.00

                    MediTract*              Service Agreement             $6270.93

                    MicroSoft*              Service Agreement               0.00


              MidPark Knoxville, LLC*       Real Property Lease             0.00
                                          (Corporate Office Rent)



                                                    11
 65660797.1
Case 3:18-bk-05665          Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06           Desc Main
                                  Document    Page 115 of 116
                 Counterparty           Contract Description         Proposed Cure
                                                                        Amount
                    Milliman*                Benefit Contract           $2001.88

                  MRS Systems*             Services Agreement          $16,320.00

                 Mutual of Omaha*            Benefit Contract          $64,651.89

                     Omega*                Services Agreement             0.00

                    Optum360*                Benefit Contract             0.00

                  Pascal Metrics*            Benefit Contract             0.00

                PGN Technologies*          Services Agreement             0.00

                     Pharmacy              Service Agreement              0.00
                 Onesource/Wikters
                     Kluwer*
                  Pitney Bowes*          Office Equipment Lease           0.00
                                           (Postage Machine)

                     Polestar*               Benefit Contract           $612.15

                 Revenue Recovery          Services Agreement             0.00
                   Corporation*
                     Sentri7*              Service Agreement              0.00

                 Sirius Computer           Service Agreement              0.00
                Solutions/Nutranix*
                 STAT Imaging*             Services Agreement          $129,562.00

                     Sun Life*               Benefit Contract             0.00

              Thomas and Company*            Benefit Contract             0.00

                       TIS*                  Benefit Contract             0.00

                     Trinisys*             Service Agreement              0.00

              Var Technology Finance*    Office Equipment Lease         $3,512.63
                                        (Nutanix Server-Corporate)

                Your Care Universe*        Service Agreement            $5,445.74




 *These contracts are at the corporate level and are for the benefit of all Debtors, not just
 Clarksdale. With respect to these contracts, Debtors seek authority, but not direction, to assume
 and assign these corporate contracts only as they relate to Clarksdale. Any such assumption and
 assignment and cure amounts must be agreed to by the Debtors, the Contract Counterparty, and
 the new operator.


                                                   12
 65660797.1
Case 3:18-bk-05665         Doc 314 Filed 10/12/18 Entered 10/12/18 17:23:06            Desc Main
                                 Document    Page 116 of 116
